               EXHIBIT 2

                         Part 8




Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 1 of 131
        Lexis Nexis ~
User Name: T8PVBDU
Date and Time: Monday, October 22,201812:01:00 PM EDT
Job Number: 75985771


Documents (50)

 1. Snyder's-Lance Announces Full Year 2015 Results
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21,2012 to Dec 31, 2018

 2. Snyder's-Lance Completes Acquisition of Diamond Foods, Inc.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21,2012 to Dec 31, 2018

 3. Snyder's of Hanover® Offers Fans a Piece of the Action with $100,000 Half-Court Shot at the Jay Bilas Skills
    Camp;Flavor Four instant win game features 50 prizes hidden inside flavored Pretzel Pieces bags
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

 4. Snyder's-Lance Completes Acquisition of Diamond Foods, Inc.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                           Narrowed by
            News                                   Timeline: Apr 21,2012 to Dec 31,2018

 5. *Snyder's-Lance Completes Acquisition Of Diamond Foods, Inc. DMND
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors


             LexisNexis' I LjQQ..Ljj: Lex.lliNexis I privacy- P91ici I Terms & Conditions I QgQYright © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 2 of 131
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

6. Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

7. Press Release: Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

8. Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

9. VMG Partners Names Three Vice Presidents
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

10. VMG promotes three to VP
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

11. Analysts Offer Predictions for Snyder's-Lance Inc's Q1 2016 Earnings (LNCE)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            Lt'xisNexis'l About LexisNexis I Priyacv Policy I Terms & Conditions I Copy-tight © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 3 of 131
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

12. FY2015 Earnings Forecast for Snyder's-Lance Inc Issued By Gabelli (LNCE)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

13. Q1 2016 EPS Estimates for Snyder's-Lance Inc Cut by Jefferies Group (LNCE)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec31, 2018

14. Q1 2016 EPS Estimates for Snyder's-Lance Inc Cut by Jefferies Group (LNCE)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31,2018

15. Snyder's-Lance Inc (LNCE) Releases FY15 Earnings Guidance
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21, 2012 to Dec 31, 2018

16. Snyder's-Lance Inc (LNCE) Releases FY15 Earnings Guidance
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                           Narrowed by
           News                                   Timeline: Apr 21, 2012 to Dec 31, 2018

17. Alpha Windward Cuts Stake in Snyder's-Lance Inc (LNCE)
 Client/Matter: 23756-1001


            LexisNexis' I About LexisNexis_1   PrivagPolicy I Terms &. Conditions I Copyright © 2018 LexisNexis


   Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 4 of 131
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21 , 2012 to Dec 31, 2018

18. Alpha Windward Cuts Stake in Snyder's-Lance Inc (LNCE)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                      Narrowed by
           News                              Timeline: Apr 21 , 2012 to Dec 31, 2018

19. FY2015 EPS Estimates for Snyder's-Lance Inc (LNCE) Cut by Analyst
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

20. Snyder's-Lance Inc (LNCE) Cut to Sell at Zacks Investment Research
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

21. Snyder's-Lance Inc (LNCE) Cut to Sell at Zacks Investment Research
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

22. Snyder's-Lance Inc (LNCE) Downgraded by Zacks Investment Research to 'Sell'
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21 , 2012 to Dec 31, 2018

23. Snyder's-Lance Inc (LNCE) Rating Lowered to Sell at Zacks Investment Research


            LexisNtxis" About LexisNexis , Privacy Policy, Terms & Conditions' Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 5 of 131
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

24. Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015 Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

25. Snyder's-Lance Inc (LNCE) Issues FY15 Earnings Guidance
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

26. BMO Capital Markets Boosts Snyder's-Lance Inc (LNCE) Price Target to $36.00
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

27. BMO Capital Markets Boosts Snyder's-Lance Inc (LNCE) Price Target to $36.00
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

28. Press Release: Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year
   2015 Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018


            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 6 of 131
29. Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015 Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

30. Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
   Final
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

31. Hamin Hardware opens in Nekoosa
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

32. United States: Hot Topics In Trademark Law 2015 Series: There Is No Shortcut For Genericness - It's The
   Forest, Not The Trees, That Matters
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

33. Hot Topics In Trademark Law 2015 Series: There Is No Shortcut For Genericness ndash; It's The Forest,
   Not The Trees, That Matters
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

34. Local Entrepreneurs Impact the Community with Healthy Vending Machines: Janae and Eddie Collier-Green
   Launch Vend Natural Program in Greater Cincinnati
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp

            LexisNexi~'1 About LexisNexis   I Privacy Policy I Terms & Conditions   l.QQmtright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 7 of 131
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

35. Local Entrepreneurs Impact the Community with Healthy Vending Machines: Janae and Eddie Collier-Green
   Launch Vend Natural Program in Greater Cincinnati.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

36. Snyder's-Lance Inc (LNCE) Forecasted to Post 01 2016 Earnings of $0.36 Per Share
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

37. Snyder's-Lance Inc (LNCE) Stock Rating Reaffirmed by Jefferies Group
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

38. Snyder's-Lance Inc (LNCE) Stock Rating Reaffirmed by Jefferies Group
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

39. Snyder's-Lance's (LNCE) 'Buy' Rating Reaffirmed at Jefferies Group
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

40. Snyder's-Lance's (LNCE) Buy Rating Reiterated at Jefferies Group
 Client/Matter: 23756-1001

        (ft. LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis
   Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 8 of 131
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018


41. Agro-Mafia? Caf e LaHaye and Community Cafe updates; Trader Joe's sued; Feast of the Olive
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018


42. A prize-winning flaugnarde; Kutztown baker impresses Food Network star with her flan-like dessert.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018


43. VMG Partners Promotes Wayne Wu to Managing Director
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018


44. Wu promoted to MD at VMG Partners
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018


45. Sally W Yelland Declares Ownership of 4.8% Stake in Snyder's-Lance Inc (LNCE)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

46. Food & Drink Notes: Holiday treats


            Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyriaht © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 9 of 131
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

47. Jefferies Group Weighs in on Snyder's-Lance Inc's 02 2016 Earnings (LNCE)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

48. Snyder's-Lance Inc (LNCE) Coverage Initiated at Jefferies Group
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

49. Snyder's-Lance Inc (NASDAO:LNCE) Receives Consensus Rating of 'Buy' from Brokerages
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

50. Snyder's-Lance Inc (LNCE) Receives New Coverage from Analysts at Jefferies Group
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




            Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 10 of 131
                      Snyder's-Lance Announces Full Year 2015 Results
                                                      Financial Buzz
                                             March 1,2016 Tuesday 7:14 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 904 words

Body


Mar 01, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Feb. 29,
2016 IPRNewswirel -- Snyder's-Lance, Inc. (NASDAQ: LNCE) today announced Full Year, 2015 results.
Preliminary unaudited results were previously announced in a press release and conference call on January 27,
2016. Given that the final results did not vary from this preliminary release, management will not hold a call to
discuss results for full year 2015.Full Year Financial SummaryNet revenue for the full year 2015 was $1.66 billion,
an increase of 2.2% compared to full year 2014 net revenue of $1.62 billion and an increase of 4.1% excluding the
impact of the additional 53rd week in 2014. The additional week in 2014 was $30.4 million in net revenue.

Net income excluding special items for the full year 2015 was $71.9 million, or $1.01 per diluted share, as
compared to net income excluding special items of $65.2 million for the full year 2014, or $0.92 per diluted share.
GAAP net income, which includes special items, for the full year 2015, was $50.7 million, or $0.71 per diluted share,
as compared to GAAP net income of $59.3 million for the full year 2014, or $0.84 per diluted share. Special items
for the full year 2015 included after-tax expenses of $21.3 million primarily associated with legal fees and accruals
for expected settlements of certain litigation, impairment charges and transaction-related expenses associated with
the Diamond Foods acquisition. Special items for the full year 2014 included an after-tax gain on the revaluation of
our prior equity investment in Late July of $9.8 million which was more than offset by after-tax expenses of $15.7
million primarily associated with impairment charges, restructuring charges and professional fees. Diamond Foods
Acquisition and Estimates for 2016 Earlier today, Snyder's-Lance also announced the completion of the acquisition
of Diamond Foods, Inc., an industry leading snack foods company. Given that the transaction closed today,
Snyder's-Lance cannot provide consolidated estimates for 2016 at this time. Snyder's-Lance expects to provide full
year 2016 estimates of net revenue, EPS and capital spending for the combined company during its first quarter
2016 earnings call, anticipated to be held in early May. About Snyder's-Lance, Inc. Snyder's-Lance, Inc.,
headquartered in Charlotte, NC, manufactures and markets snack foods throughout the United States and
internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips,
popcorn, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, California,
Oregon, Wisconsin and the United Kingdom. Products are sold under the Snyder's of Hanover®, Lance®, Cape
Cod®, Snack Factory® Pretzel Crisps®, Late July®, Kettle Brand®, KETTLE®, Pop Secret®, Emerald®, Diamond
of California®, and other brand names along with a number of third party brands. Products are distributed
internationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and
other channels. LNCE-E Cautionary Information about Forward Looking Statements This press release contains
statements which may be forward looking within the meaning of applicable securities laws. The statements include
projections regarding future revenues, earnings and other results which are based upon the Company's current
expectations and assumptions, which are subject to a number of risks and uncertainties. Factors that could cause
actual results to differ include general economic conditions or an economic turndown; volatility in the price or
availability of inputs, including raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; inability to maintain profitability in the face of a
consolidating retail environment; failure to successfully integrate acquisitions or execute divestitures; loss of key
personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 11 of 131
                                 Snyder's-Lance Announces Full Year 2015 Results

products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain; inadequacies in, or security breaches of, our information technology systems; improper use of social media;
changes in consumer preferences and tastes or inability to innovate or market our products effectively; reliance on
distribution through a significant number of independent business owners; protection of our trademarks and other
intellectual property rights; impairment in the carrying value of goodwill or other intangible assets; new regulations
or legislation; interest rate volatility, and the interests of a few individuals who control a significant portion of our
outstanding shares of common stock may conflict with those of other stockholders, which have been discussed in
greater detail in our most recent Form 10-K and other reports filed with the Securities and Exchange
Commission.Rating45views                           Ocommentsrecommend                        to                   friends
http://www.financialbuzz.com/articles/contributor/374Related Posts Leave a Reply Required fields are marked
*Close[1 ]Enter the site [ 1]:            http://www.financialbuzz.com/snyder-s-Iance-announces-full-year-2015-results-
411886#


Load-Date: March 1, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 12 of 131
            Snyder's-Lance Completes Acquisition of Diamond Foods, Inc.
                                                       Financial Buzz
                                             March 1, 2016 Tuesday 7: 15 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 1041 words

Body


Mar 01, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Feb. 29,
2016 IPRNewswirel -- Snyder's-Lance, Inc. (NASDAQ: LNCE) announced today the completion of its acquisition of
Diamond Foods, Inc.

(NASDAQ: DMND) ("Diamond Foods" or "Diamond"). Per terms of the deal, Snyder's-Lance has acquired all
outstanding shares of Diamond Foods in a cash and stock merger transaction. Under the terms of the agreement,
Diamond Foods stockholders receive 0.775 Snyder's-Lance shares and $12.50 in cash per share of Diamond
Foods.The acquisition creates a powerful, international snack foods company with an innovative and diversified
product portfolio. The addition of leading snack food brands such as Kettle Brand® potato chips, KETTLE® Chips,
Pop Secret® popcorn, Emerald® snack nuts, and Diamond of California® culinary nuts positions Snyder's-Lance to
compete more broadly and with enhanced capabilities. Each of these brands brings unique strengths to support
Snyder's-Lance's strategic plan while increasing the Company's annualized net revenue to approximately $2.6
billion. The transaction also expands the Company's overall footprint in "better-for-you" snacking and increases its
natural food channel presence. The Company reaffirmed estimated annualized synergies from cost savings of $75
million, with approximately $10 million to be re-invested in the company's growth plans. Snyder's-Lance expects the
transaction to be immediately accretive to 2016 annualized earnings."We are very excited to have completed the
acquisition of Diamond Foods and look forward to starting this new chapter in our Company's history. Diamond has
been a powerful industry leader in snack foods with exceptional brands and we're excited to bring these two great
teams together," said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "With products that
deliver exceptional taste, quality and innovation across our entire portfolio, we know the Diamond Foods brands will
work perfectly alongside our Snyder's-Lance lineup. By bringing together the resources and expertise of the
Snyder's-Lance and Diamond teams, we expect to see widening profit margins as we gain synergies and progress
though our integration plans over the next 12 to 24 months. With the combined power of our sales teams, we will
continue driving new product innovation as we broaden our geographic and consumer reach. We welcome the
Diamond team to the Snyder's-Lance family and look forward to winning together." Estimates on Consolidate
Financial Results Given that the transaction with Diamond Foods closed today, management will provide
consolidated estimates after giving full consideration to purchase accounting, a complete review of base business
revenues as well as timing expectations for synergy capture from integration. Management expects to provide full
year 2016 estimates in early May with Q1 2016 financial results. About Snyder's-Lance, Inc. Snyder's-Lance, Inc.,
headquartered in Charlotte, NC, manufactures and markets snack foods throughout the United States and
internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips,
popcorn, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has manufacturing
facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio, California,
Oregon, Wisconsin and the United Kingdom. Products are sold under the Snyder's of Hanover®, Lance®, Cape
Cod®, Snack Factory® Pretzel Crisps®, Late July®, Kettle Brand®, KETTLE®, Pop Secret®, Emerald®, Diamond
of California®, and other brand names along with a number of third party brands. Products are distributed
internationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and
other channels. LNCE-E Cautionary Information about Forward Looking Statements This press release contains
statements which may be forward looking within the meaning of applicable securities laws. The statements include



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 13 of 131
                           Snyder's-Lance Completes Acquisition of Diamond Foods, Inc.

projections regarding future revenues, earnings and other results which are based upon the Company's current
expectations and assumptions, which are subject to a number of risks and uncertainties. Factors that could cause
actual results to differ include general economic conditions or an economic turndown; volatility in the price or
availability of inputs, including raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; inability to maintain profitability in the face of a
consolidating retail environment; failure to successfully integrate acquisitions or execute divestitures; loss of key
personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain; inadequacies in, or security breaches of, our information technology systems; improper use of social media;
changes in consumer preferences and tastes or inability to innovate or market our products effectively; reliance on
distribution through a significant number of independent business owners; protection of our trademarks and other
intellectual property rights; impairment in the carrying value of goodwill or other intangible assets; new regulations
or legislation; interest rate volatility, and the interests of a few individuals who control a significant portion of our
outstanding shares of common stock may conflict with those of other stockholders, which have been discussed in
greater detail in our most recent Form 10-K and other reports filed with the Securities and Exchange Commission.
Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO[1] To view the original version on PR Newswire,
visit:         http://www.prnewswire.com/news-releases/snyders-Iance-completes-acquisition-of-diamond-foods-inc-
300228057.html[2]         SOURCE            Snyder's-Lance,       Inc.     [     1]:
http://photos.prnewswire.com/prnh/20150410/197788LOGO [ 2]:                          http://www.prnewswire.com/news-
releases/snyders-Iance-completes-acquisition-of-diamond-foods-inc-300228057.html


Load-Date: March 1, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 14 of 131
 Snyder's of Hanover® Offers Fans a Piece of the Action with $100,000 Half-
   Court Shot at the Jay Bilas Skills Camp; Flavor Four instant win game
       features 50 prizes hidden inside flavored Pretzel Pieces bags
                                                           PR Newswire
                                            March 1,2016 Tuesday 10:40 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 670 words
Dateline: HANOVER, Pa., March 1, 2016

Body


Snyder's of Hanover® will give four lucky winners a chance at a half-court shot for $100,000 if they claim the Flavor
Four Instant Win grand prize game cards in specially marked bags of Snyder's of Hanover Pretzel Pieces by May
10, 2016. In addition, 46 first prize game cards will be redeemable for a $200 gift card and a limited edition
basketball.

The official game pieces are hidden inside limited edition bags of five Snyder's of Hanover Pretzel Pieces, bursting
with savory, spicy and sweet flavors:

Photo -http://photos.prnewswire .com/prnh/20 16030 11339086

"Flavor Four offers thrill-seeking basketball fans a chance to win a piece of the action while enjoying the bold flavors
of Snyder's of Hanover Pretzel Pieces," said Rod Troni, Chief Marketing Officer at Snyder's-Lance. "And we're
doubly excited to give each of our grand prize winners a coaching session with former player, coach and current
basketball analyst Jay Silas before they take the big shot at his summer camp in Charlotte, North Carolina."

Each of the four grand prize winners may bring one guest to the VIP experience at the Jay Silas Skills Camp, where
Silas teaches basketball fundamentals to young men projected to play at the collegiate level. During the weekend
camp, the rising stars practice drills, scrimmage and receive feedback from experienced coaches and recruiting
experts.

"I'm going to give the Flavor Four grand prize winners my best coaching advice, but nothing I do will prepare them
for the moment when adrenaline is pumping, people are cheering and $100,000 is on the line," said Silas. "Snyder's
of Hanover is creating an unforgettable experience for these four basketball fans, and I'm thrilled to be a part of it."

Official rules of Snyder's of Hanover Pretzel                    Pieces   Flavor Four Instant Win      Game are available
athttp://snydersflavorfour.com.

For more information about the                 winning     lineup    of   Snyder's   of   Hanover's   pretzels   and   snacks,
visithttp://snydersofhanover.com.

About Snyder's of HanoverFor more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With
their unique sourdough heritage, Snyder's of Hanover pretzels are available across the country in single-serve sizes
as well as larger, 10-, 12- and even 16-ounce bags perfect for sharing. Today, America's favorite pretzel is available
in a wide variety of flavors and shapes, including traditional hard pretzels, flavored pretzel pieces, sticks, rods,
nibblers,     Poppers,       Sowties    and     even      gluten-free     options.    For     more       information,
visithttp://www.snydersofhanover.com.orfindSnyder.sofHanoveronFacebook.TwitterorPinterest.



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 15 of 131
   Snyder·s of Hanover® Offers Fans a Piece of the Action with $100,000 Half-Court Shot at the Jay Silas Skills
                            Camp; Flavor Four instant win game features 50 priz ....

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio, California, Oregon, Iowa, Wisconsin, and the United Kingdom. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Srand®, Kettle®, Cape Cod®, Snack Factory® Pretzel Crisps®,
Pop Secret®, Emerald®, Diamond of California®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella
D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web
site:http://www.snyderslance.com. LNCE-G

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-of-hanover-
offers-fa ns-a-piece-of-the-action-with-1 OOOOO-half-cou rt-shot-at-the-jay-bi las-skills-cam p-300228666. htm I

SOURCE Snyder's-Lance, Inc.


CONTACT: Stephen Hass, 704-552-6565, stephen.hass@lgapr.com


Load-Date: March 2, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 16 of 131
            Snyder's-Lance Completes Acquisition of Diamond Foods, Inc.
                                                           PR Newswire
                                           February 29,2016 Monday 5:31 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 1007 words
Dateline: CHARLOTTE, N.C., Feb. 29, 2016

Body


 Snyder's-Lance, Inc. (NASDAQ: LNCE) announced today the completion of its acquisition of Diamond Foods, Inc.
(NASDAQ: DMND) ("Diamond Foods" or "Diamond"). Per terms of the deal, Snyder's-Lance has acquired all
outstanding shares of Diamond Foods in a cash and stock merger transaction. Under the terms of the agreement,
Diamond Foods stockholders receive 0.775 Snyder's-Lance shares and $12.50 in cash per share of Diamond
Foods.

The acquisition creates a powerful, international snack foods company with an innovative and diversified product
portfolio. The addition of leading snack food brands such as Kettle Brand® potato chips, KETTLE® Chips, Pop
Secret® popcorn, Emerald® snack nuts, and Diamond of California® culinary nuts positions Snyder's-Lance to
compete more broadly and with enhanced capabilities. Each of these brands brings unique strengths to support
Snyder's-Lance's strategic plan while increasing the Company's annualized net revenue to approximately $2.6
billion. The transaction also expands the Company's overall footprint in "better-for-you" snacking and increases its
natural food channel presence. The Company reaffirmed estimated annualized synergies from cost savings of $75
million, with approximately $10 million to be re-invested in the company's growth plans. Snyder's-Lance expects
the transaction to be immediately accretive to 2016 annualized earnings.

"We are very excited to have completed the acquisition of Diamond Foods and look forward to starting this new
chapter in our Company's history. Diamond has been a powerful industry leader in snack foods with exceptional
brands and we're excited to bring these two great teams together," said Carl E. Lee, Jr., President and Chief
Executive Officer of Snyder's-Lance. "With products that deliver exceptional taste, quality and innovation across
our entire portfolio, we know the Diamond Foods brands will work perfectly alongside our Snyder's-Lance lineup.
By bringing together the resources and expertise of the Snyder's-Lance and Diamond teams, we expect to see
widening profit margins as we gain synergies and progress though our integration plans over the next 12 to 24
months. With the combined power of our sales teams, we will continue driving new product innovation as we
broaden our geographic and consumer reach. We welcome the Diamond team to the Snyder's-Lance family and
look forward to winning together."

Estimates on Consolidate Financial ResultsGiven that the transaction with Diamond Foods closed today,
management will provide consolidated estimates after giving full consideration to purchase accounting, a complete
review of base business revenues as well as timing expectations for synergy capture from integration.
Management expects to provide full year 2016 estimates in early May with Q1 2016 financial results.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, popcorn, cookies, tortilla chips, restaurant style crackers, nuts and other
snacks. Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio, California, Oregon, Wisconsin and the United Kingdom. Products are sold under the
Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel Crisps®, Late July®, Kettle Brand®,



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 17 of 131
                           Snyder's-Lance Completes Acquisition of Diamond Foods, Inc.

KETTLE®, Pop Secret®, Emerald®, Diamond of California®, and other brand names along with a number of third
party brands. Products are distributed internationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. LNCE-E

Cautionary Information about Forward Looking StatementsThis press release contains statements which may be
forward looking within the meaning of applicable securities laws. The statements include projections regarding
future revenues, earnings and other results which are based upon the Company's current expectations and
assumptions, which are subject to a number of risks and uncertainties. Factors that could cause actual results to
differ include general economic conditions or an economic turndown; volatility in the price or availability of inputs,
including raw materials, packaging, energy and labor; price competition and industry consolidation; changes in our
top retail customer relationships; inability to maintain profitability in the face of a consolidating retail environment;
failure to successfully integrate acquisitions or execute divestitures; loss of key personnel; failure to execute and
accomplish our strategy; concerns with the safety and quality of certain food products or ingredients; adulterated,
misbranded or mislabeled products or product recalls; disruption of our supply chain; inadequacies in, or security
breaches of, our information technology systems; improper use of social media; changes in consumer preferences
and tastes or inability to innovate or market our products effectively; reliance on distribution through a significant
number of independent business owners; protection of our trademarks and other intellectual property rights;
impairment in the carrying value of goodwill or other intangible assets; new regulations or legislation; interest rate
volatility, and the interests of a few individuals who control a significant portion of our outstanding shares of
common stock may conflict with those of other stockholders, which have been discussed in greater detail in our
most recent Form 1O-K and other reports filed with the Securities and Exchange Commission.

Logo -http://photos.prnewswire.com/prnh/2015041 0/197788LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-
com pletes-acq uisition-of-d iamond-foods-i nc-300228057 .htm I

SOURCE Snyder's-Lance, Inc.


CONTACT: Snyder's-Lance Mark Carter, VP Strategic Initiatives and Investor Relations Officer (704) 557-8386


Load-Date: March 1, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 18 of 131
     *Snyder's-Lance Completes Acquisition Of Diamond Foods, Inc. DMND
                                                Dow Jones Institutional News
                                           February 29, 2016 Monday 10:32 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc.



        DOW JONES HE                  S


Length: 1051 words




29 Feb 2016 17:32 ET Press Release: Snyder's-Lance Completes Acquisition of Diamond Foods, Inc.

Snyder's-Lance Completes Acquisition of Diamond Foods, Inc.

PR Newswire

CHARLOTIE, N.C., Feb. 29, 2016

CHARLOTTE, N.C., Feb. 29, 2016 IPRNewswirel -- Snyder's-Lance, Inc. (NASDAQ: LNCE) announced today the
completion of its acquisition of Diamond Foods, Inc. (NASDAQ: DMND) ("Diamond Foods" or "Diamond"). Per
terms of the deal, Snyder's-Lance has acquired all outstanding shares of Diamond Foods in a cash and stock
merger transaction. Under the terms of the agreement, Diamond Foods stockholders receive 0.775 Snyder's-Lance
shares and $12.50 in cash per share of Diamond Foods.

The acquisition creates a powerful, international snack foods company with an innovative and diversified product
portfolio. The addition of leading snack food brands such as Kettle Brand(R) potato chips, KETTLE(R) Chips, Pop
Secret(R) popcorn, Emerald(R) snack nuts, and Diamond of California(R) culinary nuts positions Snyder's-Lance to
compete more broadly and with enhanced capabilities. Each of these brands brings unique strengths to support
Snyder's-Lance's strategic plan while increasing the Company's annualized net revenue to approximately $2.6
billion. The transaction also expands the Company's overall footprint in "better-for-you" snacking and increases its
natural food channel presence. The Company reaffirmed estimated annualized synergies from cost savings of $75
million, with approximately $10 million to be re-invested in the company's growth plans. Snyder's-Lance expects the
transaction to be immediately accretive to 2016 annualized earnings.

"We are very excited to have completed the acquisition of Diamond Foods and look forward to starting this new
chapter in our Company's history. Diamond has been a powerful industry leader in snack foods with exceptional
brands and we're excited to bring these two great teams together," said Carl E. Lee, Jr., President and Chief
Executive Officer of Snyder's-Lance. "With products that deliver exceptional taste, quality and innovation across our
entire portfolio, we know the Diamond Foods brands will work perfectly alongside our Snyder's-Lance lineup. By
bringing together the resources and expertise of the Snyder's-Lance and Diamond teams, we expect to see
widening profit margins as we gain synergies and progress though our integration plans over the next 12 to 24


       Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 19 of 131
                       *Snyder's-Lance Completes Acquisition Of Diamond Foods, Inc. DMND

months. With the combined power of our sales teams, we will continue driving new product innovation as we
broaden our geographic and consumer reach. We welcome the Diamond team to the Snyder's-Lance family and
look forward to winning together."

Estimates on Consolidate Financial Results

Given that the transaction with Diamond Foods closed today, management will provide consolidated estimates after
giving full consideration to purchase accounting, a complete review of base business revenues as well as timing
expectations for synergy capture from integration. Management expects to provide full year 2016 estimates in early
May with 01 2016 financial results.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, popcorn, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio,
California, Oregon, Wisconsin and the United Kingdom. Products are sold under the Snyder's of Hanover(R),
Lance(R), Cape Cod(R), Snack Factory(R) Pretzel Crisps(R), Late July(R), Kettle Brand(R), KETTLE(R), Pop
Secret(R), Emerald(R), Diamond of California(R), and other brand names along with a number of third party brands.
Products are distributed internationally through grocery and mass merchandisers, convenience stores, club stores,
food service outlets and other channels. LNCE-E

Cautionary Information about Forward Looking Statements

This press release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include projections regarding future revenues, earnings and other results which are based
upon the Company's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions or an economic
turndown; volatility in the price or availability of inputs, including raw materials, packaging, energy and labor; price
competition and industry consolidation; changes in our top retail customer relationships; inability to maintain
profitability in the face of a consolidating retail environment; failure to successfully integrate acquisitions or execute
divestitures; loss of key personnel; failure to execute and accomplish our strategy; concerns with the safety and
quality of certain food products or ingredients; adulterated, misbranded or mislabeled products or product recalls;
disruption of our supply chain; inadequacies in, or security breaches of, our information technology systems;
improper use of social media; changes in consumer preferences and tastes or inability to innovate or market our
products effectively; reliance on distribution through a significant number of independent business owners;
protection of our trademarks and other intellectual property rights; impairment in the carrying value of goodwill or
other intangible assets; new regulations or legislation; interest rate volatility, and the interests of a few individuals
who control a significant portion of our outstanding shares of common stock may conflict with those of other
stockholders, which have been discussed in greater detail in our most recent Form 10-K and other reports filed with
the Securities and Exchange Commission.

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
completes-acquisition-of-diamond-foods-inc-300228057.html

SOURCE Snyder's-Lance, Inc.

!Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

February 29, 2016 17:32 ET (22:32 GMT)



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 20 of 131
                   *Snyder's-Lance Completes Acquisition Of Diamond Foods, Inc. DMND



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load·Date: March 1, 2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 21 of 131
           Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend
                                                       Financial Buzz
                                          February 16, 2016 Tuesday 2:02 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 949 words

Body


Feb 16, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) <nl/> CHARLOTTE, N.C., Feb.
15,2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported that on February 9,2016, the
Board of Directors declared a regular quarterly cash dividend of $.16 per share on the outstanding shares of
Snyder's-Lance, Inc.

common stock. The dividend is payable on March 4, 2016 to stockholders of record at the close of business on
February 24, 2016.<nl/><nl/>About Snyder's-Lance, Inc.<nl/> Snyder's-Lance, Inc., headquartered in Charlotte, NC,
manufactures and markets snack foods throughout the United States and internationally. Snyder's-Lance's products
include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers,
nuts and other snacks. Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana,
Georgia, Arizona, Massachusetts, Florida, Ohio and Wisconsin. Products are sold under the Snyder's of Hanover®,
Lance®, Cape Cod®, Snack Factory® Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart™, O-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels.<nl/> Cautionary Information about Forward Looking Statements<nl/> This
communication contains statements which may be forward looking within the meaning of applicable securities laws.
Such statements are subject to risks and uncertainties that relate to Snyder's-Lance's business, including those
more fully described in Snyder's-Lance's filings with the SEC including its annual report on Form 10-K for the fiscal
year ended January 3, 2015, and its most recent quarterly report filed on Form 10-0 for the quarter year ended
October 3, 2015.<nl/> Except as required by law, the Company undertakes no obligation to update or revise
publicly any forward-looking statement as a result of new information, future developments or otherwise.<nl/>
Additional Information and Where to Find It<nl/> This communication does not constitute an offer to sell or a
solicitation of an offer to sell or a solicitation of an offer to buy any securities or a solicitation of any vote or approval,
nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful
prior to registration or qualification under the securities laws of any such jurisdiction. No offering of securities shall
be made except by means of a prospectus meeting the requirements of Section 10 of the Securities Act of 1933, as
amended, and otherwise in accordance with applicable law. This communication is being made in respect of the
proposed business combination transaction Diamond Foods, Inc. ("Diamond Foods") and Snyder's-Lance, Inc.
("Snyder's-Lance"), Snyder's-Lance has filed with the Securities and Exchange Commission (the "SEC") a
registration statement on Form S-4 that includes a proxy statement of Diamond Foods and also constitutes a proxy
statement/prospectus of Snyder's-Lance. We have intend to mailed the final proxy statement/prospectus to all
stockholders of both Diamond Foods and Snyder's Lance. The registration statement and the proxy
statement/prospectus contain important information about Snyder's-Lance and Diamond Foods, the transaction and
related matters. <nl/> STOCKHOLDERS OF DIAMOND FOODS AND SNYDER'S-LANCE ARE URGED TO READ
ALL RELEVANT DOCUMENTS FILED WITH THE SEC, INCLUDING THE DEFINITIVE JOINT PROXY
STATEMENT/PROSPECTUS, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE
PROPOSED TRANSACTION. Investors and security holders will be able to obtain the documents free of charge at
the SEC's web site, http://www.sec.gov[1]. Documents will also be available for free from Diamond Foods at
www.diamondfoods.com[2] and from Snyder's-Lance's at                     www.snyderslance.com[3].<nl/> Participants in the



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 22 of 131
                          Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend

Solicitation<nl/> Diamond Foods, Snyder's-Lance and their respective directors and executive officers may be
deemed to be participants in the solicitation of proxies with respect of the proposed transaction. Information about
the directors and executive officers of Diamond Foods, including their respective interest in the securities of
Diamond Foods, is set forth in the registration statement on Form S-4 or incorporated by reference to the proxy
statement for Diamond Foods' 2015 Annual Meeting of Stockholders, which was filed with the SEC on November
26, 2014. Information about the directors and executive officers of Snyder's-Lance is set forth in the proxy
statement for Snyder's-Lance's 2015 Annual Meeting of Stockholders, which was filed with the SEC on April 1,
2015 and its Current Report on Form 8-K filed with the SEC on October 1, 2015. Investors may obtain additional
information regarding the interest of such participants by reading the definitive joint proxy statement/prospectus
regarding the transaction. These documents can be obtained free of charge from the sources indicated above.<nl/>
Logo -           http://photos.prnewswire.com/prnh/20150410/197788LOGO[4]<nl/> To view the original version on
PR Newswire, visit:          http://www.prnewswire.com/news-releases/snyders-Iance-inc-declares-regular-quarterly-
cash-dividend-300220119.html[5]<nl/> SOURCE Snyder's-Lance, Inc.<nl/> [ 1]:                   http://www.sec.gov [2]:
http://www.diamondfoods.com [ 3]:                                  http://www.snyderslance.com [ 4]:
http://photos.prnewswire.com/prnh/20150410/197788LOGO [ 5]:                            http://www.prnewswire.com/news-
releases/snyders-Iance-i nc-declares-reg ula r-q uarterly-cash-d ivid end-300220 119. html


Load-Date: February 16, 2016


  End (lfDocument




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 23 of 131
'.(\
,)/      Press Release: Snyder's-Lance, Inc. Declares Regular Quarterly Cash
                                     Dividend
                                                   Dow Jones Institutional News
                                              February 15, 2016 Monday 7:00 PM GMT


   Copyright 2016 Factiva ®, from Dow Jones
   All Rights Reserved




                              I
   Copyright © 2016, Dow Jones & Company, Inc.



           DOW JONES I'H:


   Length: 912 words

   Body


   Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend

   PR Newswire

   CHARLOTTE, N.C., Feb. 15,2016

   CHARLOTTE, N.C., Feb. 15,2016 /PRNewswire/ -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported that
   on February 9, 2016, the Board of Directors declared a regular quarterly cash dividend of $.16 per share on the
   outstanding shares of Snyder's-Lance, Inc. common stock. The dividend is payable on March 4, 2016 to
   stockholders of record at the close of business on February 24, 2016.

   About Snyder's-Lance, Inc.

   Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
   United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
   potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
   manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
   and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
   Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
   Ke-Doke(R), and other brand names along with a number of third party brands. Products are distributed nationally
   through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
   channels.

   Cautionary Information about Forward Looking Statements

   This communication contains statements which may be forward looking within the meaning of applicable securities
   laws. Such statements are subject to risks and uncertainties that relate to Snyder's-Lance's business, including
   those more fully described in Snyder's-Lance's filings with the SEC including its annual report on Form 10-K for the




         Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 24 of 131
                   Press Release: Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend

fiscal year ended January 3, 2015, and its most recent quarterly report filed on Form 10-Q for the quarter year
ended October 3, 2015.

Except as required by law, the Company undertakes no obligation to update or revise publicly any forward-looking
statement as a result of new information, future developments or otherwise.

Additional Information and Where to Find It

This communication does not constitute an offer to sell or a solicitation of an offer to sell or a solicitation of an offer
to buy any securities or a solicitation of any vote or approval, nor shall there be any sale of securities in any
jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the
securities laws of any such jurisdiction. No offering of securities shall be made except by means of a prospectus
meeting the requirements of Section 10 of the Securities Act of 1933, as amended, and otherwise in accordance
with applicable law. This communication is being made in respect of the proposed business combination transaction
Diamond Foods, Inc. ("Diamond Foods") and Snyder's-Lance, Inc. ("Snyder's-Lance"), Snyder's-Lance has filed
with the Securities and Exchange Commission (the "SEC") a registration statement on Form S-4 that includes a
proxy statement of Diamond Foods and also constitutes a proxy statement/prospectus of Snyder's-Lance. We have
intend to mailed the final proxy statement/prospectus to all stockholders of both Diamond Foods and Snyder's
Lance. The registration statement and the proxy statement/prospectus contain important information about
Snyder's-Lance and Diamond Foods, the transaction and related matters.

STOCKHOLDERS OF DIAMOND FOODS AND SNYDER'S-LANCE ARE URGED TO READ ALL RELEVANT
DOCUMENTS        FILED      WITH    THE    SEC,    INCLUDING         THE      DEFINITIVE     JOINT    PROXY
STATEMENT/PROSPECTUS, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE
PROPOSED TRANSACTION. Investors and security holders will be able to obtain the documents free of charge at
the SEC's web site, http://www.sec.gov. Documents will also be available for free from Diamond Foods at
www.diamondfoods.com and from Snyder's-Lance's at          www.snyderslance.com .

Participants in the Solicitation

Diamond Foods, Snyder's-Lance and their respective directors and executive officers may be deemed to be
participants in the solicitation of proxies with respect of the proposed transaction. Information about the directors
and executive officers of Diamond Foods, including their respective interest in the securities of Diamond Foods, is
set forth in the registration statement on Form S-4 or incorporated by reference to the proxy statement for Diamond
Foods' 2015 Annual Meeting of Stockholders, which was filed with the SEC on November 26, 2014. Information
about the directors and executive officers of Snyder's-Lance is set forth in the proxy statement for Snyder's-Lance's
2015 Annual Meeting of Stockholders, which was filed with the SEC on April 1, 2015 and its Current Report on
Form 8-K filed with the SEC on October 1, 2015. Investors may obtain additional information regarding the interest
of such participants by reading the definitive joint proxy statement/prospectus regarding the transaction. These
documents can be obtained free of charge from the sources indicated above.

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-inc-
declares-regular-quarterly-cash-dividend-300220119.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

February 15, 2016 14:00 ET (19:00 GMT)




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 25 of 131
                    Press Release: Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: February 16, 2016


 End of DOCllment




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 26 of 131
           Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend
                                                           PR Newswire
                                           February 15, 2016 Monday 2:00 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 872 words
Dateline: CHARLOTTE, N.C., Feb. 15,2016

Body


 Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported that on February 9, 2016, the Board of Directors declared
a regular quarterly cash dividend of $.16 per share on the outstanding shares of Snyder's-Lance, Inc. common
stock. The dividend is payable on March 4, 2016 to stockholders of record at the close of business on February 24,
2016.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel
Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart(TM), O-Ke-Doke®, and
other brand names along with a number of third party brands. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels.

Cautionary Information about Forward Looking Statements

This communication contains statements which may be forward looking within the meaning of applicable securities
laws. Such statements are subject to risks and uncertainties that relate to Snyder's-Lance's business, including
those more fully described in Snyder's-Lance's filings with the SEC including its annual report on Form 1O-K for the
fiscal year ended January 3, 2015, and its most recent quarterly report filed on Form 10-0 for the quarter year
ended October 3, 2015.

Except as required by law, the Company undertakes no obligation to update or revise publicly any forward-looking
statement as a result of new information, future developments or otherwise.

Additional Information and Where to Find It

This communication does not constitute an offer to sell or a solicitation of an offer to sell or a solicitation of an offer
to buy any securities or a solicitation of any vote or approval, nor shall there be any sale of securities in any
jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the
securities laws of any such jurisdiction. No offering of securities shall be made except by means of a prospectus
 meeting the requirements of Section 10 of the Securities Act of 1933, as amended, and otherwise in accordance
with applicable law. This communication is being made in respect of the proposed business combination transaction
Diamond Foods, Inc. ("Diamond Foods") and Snyder's-Lance, Inc. ("Snyder's-Lance"), Snyder's-Lance has filed
with the Securities and Exchange Commission (the "SEC") a registration statement on Form S-4 that includes a
proxy statement of Diamond Foods and also constitutes a proxy statement/prospectus of Snyder's-Lance. We have
intend to mailed the final proxy statement/prospectus to all stockholders of both Diamond Foods and Snyder's



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 27 of 131
                            Snyder's-Lance, Inc. Declares Regular Quarterly Cash Dividend

Lance. The registration statement and the proxy statemenUprospectus contain important information about
Snyder's-Lance and Diamond Foods, the transaction and related matters.

STOCKHOLDERS OF DIAMOND FOODS AND SNYDER'S-LANCE ARE URGED TO READ ALL RELEVANT
DOCUMENTS        FILED      WITH    THE    SEC,      INCLUDING       THE      DEFINITIVE    JOINT   PROXY
STATEMENT/PROSPECTUS, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE
PROPOSED TRANSACTION. Investors and security holders will be able to obtain the documents free of charge at
the SEC's web site,http://www.sec.gov. Documents will also be available for free from Diamond Foods at
http://www.diamondfoods.comand from Snyder's-Lance's at       http://www.snyderslance.com.

Participants in the Solicitation

Diamond Foods, Snyder's-Lance and their respective directors and executive officers may be deemed to be
participants in the solicitation of proxies with respect of the proposed transaction. Information about the directors
and executive officers of Diamond Foods, including their respective interest in the securities of Diamond Foods, is
set forth in the registration statement on Form S-4 or incorporated by reference to the proxy statement for Diamond
Foods' 2015 Annual Meeting of Stockholders, which was filed with the SEC on November 26, 2014. Information
about the directors and executive officers of Snyder's-Lance is set forth in the proxy statement for Snyder's-Lance's
2015 Annual Meeting of Stockholders, which was filed with the SEC on April 1,2015 and its Current Report on
Form 8-K filed with the SEC on October 1, 2015. Investors may obtain additional information regarding the interest
of such participants by reading the definitive joint proxy statemenUprospectus regarding the transaction. These
documents can be obtained free of charge from the sources indicated above.

Logo -http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-
declares-regular-quarterly-cash-dividend-300220119.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Mark Carter, 704-557-8386


Load-Date: February 16, 2016




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 28 of 131
                            VMG Partners Names Three Vice Presidents
                                                           PR Newswire
                                            February 8,2016 Monday 7:45 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 473 words
Dateline: SAN FRANCISCO, Feb. 8, 2016

Body


 VMG Partners, a private equity firm that specializes in investing in and building branded consumer product
companies in the lower middle market, today announced the promotions of Angad Hira, Jonathan Marshall, and
Carle Stenmark to Vice President.

"We are pleased to promote three outstanding individuals who have provided meaningful contributions to the
partnership," said Kara Cissell-Roell, Managing Director of VMG. "Angad, Jon, and Carle are highly talented team
members who exemplify VMG's culture and investment philosophy. They will continue to work closely with partner
company founders and management teams to build substantial brand value for all stakeholders."

David Baram, Managing Director of VMG, added, "The ongoing development of our team is central to our continued
growth and as we build on our previous success in the middle market we are confident they will help expand our
portfolio of investments. We look forward to their future contributions as they help identify and evaluate investment
opportunities. "

Prior to joining VMG in 2010, Mr. Hira was an investment banker in the Mergers & Acquisitions group of UBS
Investment Bank. He received his B.S. in Commerce with a dual concentration in finance and accounting from the
Mcintire School of Commerce at the University of Virginia. Mr. Marshall joined VMG in 2012 and prior to joining the
firm he was an associate at Castanea Partners and an investment banker at Harris Williams & Co. He received his
B.S. in Business Administration from the Walter A. Haas School of Business at the University of California,
Berkeley. Mr. Stenmark joined VMG in 2012 and prior to that was an associate at Summit Partners. He received
his BA with Honors from Harvard University and an M.BA from Harvard Business School.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target categories includes food, beverage, wellness, pet products, personal care,
and household products brands. Representative past and present partner companies include KIND Healthy
Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, babyganics, Solid Gold and Justin's.
VMG Partners is headquartered in San Francisco and Los Angeles. For more information about the fund please
visithttp://www.vmgpartners.com.

Contact Chris Tofalli
Chris Tofalli Public Relations, LLC
914-834-4334

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/vmg-partners-names-
three-vice-presidents-300216281.html


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 29 of 131
                              VMG Partners Names Three Vice Presidents

SOURCE VMG Partners



Load-Date: February 9, 2016


  End ofDoctlmcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 30 of 131
   /\



 V                                          VMG promotes three to VP
                                                          peHUB
                                            February 8,2016 Monday 2:11 PM EST


Copyright 2016 HedgeWorld USA Inc., All Rights Reserved

Length: 468 words
Byline: Iris Dorbian

Body


VMG Partners has promoted Angad Hira, Jonathan Marshall, and Carle Stenmark to vice president. Hira joined
VMG in 2010 while Marshall and Stenmark came on board in 2012.

PRESS RELEASE

SAN FRANCISCO, February 8, 2016 - VMG Partners, a private equity firm that specializes in investing in and
building branded consumer product companies in the lower middle market, today announced the promotions of
Angad Hira, Jonathan Marshall, and Carle Stenmark to Vice President.

"We are pleased to promote three outstanding individuals who have provided meaningful contributions to the
partnership," said Kara Cissell-Roell, Managing Director of VMG. "Angad, Jon, and Carle are highly talented team
members who exemplify VMG's culture and investment philosophy. They will continue to work closely with partner
company founders and management teams to build substantial brand value for all stakeholders."

David Baram, Managing Director of VMG, added, "The ongoing development of our team is central to our continued
growth and as we build on our previous success in the middle market we are confident they will help expand our
portfolio of investments. We look forward to their future contributions as they help identify and evaluate investment
opportunities."

Prior to joining VMG in 2010, Mr. Hira was an investment banker in the Mergers & Acquisitions group of UBS
Investment Bank. He received his B.S. in Commerce with a dual concentration in finance and accounting from the
Mcintire School of Commerce at the University of Virginia. Mr. Marshall joined VMG in 2012 and prior to joining the
firm he was an associate at Castanea Partners and an investment banker at Harris Williams & Co. He received his
B.S. in Business Administration from the Walter A. Haas School of Business at the University of California,
Berkeley. Mr. Stenmark joined VMG in 2012 and prior to that was an associate at Summit Partners. He received his
BA with Honors from Harvard University and an M.BA from Harvard Business School.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target categories includes food, beverage, well ness, pet products, personal care,
and household products brands. Representative past and present partner companies include KIND Healthy Snacks,
Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, babyganics, Solid Gold and Justin's. VMG
Partners is headquartered in San Francisco and Los Angeles. For more information about the fund please visit
www.vmgpartners.com .




        Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 31 of 131
                                VMG promotes three to VP


Load-Date: February 8, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 32 of 131
      Analysts Offer Predictions for Snyder's-Lance Inc's Q1 2016 Earnings
                                      (LNCE)
                                                      DailyPolitical
                                         February 3, 2016 Wednesday 2:09 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 750 words
Byline: Trevor Kearing

Body


Feb 03, 2016( DailyPolitical: http://www.dailypolitical.com/Delivered by Newstex}                     Snyder's-Lance Inc
(NASDAQ:LNCE) - Investment analysts at Jefferies Group lowered their Q1 2016 earnings per share estimates for
shares of Snyder's-Lance in a note issued to investors on Thursday, Zacks Investment Research[1] reports.
Jefferies Group analyst A. Jagdale now forecasts that the brokerage will earn $0.28 per share for the quarter, down
from their previous forecast of $0.36. Jefferies Group has a 'Buy' rating and a $40.00 price objective on the stock.
The consensus estimate for Snyder's-Lance's Q1 2016 earnings is $0.23 per share. Jefferies Group also issued
estimates for Snyder's-Lance's Q2 2016 earnings at $0.38 EPS, Q4 2016 earnings at $0.38 EPS, FY2016 earnings
at $1.39 EPS, FY2017 earnings at $1.81 EPS and FY2018 earnings at $1.96 EPS. LNCE has been the subject of a
number of other reports. Deutsche Bank lifted their target price on Snyder's-Lance from $30.00 to $32.00 and gave
the company a 'hold' rating in a report on Tuesday, October 6th. BB ... orp. raised Snyder's-Lance from a 'hold' rating
to a 'buy' rating and set a $42.00 price target for the company in a report on Thursday, October 29th. SunTrust
raised Snyder's-Lance from a 'neutral' rating to a 'buy' rating and lifted their price target for the stock from $30.00 to
$45.00 in a report on Thursday, October 29th. Zacks Investment Research[2] raised Snyder's-Lance from a 'hold'
rating to a 'buy' rating and set a $41.00 price target for the company in a report on Monday, November 2nd. Finally,
BMO Capital Markets lifted their price target on Snyder's-Lance from $35.00 to $36.00 in a report on Wednesday,
January 27th. One equities research analyst has rated the stock with a sell rating, two have given a hold rating and
three have given a buy rating to the company. Snyder's-Lance presently has an average rating of 'Hold' and an
average target price of $39.33. Shares of Snyder's-Lance (NASDAQ:LNCE[3]) opened at 30.44 on Monday. The
company's 50-day moving average price is $34.56 and its 200 day moving average price is $34.88. Snyder's-Lance
has a 12-month low of $28.82 and a 12-month high of $39.10. The firm has a market capitalization of $2.16 billion
and a price-to-earnings ratio of 31.06.An institutional investor recently bought a new position in Snyder's-Lance
stock. Quantitative Systematic Strategies bought a new stake in shares of Snyder's-Lance Inc (NASDAQ:LNCE)
during the fourth quarter, according to its most recent disclosure with the Securities and Exchange Commission
(SEC). The fund bought 15,945 shares of the company's stock, valued at approximately $554,000. Snyder's-Lance,
Inc. is a national snack food company. The Company is engaged in the manufacturing, distribution, marketing and
sale of snack food products. Its products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers,
cookies, potato chips, tortilla chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake
products and sells under its brands. The Company's brands include core brands, such as Snyder's of Hanover,
Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays,
Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack
 Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand
products, which consist of other third-party branded products that the Company sells to its independent business
owners (NASDAQ:LNCE[4]) through its direct-store-delivery distribution network (DSD network). Get a free copy of
the Zacks research report on Snyder's-Lance (LNCE)[5] For more information about research offerings from Zacks
 Investment Research, visit Zacks.com[6] Receive News ... tings for Snyder's-Lance Inc Daily - Enter your email
address below to receive a concise daily summary of the latest news and analysts' ratings for Snyder's-Lance Inc



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 33 of 131
                    Analysts Offer Predictions for Snyder's-Lance Inc's Q1 2016 Earnings (LNCE)

and related companies with MarketBeat.com's FREE daily email newsletter[7]. [ 1]:         http://www.zacks.com/[
2]:          http://www.zacks.com/ [ 3]:           http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/              [     5]:
http://www.zacks.com/registration/pfp/?ALERT =zrmodule ... D=AM E RBM N_CONTENT_ZE R. .. p_rpt_name_ check=s
kip_rpt_name_check ... NCE [ 6]:        http://www.zacks.com/ [ 7]:      http://www.dailypolitical.com/daily-email-
updates-basic/?symbol=NASDAQ:LNCE



Load-Date: March 1, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 34 of 131
 FY2015 Earnings Forecast for Snyder's-Lance Inc Issued By Gabelli (LNCE)
                                             American Banking and Market News
                                           February 1, 2016 Monday 6:10 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 697 words

Body


Feb 01, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex}
Snyder's-Lance Inc (NASDAQ:LNCE) - Stock analysts at Gabelli reduced their FY2015 EPS estimates for Snyder's-
Lance in a research note issued to investors on Friday, Zacks Investment Research[1] reports. Gabelli analyst J.
Gabelli now anticipates that the firm will post earnings of $1.00 per share for the year, down from their prior
estimate of $1.05. The consensus estimate for Snyder's-Lance's FY2015 earnings is $1.00 per share. LNCE has
been the topic of several other reports. SunTrust raised shares of Snyder's-Lance from a "neutral" rating to a "buy"
rating and upped their price target for the company from $30.00 to $45.00 in a report on Thursday, October 29th.
BB ... orp. raised shares of Snyder's-Lance from a "hold" rating to a "buy" rating and set a $42.00 price target on the
stock in a report on Thursday, October 29th. Deutsche Bank upped their price target on shares of Snyder's-Lance
from $30.00 to $32.00 and gave the company a "hold" rating in a report on Tuesday, October 6th. Jefferies Group
initiated coverage on shares of Snyder's-Lance in a research note on Tuesday, December 15th. They set a "buy"
rating and a $40.00 target price on the stock. Finally, BMO Capital Markets increased their target price on shares of
Snyder's-Lance from $35.00 to $36.00 in a research note on Wednesday, January 27th. One equities research
analyst has rated the stock with a sell rating, two have given a hold rating and three have issued a buy rating to the
company. Snyder's-Lance presently has a consensus rating of "Hold" and a consensus price target of
$39.33.Shares of Snyder's-Lance (NASDAQ:LNCE[2]) opened at 31.57 on Monday. The company has a market
capitalization of $2.24 billion and a PE ratio of 32.21. The firm's 50-day moving average price is $34.79 and its 200
day moving average price is $34.88. Snyder's-Lance has a 52 week low of $28.82 and a 52 week high of $39.10. A
hedge fund recently bought a new stake in Snyder's-Lance stock. Quantitative Systematic Strategies purchased a
new position in shares of Snyder's-Lance Inc (NASDAQ:LNCE) during the fourth quarter, according to its most
recent 13F filing with the SEC. The fund purchased 15,945 shares of the company's stock, valued at approximately
$554,000. Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the manufacturing,
distribution, marketing and sale of snack food products. Its products include pretzels, sandwich crackers, kettle
cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers and other salty
snacks. It purchases certain cake products and sells under its brands. The Company's brands include core brands,
such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July and allied brands,
such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview
Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The
Company also sells Partner brand products, which consist of other third-party branded products that the Company
sells to its independent business owners (NASDAQ:LNCE[3]) through its direct-store-delivery distribution network
(DSD network}.Get a free copy of the Zacks research report on Snyder's-Lance (LNCE}[4]For more information
 about research offerings from Zacks Investment Research, visit Zacks.com[5]Stay on top of analysts' coverage with
American Banking ... rket News' daily email newsletter[6] that provides a concise list of analysts' upgrades, analysts'
 downgrades and analysts' price target changes for each day.Click here to register[7]. [ 1]:
 http://www.zacks.com/ [ 2]:                     http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:
 http://www.marketbeat.com/stocks/NASDAQ/LNCE/               [       4]:
 http://www.zacks.com/registration/pfpl?ALERT=zrmod ule ... D=AM ERBM N_CONTENT_ ZER. .. P_rpt_name_ check=s
 kip_rpt_name_check ... NCE [ 5]:                                    http://www.zacks.com/[ 6]:




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 35 of 131
                     FY2015 Earnings Forecast for Snyder's-Lance Inc Issued By Gabelli (LNCE)

http://www.americanbankingnews.com/daily-email-updates-basic/             7]:
http://www.americanbankingnews.com/daily-email-updates-bas ic/


Load-Date: March 1, 2016


  End ofD()clImcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 36 of 131
      Q1 2016 EPS Estimates for Snyder's-Lance Inc Cut by Jefferies Group
                                   (LNCE)
                                                       The Legacy
                                           February 1, 2016 Monday 9:28 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 824 words
Byline: Noah

Body


Feb 01, 2016( The Legacy: http://www.localizedusa.com/Delivered by Newstex}                         Snyder's-Lance Inc
(NASDAQ:LNCE) - Equities research analysts at Jefferies Group dropped their Q1 2016 earnings per share
estimates for Snyder's-Lance in a research report issued on Thursday, according to Zacks Investment Research[1].
Jefferies Group analyst A. Jagdale now anticipates that the brokerage will post earnings of $0.28 per share for the
quarter, down from their prior forecast of $0.36. Jefferies Group currently has a 'Buy' rating and a $40.00 price
target on the stock. The consensus estimate for Snyder's-Lance's Q1 2016 earnings is $0.23 per share. Jefferies
Group also issued estimates for Snyder's-Lance's Q2 2016 earnings at $0.38 EPS, Q4 2016 earnings at $0.38
EPS, FY2016 earnings at $1.39 EPS, FY2017 earnings at $1.81 EPS and FY2018 earnings at $1.96 EPS. Other
equities analysts also recently issued reports about the company. Zacks Investment Research[2] downgraded
Snyder's-Lance from a 'hold' rating to a 'sell' rating in a research report on Saturday. BMO Capital Markets boosted
their price objective on Snyder's-Lance from $35.00 to $36.00 in a research report on Wednesday, January 27th.
SunTrust upgraded Snyder's-Lance from a 'neutral' rating to a 'buy' rating and boosted their price objective for the
company from $30.00 to $45.00 in a research report on Thursday, October 29th. BB ... orp. raised Snyder's-Lance
from a 'hold' rating to a 'buy' rating and set a $42.00 target price on the stock in a report on Thursday, October 29th.
Finally, Deutsche Bank lifted their target price on Snyder's-Lance from $30.00 to $32.00 and gave the stock a 'hold'
rating in a report on Tuesday, October 6th. One analyst has rated the stock with a sell rating, two have given a hold
rating and three have assigned a buy rating to the company. The stock presently has an average rating of 'Hold'
and a consensus target price of $39.33. Shares of Snyder's-Lance (NASDAQ:LNCE[3]) opened at 31.57 on
Monday. The firm has a 50-day moving average price of $34.79 and a 200 day moving average price of $34.88.
The stock has a market cap of $2.24 billion and a PE ratio of 32.21. Snyder's-Lance has a 12-month low of $28.82
and a 12-month high of $39.10. A hedge fund recently bought a new stake in Snyder's-Lance stock. Quantitative
Systematic Strategies acquired a new stake in Snyder's-Lance Inc (NASDAQ:LNCE) during the fourth quarter,
according to its most recent Form 13F filing with the Securities and Exchange Commission. The institutional
investor acquired 15,945 shares of the company's stock, valued at approximately $554,000. Snyder's-Lance, Inc. is
a national snack food company. The Company is engaged in the manufacturing, distribution, marketing and sale of
snack food products. Its products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers,
cookies, potato chips, tortilla chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake
products and sells under its brands. The Company's brands include core brands, such as Snyder's of Hanover,
Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays,
Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack
 Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand
products, which consist of other third-party branded products that the Company sells to its independent business
owners (NASDAQ:LNCE[4]) through its direct-store-delivery distribution network (DSD network}.Get a free copy of
the Zacks research report on Snyder's-Lance (LNCE}[5] For more information about research offerings from Zacks
 Investment Research, visit Zacks.com[6]This story was originally published by Corvus Business Newswire (
http://corvuswire.com) and is the sole property of Corvus Business Newswire. If you are reading this article on



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 37 of 131
                    Q1 2016 EPS Estimates for Snyder's-Lance Inc Cut by Jefferies Group (LNCE)

another website, that means this article was illegally copied and re-published to this website in violation of U.S. and
International copyright law. You can view the original version of this story at
http://corvuswire.com/2016/02/01/q 1-2016-eps-estimates-for-snyders-lance-inc-cut-by-jefferies-group-lnce/7915211
Receive News ... tings for Snyder's-Lance Inc Daily - Enter your email address below to receive a concise daily
summary of the latest news and analysts' ratings for Snyder's-Lance Inc and related companies with
MarketBeat.com's FREE daily email newsletter[7]. [ 1]:                        http://www.zacks.com/[ 2]:
http://www.zacks.com/ [ 3]:                     http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/               [      5]:
http://www.zacks.com/registration/pfp/?ALERT=zrmodule ... D=AM ERBM N_CONTENT_ ZER. .. P_rpt_name_ check=s
kip_rpt_name_check ... NCE [ 6]:            http://www.zacks.com/ [ 7]:              http://corvuswire.com/daily-email-
updates-basic/?symbol=NASDAQ:LNCE


Load-Date: March 1, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 38 of 131
J\
~      Q1 2016 EPS Estimates for Snyder's-Lance Inc Cut by Jefferies Group
                                    (LNCE)
                                              American Banking and Market News
                                            February 1, 2016 Monday 8:08 AM EST


 Copyright 2016 Newstex LLC All Rights Reserved

 Length: 754 words

 Body


 Feb 01, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
 Snyder's-Lance Inc (NASDAQ:LNCE) - Equities research analysts at Jefferies Group dropped their Q1 2016
 earnings per share estimates for Snyder's-Lance in a research report issued on Thursday, according to Zacks
 Investment Research[1]. Jefferies Group analyst A. Jagdale now anticipates that the brokerage will post earnings of
 $0.28 per share for the quarter, down from their prior forecast of $0.36. Jefferies Group currently has a "Buy" rating
 and a $40.00 price target on the stock. The consensus estimate for Snyder's-Lance's Q1 2016 earnings is $0.23
 per share. Jefferies Group also issued estimates for Snyder's-Lance's Q2 2016 earnings at $0.38 EPS, Q42016
 earnings at $0.38 EPS, FY2016 earnings at $1.39 EPS, FY2017 earnings at $1.81 EPS and FY2018 earnings at
 $1.96 EPS. Other equities analysts also recently issued reports about the company. Zacks Investment Research[2]
 downgraded Snyder's-Lance from a "hold" rating to a "sell" rating in a research report on Saturday. BMO Capital
 Markets boosted their price objective on Snyder's-Lance from $35.00 to $36.00 in a research report on Wednesday,
 January 27th. SunTrust upgraded Snyder's-Lance from a "neutral" rating to a "buy" rating and boosted their price
 objective for the company from $30.00 to $45.00 in a research report on Thursday, October 29th. BB ... orp. raised
 Snyder's-Lance from a "hold" rating to a "buy" rating and set a $42.00 target price on the stock in a report on
 Thursday, October 29th. Finally, Deutsche Bank lifted their target price on Snyder's-Lance from $30.00 to $32.00
 and gave the stock a "hold" rating in a report on Tuesday, October 6th. One analyst has rated the stock with a sell
 rating, two have given a hold rating and three have assigned a buy rating to the company. The stock presently has
 an average rating of "Hold" and a consensus target price of $39.33.Shares of Snyder's-Lance (NASDAQ:LNCE[3])
 opened at 31.57 on Monday. The firm has a 50-day moving average price of $34.79 and a 200 day moving average
 price of $34.88. The stock has a market cap of $2.24 billion and a PE ratio of 32.21. Snyder's-Lance has a 12-
 month low of $28.82 and a 12-month high of $39.10. A hedge fund recently bought a new stake in Snyder's-Lance
 stock. Quantitative Systematic Strategies acquired a new stake in Snyder's-Lance Inc (NASDAQ:LNCE) during the
 fourth quarter, according to its most recent Form 13F filing with the Securities and Exchange Commission. The
 institutional investor acquired 15,945 shares of the company's stock, valued at approximately $554,000. Snyder's-
 Lance, Inc. is a national snack food company. The Company is engaged in the manufacturing, distribution,
 marketing and sale of snack food products. Its products include pretzels, sandwich crackers, kettle cooked chips,
 pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers and other salty snacks. It
 purchases certain cake products and sells under its brands. The Company's brands include core brands, such as
 Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July and allied brands, such as
 Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods
 division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The Company
 also sells Partner brand products, which consist of other third-party branded products that the Company sells to its
 independent business owners (NASDAQ:LNCE[4]) through its direct-store-delivery distribution network (DSD
 network).Get a free copy of the Zacks research report on Snyder's-Lance (LNCE)[5]For more information about
 research offerings from Zacks Investment Research, visit Zacks.com[6]Stay on top of analysts' coverage with
 American Banking ... rket News' daily email newsletter[7] that provides a concise list of analysts' upgrades, analysts'
 downgrades and analysts' price target changes for each day.Click here to register[8]. [ 1]:
 http://www.zacks.com/        [   2]:                              http://www.zacks.com/    [   3]:


       Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 39 of 131
                    Q1 2016 EPS Estimates for Snyder's-Lance Inc Cut by Jefferies Group (LNCE)

http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:           http://www.marketbeat.com/stocks/NASDAQ/LNCE/
[             5]:
http://www.zacks.com/registration/pfp/?ALERT =zrmodule ... D=AM ERBMN _CONTENT_ ZE R. .. p_rpt_ name_ check=s
kip_rpt_name_check ... NCE [ 6]:                                http://www.zacks.com/[ 7]:
http://www.americanbankingnews.com/daily-email-updates-basicl         [   8]:
http://www.americanbankingnews.com/daily-email-updates-bas icl


Load·Date: March 1, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 40 of 131
            Snyder's-Lance Inc (LNCE) Releases FY15 Earnings Guidance
                                                       The Legacy
                                           February 1, 2016 Monday 9:28 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 623 words
Byline: Noah

Body


Feb 01, 2016( The Legacy: http://www.localizedusa.com/Delivered by Newstex)                       Snyder's-Lance Inc
(NASDAQ:LNCE) updated its FY15 earnings guidance on Thursday. The company provided earnings per share
(EPS) guidance of $1.00-1.02 for the period, compared to the Thomson Reuters consensus estimate of $1.07,
MarketBeat[1] reports. Snyder's-Lance Inc (NASDAQ:LNCE[2]) opened at 31.57 on Monday. Snyder's-Lance Inc
has a one year low of $28.82 and a one year high of $39.10. The stock's 50 day moving average price is $34.79
and its 200 day moving average price is $34.88. The firm has a market capitalization of $2.24 billion and a PE ratio
of 32.21. LNCE has been the subject of several recent research reports. Zacks Investment Research[3] upgraded
shares of Snyder's-Lance from a hold rating to a buy rating and set a $41.00 target price for the company in a
research note on Monday, November 2nd. Jefferies Group reiterated a buy rating and set a $40.00 target price on
shares of Snyder's-Lance in a research note on Saturday, January 9th. BMO Capital Markets increased their target
price on shares of Snyder's-Lance from $35.00 to $36.00 in a research note on Wednesday, January 27th.
Deutsche Bank increased their target price on shares of Snyder's-Lance from $30.00 to $32.00 and gave the stock
a hold rating in a research note on Tuesday, October 6th. Finally, BB ... orp. upgraded shares of Snyder's-Lance
from a hold rating to a buy rating and set a $42.00 target price for the company in a research note on Thursday,
October 29th. One analyst has rated the stock with a sell rating, two have issued a hold rating and three have
assigned a buy rating to the stock. The company presently has an average rating of Hold and an average price
target of $39.33. Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the
manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The
Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded
products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its direct-store-
delivery distribution network (DSD network).This story was originally published by Corvus Business Newswire (
http://corvuswire.com) and is the sole property of Corvus Business Newswire. If you are reading this article on
another website, that means this article was illegally copied and re-published to this website in violation of U.S. and
International copyright law. You can view the original version of this story at
http://corvuswire.com/2016/02/0 1Isnyders-lance-inc-lnce-releases-fy15-earnings-guidancel7915471 Receive News
... tings for Snyder's-Lance Inc Daily - Enter your email address below to receive a concise daily summary of the
latest news and analysts' ratings for Snyder's-Lance Inc and related companies with MarketBeat.com's FREE daily
email newsletter[5]. [ 1]:                                    http://www.marketbeat.com/[ 2]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:                           http://www.zacks.com/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:                        http://corvuswire.com/daily-email-updates-
basic/?symbol=NASDAQ:LNCE




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 41 of 131
                       Snyder's-Lance Inc (LNCE) Releases FY15 Earnings Guidance


Load·Date: March 1, 2016


 End ofDocnment




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 42 of 131
            Snyder's-Lance Inc (LNCE) Releases FY15 Earnings Guidance
                                                      Watchlist News
                                            February 1, 2016 Monday 8:27 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 547 words
Byline: Nicole Kennedy

Body


Feb 01, 2016( Watch list News: http://www.watchlistnews.com/Delivered by Newstex) Snyder's-Lance Inc
(NASDAQ:LNCE) updated its FY15 earnings guidance on Thursday. The company provided earnings per share
(EPS) guidance of $1.00-1.02 for the period, compared to the Thomson Reuters consensus estimate of $1.07,
MarketBeat[1] reports. Snyder's-Lance Inc (NASDAQ:LNCE[2]) opened at 31.57 on Monday. Snyder's-Lance Inc
has a one year low of $28.82 and a one year high of $39.10. The stock's 50 day moving average price is $34.79
and its 200 day moving average price is $34.88. The firm has a market capitalization of $2.24 billion and a PE ratio
of 32.21. LNCE has been the subject of several recent research reports. Zacks Investment Research[3] upgraded
shares of Snyder's-Lance from a hold rating to a buy rating and set a $41.00 target price for the company in a
research note on Monday, November 2nd. Jefferies Group reiterated a buy rating and set a $40.00 target price on
shares of Snyder's-Lance in a research note on Saturday, January 9th. BMO Capital Markets increased their target
price on shares of Snyder's-Lance from $35.00 to $36.00 in a research note on Wednesday, January 27th.
Deutsche Bank increased their target price on shares of Snyder's-Lance from $30.00 to $32.00 and gave the stock
a hold rating in a research note on Tuesday, October 6th. Finally, BB ... orp. upgraded shares of Snyder's-Lance
from a hold rating to a buy rating and set a $42.00 target price for the company in a research note on Thursday,
October 29th. One analyst has rated the stock with a sell rating, two have issued a hold rating and three have
assigned a buy rating to the stock. The company presently has an average rating of Hold and an average price
target of $39.33. Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the
manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The
Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded
products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its direct-store-
delivery distribution network (DSD network). Receive News ... tings for Snyder's-Lance Inc Daily - Enter your email
address below to receive a concise daily summary of the latest news and analysts' ratings for Snyder's-Lance Inc
and related companies with Analyst Ratings Network's FREE daily email newsletter[5]. [ 1]:
http://www.marketbeat.com/ [ 2]:                 http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:
http://www.zacks.com/ [ 4]:                   http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:
http://www.watchlistnews.com/daily-email-updates-basic!?symbol=NASDAQ:LNCE


Load-Date: March 1,2016


  End of Documeut




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 43 of 131
                Alpha Windward Cuts Stake in Snyder's-Lance Inc (LNCE)
                                             American Banking and Market News
                                           January 31,2016 Sunday 4:07 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 709 words

Body


Jan 31, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
Alpha Windward decreased its position in Snyder's-Lance Inc (NASDAQ:LNCE) by 11.0% during the fourth quarter,
according to its most recent filing with the Securities and Exchange Commission (SEC). The firm owned 11,220
shares of the company's stock after selling 1,380 shares during the period. Alpha Windward's holdings in Snyder's-
Lance were worth $385,000 as of its most recent SEC filing. Separately, Quantitative Systematic Strategies bought
a new position in shares of Snyder's-Lance during the fourth quarter worth about $554,000. Shares of Snyder's-
Lance Inc (NASDAQ:LNCE[1]) opened at 31.57 on Friday.

The company has a market cap of $2.24 billion and a PIE ratio of 32.21. Snyder's-Lance Inc has a 52 week low of
$28.82 and a 52 week high of $39.10. The firm has a 50-day moving average of $34.79 and a 200 day moving
average of $34.88. Snyder's-Lance (NASDAQ:LNCE) last released its earnings results on Wednesday, October
28th. The company reported $0.26 EPS for the quarter, missing the consensus estimate of $0.34 by $0.08. The
business had revenue of $416.80 million for the quarter, compared to analysts' expectations of $435.40 million. The
firm's revenue for the quarter was up 1.8% on a year-aver-year basis. During the same quarter in the prior year, the
company posted $0.24 earnings per share. Equities analysts anticipate that Snyder's-Lance Inc will post $1.01
earnings per share for the current fiscal year. LNCE has been the topic of a number of research reports. Deutsche
Bank upped their target price on shares of Snyder's-Lance from $30.00 to $32.00 and gave the stock a "hold" rating
in a research report on Tuesday, October 6th. SunTrust upgraded shares of Snyder's-Lance from a "neutral" rating
to a "buy" rating and upped their target price for the stock from $30.00 to $45.00 in a research report on Thursday,
October 29th. BB ... orp. upgraded shares of Snyder's-Lance from a "hold" rating to a "buy" rating and set a $42.00
target price on the stock in a research report on Thursday, October 29th. Zacks Investment Research[2] upgraded
shares of Snyder's-Lance from a "hold" rating to a "buy" rating and set a $41.00 price objective on the stock in a
report on Monday, November 2nd. Finally, Jefferies Group began coverage on shares of Snyder's-Lance in a report
on Tuesday, December 15th. They issued a "buy" rating and a $40.00 price objective on the stock. One investment
analyst has rated the stock with a sell rating, two have given a hold rating and three have assigned a buy rating to
the stock. Snyder's-Lance presently has a consensus rating of "Hold" and an average price target of
$39.33.Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the manufacturing,
distribution, marketing and sale of snack food products. Its products include pretzels, sandwich crackers, kettle
cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers and other salty
snacks. It purchases certain cake products and sells under its brands. The Company's brands include core brands,
such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July and allied brands,
such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview
 Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The
Company also sells Partner brand products, which consist of other third-party branded products that the Company
sells to its independent business owners (NASDAQ:LNCE[3]) through its direct-stare-delivery distribution network
(DSD network).Stay on top of analysts' coverage with American Banking ... rket News' daily email newsletter[4] that
 provides a concise list of analysts' upgrades, analysts' downgrades and analysts' price target changes for each
day.Click here to register[5]. [ 1]: http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 2]:
 http://www.zacks.com/ [ 3]:                     http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 44 of 131
                          Alpha Windward Cuts Stake in Snyder's-Lanee Inc (LNCE)

htlp:l!www.amerieanbankingnews.eom/daily-email-updates-basiel         5]:
http://www.amerieanbankingnews.eom/daily-email-updates-basiel


Load-Date: January 31,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 45 of 131
                Alpha Windward Cuts Stake in Snyder's-Lance Inc (LNCE)
                                                      The Legacy
                                           January 31,2016 Sunday 4:48 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 776 words
Byline: mitch

Body


Jan 31, 2016( The Legacy: http://www.localizedusa.com/Delivered by Newstex) Alpha Windward decreased its
position in Snyder's-Lance Inc (NASDAQ:LNCE) by 11.0% during the fourth quarter, according to its most recent
filing with the Securities and Exchange Commission (SEC). The firm owned 11,220 shares of the company's stock
after selling 1,380 shares during the period. Alpha Windward's holdings in Snyder's-Lance were worth $385,000 as
of its most recent SEC filing. Separately, Quantitative Systematic Strategies bought a new position in shares of
Snyder's-Lance during the fourth quarter worth about $554,000. Shares of Snyder's-Lance Inc (NASDAQ:LNCE[1])
opened at 31.57 on Friday.

The company has a market cap of $2.24 billion and a PIE ratio of 32.21. Snyder's-Lance Inc has a 52 week low of
$28.82 and a 52 week high of $39.10. The firm has a 50-day moving average of $34.79 and a 200 day moving
average of $34.88. Snyder's-Lance (NASDAQ:LNCE) last released its earnings results on Wednesday, October
28th. The company reported $0.26 EPS for the quarter, missing the consensus estimate of $0.34 by $0.08. The
business had revenue of $416.80 million for the quarter, compared to analysts' expectations of $435.40 million. The
firm's revenue for the quarter was up 1.8% on a year-over-year basis. During the same quarter in the prior year, the
company posted $0.24 earnings per share. Equities analysts anticipate that Snyder's-Lance Inc will post $1.01
earnings per share for the current fiscal year. LNCE has been the topic of a number of research reports. Deutsche
Bank upped their target price on shares of Snyder's-Lance from $30.00 to $32.00 and gave the stock a 'hold' rating
in a research report on Tuesday, October 6th. SunTrust upgraded shares of Snyder's-Lance from a 'neutral' rating
to a 'buy' rating and upped their target price for the stock from $30.00 to $45.00 in a research report on Thursday,
October 29th. BB ... orp. upgraded shares of Snyder's-Lance from a 'hold' rating to a 'buy' rating and set a $42.00
target price on the stock in a research report on Thursday, October 29th. Zacks Investment Research[2] upgraded
shares of Snyder's-Lance from a 'hold' rating to a 'buy' rating and set a $41.00 price objective on the stock in a
report on Monday, November 2nd. Finally, Jefferies Group began coverage on shares of Snyder's-Lance in a report
on Tuesday, December 15th. They issued a 'buy' rating and a $40.00 price objective on the stock. One investment
analyst has rated the stock with a sell rating, two have given a hold rating and three have assigned a buy rating to
the stock. Snyder's-Lance presently has a consensus rating of 'Hold' and an average price target of $39.33.
Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the manufacturing, distribution,
marketing and sale of snack food products. Its products include pretzels, sandwich crackers, kettle cooked chips,
pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers and other salty snacks. It
 purchases certain cake products and sells under its brands. The Company's brands include core brands, such as
Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July and allied brands, such as
Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods
division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The Company
also sells Partner brand products, which consist of other third-party branded products that the Company sells to its
independent business owners (NASDAQ:LNCE[3]) through its direct-store-delivery distribution network (DSD
 network).This story was originally published by Corvus Business Newswire (http://corvuswire.com) and is the sole
 property of Corvus Business Newswire. If you are reading this article on another website, that means this article
was illegally copied and re-published to this website in violation of U.S. and International copyright law. You can


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 46 of 131
                           Alpha Windward Cuts Stake in Snyder's-Lance Inc (LNCE)

view the original version of this story at     http://corvuswire.com/2016/01/31/alpha-windward-cuts-stake-in-
snyders-lance-inc-lnceI7905201 Receive News ... tings for Snyder's-Lance Inc Daily - Enter your email address
below to receive a concise daily summary of the latest news and analysts' ratings for Snyder's-Lance Inc and
related companies with MarketBeat.com's FREE daily email newsletter[4]. [ 1]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 2]:                     http://www.zacks.com/ [ 3]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:                  http://corvuswire.com/daily-email-updates-
basic/?symbol=NASDAQ:LNCE


Load-Date: January 31, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 47 of 131
    (~)
    i\
    \y
    f{
!         FY2015 EPS Estimates for Snyder's-Lance Inc (LNCE) Cut by Analyst
                                                      The Legacy
                                           January 31,2016 Sunday 7:31 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 910 words
Byline: paymon

Body


Jan 31, 2016( The Legacy: http://www.localizedusa.com/Delivered by Newstex)                     Snyder's-Lance Inc
(NASDAQ:LNCE) - Equities researchers at Jefferies Group cut their FY2015 earnings estimates for shares of
Snyder's-Lance in a research note issued to investors on Thursday, Zacks Investment Research[1] reports.
Jefferies Group analyst A. Jagdale now anticipates that the firm will post earnings of $1.01 per share for the year,
down from their previous estimate of $1.09. Jefferies Group currently has a 'Buy' rating and a $40.00 price objective
on the stock. The consensus estimate for Snyder's-Lance's FY2015 earnings is $1.00 per share.

Jefferies Group also issued estimates for Snyder's-Lance's Q4 2015 earnings at $0.32 EPS, Q1 2017 earnings at
$0.44 EPS, Q2 2017 earnings at $0.46 EPS and Q4 2017 earnings at $0.48 EPS.                              Snyder's-Lance
(NASDAQ:LNCE) last released its quarterly earnings results on Wednesday, October 28th. The company reported
$0.26 EPS for the quarter, missing analysts' consensus estimates of $0.34 by $0.08. The firm had revenue of
$416.80 million for the quarter, compared to analysts' expectations of $435.40 million. During the same period in
the prior year, the business earned $0.24 EPS. Snyder's-Lance's quarterly revenue was up 1.8% on a year-over-
year basis. A number of other equities research analysts have also recently commented on the stock. BMO Capital
Markets increased their price target on shares of Snyder's-Lance from $35.00 to $36.00 in a report on Wednesday.
Deutsche Bank increased their price target on shares of Snyder's-Lance from $30.00 to $32.00 and gave the
company a 'hold' rating in a report on Tuesday, October 6th. SunTrust upgraded shares of Snyder's-Lance from a
'neutral' rating to a 'buy' rating and increased their price target for the company from $30.00 to $45.00 in a report on
Thursday, October 29th. Zacks Investment Research[2] downgraded shares of Snyder's-Lance from a 'hold' rating
to a 'sell' rating in a research report on Saturday. Finally, BB ... orp. upgraded shares of Snyder's-Lance from a 'hold'
rating to a 'buy' rating and set a $42.00 price objective on the stock in a research report on Thursday, October 29th.
One research analyst has rated the stock with a sell rating, two have given a hold rating and three have assigned a
buy rating to the company's stock. Snyder's-Lance presently has an average rating of 'Hold' and a consensus price
target of $39.33. Snyder's-Lance (NASDAQ:LNCE[3]) opened at 31.57 on Friday. The stock has a market
capitalization of $2.24 billion and a price-to-earnings ratio of 32.21. Snyder's-Lance has a 52-week low of $28.82
and a 52-week high of $39.10. The stock's 50 day moving average is $34.79 and its 200-day moving average is
$34.88. An institutional investor recently bought a new position in Snyder's-Lance stock. Quantitative Systematic
Strategies purchased a new stake in Snyder's-Lance Inc (NASDAQ:LNCE) during the fourth quarter, according to
its most recent 13F filing with the Securities and Exchange Commission (SEC). The institutional investor purchased
 15,945 shares of the company's stock, valued at approximately $554,000. Snyder's-Lance, Inc. is a national snack
food company. The Company is engaged in the manufacturing, distribution, marketing and sale of snack food
products. Its products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato
chips, tortilla chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake products and
sells under its brands. The Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape
 Cod, Snack Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays, Stella D'oro,
 EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel
 Crisps, Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand products, which
consist of other third-party branded products that the Company sells to its independent business owners


          Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 48 of 131
                       FY2015 EPS Estimates for Snyder's-Lance Inc (LNCE) Cut by Analyst

(NASDAQ:LNCE[4]) through its direct-store-delivery distribution network (DSD network}.Get a free copy of the
Zacks research report on Snyder's-Lance (LNCE}[5] For more information about research offerings from Zacks
Investment Research, visit Zacks.com[6]This story was originally published by Corvus Business Newswire
(http://corvuswire.com) and is the sole property of Corvus Business Newswire. If you are reading this article on
another website, that means this article was illegally copied and re-published to this website in violation of U.S. and
International copyright law. You can view the original version of this story at
http://corvuswire.com/2016/01/31/fy2015-eps-estimates-for-snyders-lance-inc-lnce-cut-by-analysU7894 751
Receive News ... tings for Snyder's-Lance Inc Daily - Enter your email address below to receive a concise daily
summary of the latest news and analysts' ratings for Snyder's-Lance Inc and related companies with
MarketBeat.com's FREE daily email newsletter[7]. [ 1]:                        http://www.zacks.com/[ 2]:
http://www.zacks.com/ [ 3]:                     http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/               [      5]:
http://www.zacks.com/registration/pfpI?ALERT=zrmodule ... D=AMERBMN_CONTENT_ZER. .. p_rpt_name_check=s
kip_rpt_name_check ... NCE [ 6]:            http://www.zacks.com/ [ 7]:              http://corvuswire.com/daily-email-
updates-basic/?symbol=NASDAQ:LNCE


Load-Date: January 31,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 49 of 131
~
\      Snyder's-Lance Inc (LNCE) Cut to Sell at Zacks Investment Research
                                             American Banking and Market News
                                           January 30,2016 Saturday 7:15 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 961 words

Body


Jan 30, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
Snyder's-Lance Inc (NASDAQ:LNCE) was downgraded by Zacks Investment Research[1] from a "hold" rating to a
"sell" rating in a note issued to investors on Saturday, MarketBeat.com[2] reports. According to Zacks, "Synders-
Lance Inc, formerly known as Lancer Inc, is engaged in the manufacture, market and distribution of a variety of
branded and private label snack foods and bakery products. Products include branded sandwich crackers,
sandwich cookies, restaurant crackers and bread basket items, candy, chips, meat snacks, nuts and private label
cookies and crackers. Products are packaged as individual, single servings and as larger packages or multi-pack
configurations and are distributed to grocery stores, convenience stores, vending machines, food service
institutions, and through up and down the street outlets . "Other large investors have recently added to or reduced
their stakes in the company. Simplex Trading purchased a new stake in Snyder's-Lance during the fourth quarter
valued at approximately $0. California State Teachers Retirement System boosted its stake in Snyder's-Lance by
1.6% in the fourth quarter. California State Teachers Retirement System now owns 90,526 shares of the company's
stock valued at $3,105,000 after buying an additional 1,421 shares during the period. Capital Fund Management
SA purchased a new stake in Snyder's-Lance during the fourth quarter valued at approximately $346,000.
Quantitative Systematic Strategies purchased a new stake in Snyder's-Lance during the fourth quarter valued at
approximately $554,000. Finally, Louisiana State Employees Retirement System purchased a new stake in
Snyder's-Lance during the fourth quarter valued at approximately $796,000. Snyder's-Lance (NASDAQ:LNCE[3])
traded up 2.47% on Friday, hitting $31.57. The stock had a trading volume of 789,785 shares. The firm's 50-day
moving average price is $34.79 and its 200-day moving average price is $34.88. Snyder's-Lance has a 1-year low
of $28.82 and a 1-year high of $39.10. The firm has a market cap of $2.24 billion and a PIE ratio of 32.21. Snyder's-
Lance (NASDAQ:LNCE) last issued its quarterly earnings data on Wednesday, October 28th. The company
reported $0.26 earnings per share (EPS) for the quarter, missing the Thomson Reuters' consensus estimate of
$0.34 by $0.08. The business earned $416.80 million during the quarter, compared to analysts' expectations of
$435.40 million. During the same period last year, the firm posted $0.24 EPS. The business's revenue was up 1.8%
on a year-over-year basis. On average, equities research analysts predict that Snyder's-Lance will post $1.02
earnings per share for the current year. LNCE has been the subject of several other research reports. SunTrust
upgraded Snyder's-Lance from a "neutral" rating to a "buy" rating and lifted their price objective for the company
from $30.00 to $45.00 in a research report on Thursday, October 29th. BB ... orp. upgraded Snyder's-Lance from a
"hold" rating to a "buy" rating and set a $42.00 price objective for the company in a research report on Thursday,
October 29th. Deutsche Bank lifted their price objective on Snyder's-Lance from $30.00 to $32.00 and gave the
company a "hold" rating in a research report on Tuesday, October 6th. Jefferies Group began coverage on
Snyder's-Lance in a research note on Tuesday, December 15th. They issued a "buy" rating and a $40.00 target
 price for the company. Finally, BMO Capital Markets lifted their target price on Snyder's-Lance from $35.00 to
 $36.00 in a research note on Wednesday. One analyst has rated the stock with a sell rating, two have assigned a
 hold rating and three have issued a buy rating to the company's stock. The company presently has an average
 rating of "Hold" and an average target price of $39.33.Snyder's-Lance, Inc. is a national snack food company. The
 Company is engaged in the manufacturing, distribution, marketing and sale of snack food products. Its products
 include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts,
 restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its brands. The


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 50 of 131
                      Snyder's-Lance Inc (LNCE) Cut to Sell at Zacks Investment Research

Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel
Crisps and Late July and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and 0-
Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic
Snacks and EatSmart brands. The Company also sells Partner brand products, which consist of other third-party
branded products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its
direct-store-delivery distribution network (DSD network).Get a free copy of the Zacks research report on Snyder's-
Lance (LNCE)[5]For more information about research offerings from Zacks Investment Research, visit
Zacks.com[6]Stay on top of analysts' coverage with American Banking ... rket News' daily email newsletter[7] that
provides a concise list of analysts' upgrades, analysts' downgrades and analysts' price target changes for each
day.Click here to register[8]. [ 1]:        http://www.zacks.com/ [2]:        http://www.marketbeat.com/ [ 3]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:             http://www.marketbeat.com/stocks/NASDAQ/LNCE/
[              5]:
http://www.zacks.com/registration/pfpI?ALERT=zrmodule ... D=AMERBM N_CONTENT_ZER. .. P_rpt_ name_ check=s
kip_rpt_name_check ... NCE [ 6]:                                   http://www.zacks.com/[ 7]:
http://www.americanbankingnews.com/daily-email-updates-bas icl          [    8]:
http://www.americanbankingnews.com/daily-email-updates-bas icl



Load-Date: February 29, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 51 of 131
(\
\)
~/
        Snyder's-Lance Inc (LNCE) Cut to Sell at Zacks Investment Research
                                                       Watchlist News
                                            January 30, 2016 Saturday 7:46 PM EST


 Copyright 2016 Newstex LLC All Rights Reserved

 Length: 970 words
 Byline: Nicole Kennedy

 Body


 Jan 30, 2016( Watchlist News: http://www.watchlistnews.com/Delivered by Newstex)
 http://www.watchlistnews.com/logos/lance-inc-logo.pngZacks Investment Research[1] cut shares of Snyder's-Lance
 Inc (NASDAQ:LNCE) from a hold rating to a sell rating in a report issued on Saturday morning, Market Beat
 Ratings[2] reports. According to Zacks, 'Synders-Lance Inc, formerly known as Lancer Inc, is engaged in the
 manufacture, market and distribution of a variety of branded and private label snack foods and bakery products.
 Products include branded sandwich crackers, sandwich cookies, restaurant crackers and bread basket items,
 candy, chips, meat snacks, nuts and private label cookies and crackers. Products are packaged as individual,
 single servings and as larger packages or multi-pack configurations and are distributed to grocery stores,
 convenience stores, vending machines, food service institutions, and through up and down the street outlets . '
 Snyder's-Lance (NASDAQ:LNCE[3]) traded up 2.47% during midday trading on Friday, reaching $31.57. The
 company's stock had a trading volume of 789,785 shares. The stock's 50 day moving average price is $34.79 and
 its 200-day moving average price is $34.88. The stock has a market cap of $2.24 billion and a price-to-earnings
 ratio of 32.21. Snyder's-Lance has a one year low of $28.82 and a one year high of $39.10. Snyder's-Lance
 (NASDAQ:LNCE) last announced its quarterly earnings data on Wednesday, October 28th. The company reported
 $0.26 earnings per share for the quarter, missing analysts' consensus estimates of $0.34 by $0.08. The firm had
 revenue of $416.80 million for the quarter, compared to analysts' expectations of $435.40 million. Snyder's-Lance's
 revenue was up 1.8% on a year-over-year basis. During the same quarter in the previous year, the business earned
 $0.24 earnings per share. On average, analysts forecast that Snyder's-Lance will post $1.02 EPS for the current
 fiscal year. Several other research firms have also commented on LNCE. BB ... orp. raised shares of Snyder's-
 Lance from a hold rating to a buy rating and set a $42.00 price target on the stock in a report on Thursday, October
 29th. Jefferies Group reaffirmed a buy rating and issued a $40.00 price target on shares of Snyder's-Lance in a
 report on Saturday, January 9th. SunTrust raised shares of Snyder's-Lance from a neutral rating to a buy rating and
 upped their price target for the company from $30.00 to $45.00 in a report on Thursday, October 29th. Deutsche
 Bank upped their price target on shares of Snyder's-Lance from $30.00 to $32.00 and gave the company a hold
 rating in a report on Tuesday, October 6th. Finally, BMO Capital Markets upped their price target on shares of
 Snyder's-Lance from $35.00 to $36.00 in a report on Wednesday. One analyst has rated the stock with a sell rating,
 two have assigned a hold rating and three have assigned a buy rating to the stock. Snyder's-Lance presently has a
 consensus rating of Hold and an average price target of $39.33. A number of large investors have added to or
 reduced their stakes in LNCE. California State Teachers Retirement System raised its stake in Snyder's-Lance by
  1.6% in the fourth quarter. California State Teachers Retirement System now owns 90,526 shares of the company's
 stock worth $3,105,000 after buying an additional 1,421 shares during the period. TFS Capital LLC acquired a new
 stake in Snyder's-Lance during the fourth quarter worth about $3,193,000. Louisiana State Employees Retirement
 System acquired a new stake in Snyder's-Lance during the fourth quarter worth about $796,000. Nationwide Fund
 Advisors raised its stake in Snyder's-Lance by 124.9% in the fourth quarter. Nationwide Fund Advisors now owns
 83,542 shares of the company's stock worth $2,865,000 after buying an additional 46,399 shares during the period.
  Finally, Neuberger Berman Group LLC acquired a new stake in Snyder's-Lance during the fourth quarter worth
 about $1,095,000. Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the



       Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 52 of 131
                       Snyder's-Lance Inc (LNCE) Cut to Sell at Zacks Investment Research

manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The
Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded
products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its direct-store-
delivery distribution network (DSD network).Get a free copy of the Zacks research report on Snyder's-Lance
(LNCE)[5] For more information about research offerings from Zacks Investment Research, visit Zacks.com[6]
Receive News ... tings for Snyder's-Lance Inc Daily - Enter your email address below to receive a concise daily
summary of the latest news and analysts' ratings for Snyder's-Lance Inc and related companies with Analyst
Ratings Network's FREE daily email newsletter[7]. [ 1]:                        http://www.zacks.com/[ 2]:
http://www.marketbeat.com/ [ 3]:                  http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/               [     5]:
http://www.zacks.com/registration/pfp!?ALERT=zrmodule ... D=AMERBMN_CONTENT_ZER. .. p_rpt_name_check=s
kip_rpt_name_check ... NCE [ 6]:           http://www.zacks.com/ [ 7]:            http://www.watchlistnews.com/daily-
email-updates-basic!?symbol=NASDAQ:LNCE


Load-Date: February 29, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 53 of 131
  Snyder's-Lance Inc (LNCE) Downgraded by Zacks Investment Research to
                                 'Sell'
                                                       The Legacy
                                           January 30,2016 Saturday 7:34 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 1008 words
Byline: Noah




Jan 30, 2016( The Legacy: http://www.localizedusa.com/Delivered by Newstex)
http://corvuswire.com/logos/lance-inc-logo.pngZacks Investment Research[1] cut shares of Snyder's-Lance Inc
(NASDAQ:LNCE) from a hold rating to a sell rating in a report published on Saturday, MarketBeat Ratings[2]
reports. According to Zacks, 'Synders-Lance Inc, formerly known as Lancer Inc, is engaged in the manufacture,
market and distribution of a variety of branded and private label snack foods and bakery products. Products include
branded sandwich crackers, sandwich cookies, restaurant crackers and bread basket items, candy, chips, meat
snacks, nuts and private label cookies and crackers. Products are packaged as individual, single servings and as
larger packages or multi-pack configurations and are distributed to grocery stores, convenience stores, vending
machines, food service institutions, and through up and down the street outlets . ' Shares of Snyder's-Lance
(NASDAQ:LNCE[3]) traded up 2.47% during trading on Friday, reaching $31.57. 789,785 shares of the company
traded hands. The company has a market capitalization of $2.24 billion and a price-to-earnings ratio of 32.21. The
stock's 50 day moving average is $34.79 and its 200 day moving average is $34.88. Snyder's-Lance has a 1-year
low of $28.82 and a 1-year high of $39.10. Snyder's-Lance (NASDAQ:LNCE) last posted its earnings results on
Wednesday, October 28th. The company reported $0.26 EPS for the quarter, missing the Zacks' consensus
estimate of $0.34 by $0.08. The business earned $416.80 million during the quarter, compared to the consensus
estimate of $435.40 million. The business's quarterly revenue was up 1.8% compared to the same quarter last year.
During the same quarter last year, the firm posted $0.24 EPS. On average, analysts forecast that Snyder's-Lance
will post $1.02 EPS for the current year. A number of other analysts also recently commented on the company.
BMO Capital Markets boosted their target price on Snyder's-Lance from $35.00 to $36.00 in a research report on
Wednesday. Jefferies Group restated a buy rating and issued a $40.00 price objective on shares of Snyder's-Lance
in a research report on Saturday, January 9th. BB ... orp. upgraded Snyder's-Lance from a hold rating to a buy rating
and set a $42.00 price objective on the stock in a research report on Thursday, October 29th. SunTrust upgraded
Snyder's-Lance from a neutral rating to a buy rating and upped their price objective for the company from $30.00 to
$45.00 in a research report on Thursday, October 29th. Finally, Deutsche Bank upped their price objective on
Snyder's-Lance from $30.00 to $32.00 and gave the company a hold rating in a research report on Tuesday,
October 6th. One research analyst has rated the stock with a sell rating, two have assigned a hold rating and three
have issued a buy rating to the company. The stock presently has a consensus rating of Hold and an average price
target of $39.33. A number of institutional investors have added to or reduced their stakes in the stock. Simplex
Trading acquired a new position in Snyder's-Lance during the fourth quarter valued at approximately $0. Capital
 Fund Management SA acquired a new position in Snyder's-Lance during the fourth quarter valued at
approximately $346,000. Quantitative Systematic Strategies acquired a new position in Snyder's-Lance during the
fourth quarter valued at approximately $554,000. Louisiana State Employees Retirement System acquired a new
position in Snyder's-Lance during the fourth quarter valued at approximately $796,000. Finally, Neuberger Berman
Group LLC acquired a new position in Snyder's-Lance during the fourth quarter valued at approximately
$1,095,000.     Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the
manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 54 of 131
                      Snyder's-Lance Inc (LNCE) Downgraded by Zacks Investment Research to 'Sell'

crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The
Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded
products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its direct-store-
delivery distribution network (DSD network).Get a free copy of the Zacks research report on Snyder's-Lance
(LNCE)[5] For more information about research offerings from Zacks Investment Research, visit Zacks.com[6]This
story was originally published by Corvus Business Newswire (            http://corvuswire.com) and is the sole property
of Corvus Business Newswire. If you are reading this article on another website, that means this article was illegally
copied and re-published to this website in violation of U.S. and International copyright law. You can view the original
version of this story at            http://corvuswire.com/2016/01/30/snyders-lance-inc-lnce-downgraded-by-zacks-
investment-research-to-seIl/7890391 Receive News ... tings for Snyder's-Lance Inc Daily - Enter your email address
below to receive a concise daily summary of the latest news and analysts' ratings for Snyder's-Lance Inc and
related companies with MarketBeat.com's FREE daily email newsletter[7]. [ 1]:                http://www.zacks.com/[ 2]:
      http://www.marketbeat.com/ [ 3]:               http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/                [      5]:
http://www.zacks.com/registration/pfp/?ALERT=zrmodule ... D=AMERBMN_CONTENT_ZER. .. p_rpt_name_check=s
kip_rpt_name_check ... NCE [ 6]:             http://www.zacks.com/ [ 7]:             http://corvuswire.com/daily-email-
updates-basicl?symbol=NASDAQ:LNCE


Load·Date: February 29, 2016


  End ()f D()cument




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 55 of 131
     Snyder's-Lance Inc (LNCE) Rating Lowered to Sell at Zacks Investment
                                  Research
                                             American Banking and Market News
                                           January 30,2016 Saturday 7:15 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 949 words

Body


Jan 30, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
Snyder's-Lance Inc (NASDAQ:LNCE) was downgraded by Zacks Investment Research[1] from a "hold" rating to a
"sell" rating in a note issued to investors on Saturday, MarketBeat.com[2] reports. According to Zacks, "Synders-
Lance Inc, formerly known as Lancer Inc, is engaged in the manufacture, market and distribution of a variety of
branded and private label snack foods and bakery products. Products include branded sandwich crackers,
sandwich cookies, restaurant crackers and bread basket items, candy, chips, meat snacks, nuts and private label
cookies and crackers. Products are packaged as individual, single servings and as larger packages or multi-pack
configurations and are distributed to grocery stores, convenience stores, vending machines, food service
institutions, and through up and down the street outlets. "Snyder's-Lance (NASDAQ:LNCE[3]) traded up 2.47% on
Friday, hitting $31.57. The company had a trading volume of 789,785 shares. The stock has a market capitalization
of $2.24 billion and a PE ratio of 32.21. The stock has a 50 day moving average of $34.79 and a 200-day moving
average of $34.88. Snyder's-Lance has a one year low of $28.82 and a one year high of $39.10. Snyder's-Lance
(NASDAQ:LNCE) last posted its earnings results on Wednesday, October 28th. The company reported $0.26
earnings per share for the quarter, missing the Zacks' consensus estimate of $0.34 by $0.08. The firm earned
$416.80 million during the quarter, compared to the consensus estimate of $435.40 million. During the same
quarter in the previous year, the company earned $0.24 EPS. The firm's quarterly revenue was up 1.8% on a year-
over-year basis. Equities analysts anticipate that Snyder's-Lance will post $1.02 EPS for the current year. Several
hedge funds have recently modified their holdings of the stock. TFS Capital LLC purchased a new stake in shares
of Snyder's-Lance during the fourth quarter valued at about $3,193,000. Nationwide Fund Advisors raised its stake
in shares of Snyder's-Lance by 124.9% in the fourth quarter. Nationwide Fund Advisors now owns 83,542 shares of
the company's stock valued at $2,865,000 after buying an additional 46,399 shares during the last quarter.
Neuberger Berman Group LLC purchased a new stake in shares of Snyder's-Lance during the fourth quarter valued
at about $1,095,000. Louisiana State Employees Retirement System purchased a new stake in shares of Snyder's-
Lance during the fourth quarter valued at about $796,000. Finally, Quantitative Systematic Strategies purchased a
new stake in shares of Snyder's-Lance during the fourth quarter valued at about $554,000. A number of other
brokerages have also commented on LNCE. Jefferies Group initiated coverage on Snyder's-Lance in a report on
Tuesday, December 15th. They set a "buy" rating and a $40.00 price target on the stock. BMO Capital Markets
boosted their target price on Snyder's-Lance from $35.00 to $36.00 in a research note on Wednesday. Deutsche
Bank boosted their target price on Snyder's-Lance from $30.00 to $32.00 and gave the company a "hold" rating in a
research note on Tuesday, October 6th. SunTrust upgraded Snyder's-Lance from a "neutral" rating to a "buy" rating
and boosted their target price for the company from $30.00 to $45.00 in a research note on Thursday, October
29th. Finally, BB ... orp. upgraded Snyder's-Lance from a "hold" rating to a "buy" rating and set a $42.00 target price
on the stock in a research note on Thursday, October 29th. One equities research analyst has rated the stock with
a sell rating, two have issued a hold rating and three have given a buy rating to the stock. The company currently
has an average rating of "Hold" and an average price target of $39.33.Snyder's-Lance, Inc. is a national snack food
company. The Company is engaged in the manufacturing, distribution, marketing and sale of snack food products.
 Its products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla
chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 56 of 131
                    Snyder's-Lance Inc (LNCE) Rating Lowered to Sell at Zacks Investment Research

brands. The Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack
Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart,
Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel Crisps,
Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand products, which consist of
other third-party branded products that the Company sells to its independent business owners (NASDAQ:LNCE[4])
through its direct-store-delivery distribution network (DSD network).Get a free copy of the Zacks research report on
Snyder's-Lance (LNCE)[5]For more information about research offerings from Zacks Investment Research, visit
Zacks.com[6]Stay on top of analysts' coverage with American Banking ... rket News' daily email newsletter[7] that
provides a concise list of analysts' upgrades, analysts' downgrades and analysts' price target changes for each
day.Click here to register[8]. [ 1]:         http://www.zacks.com/ [2]:        http://www.marketbeat.com/ [ 3]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [4]:                http://www.marketbeat.com/stocks/NASDAQ/LNCE/
[               5]:
http://www.zacks.com/registration/pfpI?ALERT=zrmodule ... D=AMERBMN_CONTENT_ZER ... p_rpt_name_check=s
kip_rpt_name_check ... NCE [ 6]:                                    http://www.zacks.com/[ 7]:
http://www.americanbankingnews.com/daily-email-updates-basicl             [   8]:
http://www.americanbankingnews.com/daily-email-updates-basicl


Load-Date: February 29, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 57 of 131
/\/
-     \     Snyder's-Lance Announces Meeting Date for Shareholder Vote and
                           Preliminary Full Year 2015 Results
                                                          Financial Buzz
                                              January 28, 2016 Thursday 5:07 AM EST


    Copyright 2016 Newstex LLC All Rights Reserved

    Length: 2336 words

    Body


    Jan 28, 2016( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Jan. 27,
    2016 /PRNewswire/ -- Snyder's-Lance, Inc. (NASDAQ: LNCE) announced today that a meeting date has been set
    for shareholders to vote on approving the recently announced acquisition of Diamond Foods, Inc. (NASDAQ:
    DMND) ("Diamond Foods" or "Diamond"). This announcement signals completion of customary reviews of the
    transaction by the FTC and SEC. A meeting date of February 26, 2016 is set for the vote of the stockholders of
    Diamond and Snyder's-Lance, with full details regarding time, location and how to vote shares included in the
    prospectus/joint proxy statement included in the company's S-4 filing which is available online and is being mailed
    to all stockholders of Snyder's-Lance and Diamond. Closing is expected to occur shortly thereafter. The Company
    reaffirmed estimated annualized synergies from cost savings of $75 million, with approximately $10 million to be re-
    invested in the company's growth plans. In addition, revenue synergies are expected to be a good source of growth
    in the future. The Company also announced today that preliminary unaudited net sales for the full year are
    estimated to be $1.66 billion, an increase of 4% compared to prior year when adjusted for the 53rd week in 2014,
    which accounted for approximately $30 million in net revenue. Fourth quarter 2015 unaudited net revenue is
    anticipated to be lower than expected given several factors which contributed to estimated net sales of $406 million
    vs. approximately $430 million, the lower end of the company's guidance. The lower net revenue is expected to
    result in earnings per share for full year 2015 of $1.00 to $1.02, excluding special items, on a fully diluted basis. For
    full year 2015, GAAP earnings per share, which include special items, is expected to be $0.70 to $0.72 on a fully
    diluted basis. Special items for 2015 primarily include asset impairments related to restructuring, Diamond-related
    transaction expenses and certain litigation-related fees and expected settlements. Despite challenges of the most
    recent quarter and a tougher retailing environment across the industry, Snyder's-Lance delivered a number of
    positive results for full year 2015, inciuding;Top line growth of around 4% for the full year 2015 when adjusted for
    the 53rd week in 2014, driven by core brands growth of over 6.5% Expanded operating margins for the full year,
    accelerating in the fourth quarter to an estimated 200 bps improvement over prior year The launch of a company
    wide "Drive For 10" cost savings initiative, which along with other cost focused efforts helped to drive improved Q4
    margins, and will continue into 2016 All five core brands (Snyder's of Hanover®, Lance®, Cape Cod®, Snack
    Factory® Pretzel Crisps® and Late July®) gained market share for the year"We remain positive on our prospects
    for 2016 and beyond," said Carl E. Lee, Jr., President and Chief Executive Officer of Snyder's-Lance. "We have
    identified the events that pressured our top line in Q4, including contract manufacturing and some branded sales
    losses resulting from a heavy storm and extended power outage at one of our largest bakeries. We saw larger than
    expected revenue declines related to strategic changes in a large customer which impacted space, displays and
    store inventory levels for some of our branded products. While we are experiencing an overall tougher retailing
    environment, the issues related to the bakery shutdown are completely resolved and we continue to push for ways
    of developing new revenue opportunities with our largest customers." Mr. Lee went on to say, "In 2016, we are
    focused on both top line sales and driving efficiency through our 'Drive for 10' cost savings initiative. We continue to
    deliver on our strategy of being a premium snack company focused on delivering consumer needs and are actively
     planning for integration of the Diamond Foods business. We are confident in our ability to drive cost synergies
    through the combination of our two businesses and expect to achieve our estimated annualized target of $75
     million. We believe top-line synergies will be a good source of growth for the combined company as we achieve


          Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 58 of 131
      Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015 Results

greater operating scale and broaden our geographic reach." For Snyder's-Lance, not including any benefits from
the acquisition of Diamond Foods, 2016 net revenue growth is expected to be between 2% - 4%. As we continue to
expect headwinds with a major customer, we are adjusting our estimates for EPS, excluding special items, to $1.24
to $1.32 for 2016. Capital expenditures are projected to be $50 - $55 million for the full year. The preliminary,
unaudited results excluding special items contained in this press release are based on management's initial review
of operations for the quarter and year ended January 2, 2016 and remain subject to completion of the Company's
customary annual closing and independent audit. Final adjustments and other material developments may arise
between the date of this press release and the date Snyder's-Lance announces fourth quarter results and the filing
of the Company's Annual Report on Form 10-K with the SEC. The Company plans to have a follow up analyst call
after the final results have been audited. Conference Call to Discuss This Press Release Management will host a
conference call to discuss preliminary full year 2015 results as well as the recently announced transaction with
Diamond Foods, scheduled to begin at 6:00pm eastern time on January 27, 2016. The conference call and
accompanying slide presentation will be webcast live through the Investor Relations section of Snyder's-Lance
website,           www.snyderslance.com[1]. To participate in the conference call, the dial-in number is (844) 830-
1960 for U.S. callers or (315) 625-6883 for international callers. The conference ID is 41010670. A continuous
telephone replay of the call will be available between 9:30pm on January 27 and 9:30pm on February 3. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 41010670. Investors may also access a web-based replay of the conference call at
www.snyderslance.com[2].AboutSnyder·s-Lance.lnc.Snyder·s-Lance.lnc..headquarteredinCharlotte.NC.
manufactures and markets snack foods throughout the United States and internationally. Snyder's-Lance's products
include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers,
nuts and other snacks. Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana,
Georgia, Arizona, Massachusetts, Florida, Ohio and Wisconsin. Products are sold under the Snyder's of Hanover®,
Lance®, Cape Cod®, Snack Factory® Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart™, O-Ke-Doke®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com[3]. Cautionary Information about Forward Looking Statements This news release contains
statements which may be forward looking within the meaning of applicable securities laws. The statements include
the expected completion of the acquisition of Diamond Foods, Inc., the time frame in which the acquisition will
occur, and the expected benefits to Snyder's-Lance from completing the acquisition. The statements are subject to
a number of risks and uncertainties. Factors that could cause actual results to differ include, among other things,
the possibility that stockholder approval may not be obtained or that other conditions to the closing of the merger
may not be satisfied, the potential impact on the business of Snyder's-Lance or Diamond Foods due to the
announcement of the transaction, the occurrence of any event, change or other circumstances that could give rise
to the termination of the definitive agreement, difficulties with the successful integration and realization of the
anticipated benefits or synergies from the proposed acquisition, the ability of Snyder's-Lance to achieve its strategic
initiatives, and general economic conditions. Therefore, actual results may differ materially and adversely from
those expressed in any forward-looking statements. In addition, actual results are subject to other risks and
uncertainties that relate more broadly to Snyder's-Lance or Diamond Foods' overall business, including those more
fully described in Snyder's-Lance's filings with the SEC including its annual report on Form 10-K for the fiscal year
ended January 3, 2015, and its most recent quarterly report filed on Form 10-0 for the quarter year ended October
3, 2015, and those more fully described in Diamond Foods' filings with the SEC, including its annual report on Form
 10-K for the fiscal year ended July 31,2015, as amended, and its most recent quarterly report filed on Form 10-0
 for the quarter ended September 30,2015. Except as required by law, Snyder's-Lance undertakes no obligation to
 update or revise publicly any forward-looking statement as a result of new information, future developments or
 otherwise. This news release also includes projections regarding future revenues, earnings and other results which
 are based upon Snyder's-Lance's current expectations and assumptions, which are subject to a number of risks
 and uncertainties. Factors that could cause actual results to differ include general economic conditions; volatility in
the price or availability of inputs, including raw materials, packaging, energy and labor; price competition and
 industry consolidation; changes in our top retail customer relationships; failure to successfully integrate acquisitions;
 loss of key personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain
 food products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 59 of 131
      Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015 Results

supply chain or information technology systems; improper use of social media; changes in consumer preferences
and tastes or inability to innovate or market our products effectively; reliance on distribution through a significant
number of independent business owners; protection of our trademarks and other intellectual property rights;
impairment in the carrying value of goodwill or other intangible assets; new regulations or legislation; interest and
foreign currency exchange rate volatility and that the interests of a few individuals who control a significant portion
of our outstanding shares of common stock may conflict with those of other stockholders, which have been
discussed in greater detail in the most recent Form 10-K and other reports filed by Snyder's- Lance with
the Securities and Exchange Commission. Additional Information and Where to Find it In connection with the
proposed transaction between Diamond Foods, Inc. ("Diamond Foods") and Snyder's-Lance, Inc. ("Snyder's-
Lance"), Snyder's-Lance has filed with the Securities and Exchange Commission (the "SEC") a registration
statement on Form S-4 that includes a proxy statement of Diamond Foods that also constitutes a proxy
statement/prospectus of Snyder's-Lance. We intend to mail the final proxy statement/prospectus to all stockholders
of both Diamond Foods and Snyder's Lance upon completion. The registration statement and the proxy
statement/prospectus contain important information about Snyder's-Lance and Diamond Foods, the transaction and
related matters. STOCKHOLDERS OF DIAMOND FOODS AND SNYDER'S-LANCE ARE URGED TO READ ALL
RELEVANT DOCUMENTS FILED WITH THE SEC, INCLUDING the DEFINITIVE JOINT PROXY
STATEMENT/PROSPECTUS, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE
PROPOSED TRANSACTION. Investors and security holders will be able to obtain the documents free of charge at
the SEC's web site,          http://www.sec.gov[4]. Documents will also be available for free from Diamond Foods at
     www.diamondfoods.com[5] and from Snyder's-Lance's at                www.snyderslance.com[6]. Diamond Foods,
Snyder's-Lance and their respective directors and executive officers may be deemed to be participants in the
solicitation of proxies with respect of the proposed transaction. Information about the directors and executive
officers of Diamond Foods, including their respective holding of securities of Diamond Foods, is set forth in the
registration statement on Form S-4 or in the Diamond Foods Amendment No.1 to the Annual Report or 10-K that
was filed with the SEC on November 24, 2015. Information about the directors and executive officers of Snyder's-
Lance is set forth in the proxy statement for Snyder's-Lance's 2015 Annual Meeting of Stockholders, which was
filed with the SEC on April 1, 2015 and its Current Report on Form 8-K filed with the SEC on October 1, 2015.
Investors may obtain additional information regarding the interest of such participants by reading the definitive joint
proxy statement/prospectus regarding the transaction when it becomes available. These documents can be
obtained       free  of   charge      from    the    sources   indicated    above.    Logo
http://photos.prnewswire.com/prnh/2015041 0/197788LOGO[7]To view the original version on PR Newswire, visit:
        http://www.prnewswire.com/news-releases/snyders-Iance-announces-meeting-date-for-shareholder-vote-and-
preliminary-full-year-2015-results-30021 0867 .html[8] SOURCE Snyder's-Lance, Inc. [ 1]:
http://www.snyderslance.com/ [2]:            http://www.snyderslance.com/ [3]:         http://www.snyderslance.com/ [
4]:         http://www.sec.gov/ [ 5]:       http://www.diamondfoods.com/ [ 6]:         http://www.snyderslance.com/ [
7]:                             http://photos.prnewswire.com/prnh/20150410/197788LOGO [ 8]:
http://www.prnewswire.com/news-releases/snyders-Iance-announces-meeting-date-for-shareholder-vote-and-
preliminary-full-year-2015-results-30021 0867 .html


Load-Date: February 29, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 60 of 131
1              Snyder's-Lance Inc (LNCE) Issues FY15 Earnings Guidance
                                             American Banking and Market News
                                          January 28,2016 Thursday 3:55 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 655 words

Body


Jan 28, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
Snyder's-Lance Inc (NASDAQ:LNCE) issued an update on its FY15 earnings guidance on Thursday morning. The
company provided EPS guidance of $1.00-1.02 for the period, compared to the Thomson Reuters consensus EPS
estimate of $1.07, Marketbeat.com[1] reports. Snyder's-Lance Inc (NASDAQ:LNCE[2]) traded down 9.55% during
trading on Thursday, reaching $32.02. The company's stock had a trading volume of 473,983 shares. Snyder's-
Lance Inc has a 1-year low of $28.82 and a 1-year high of $39.10. The company's 50-day moving average is
$35.00 and its 200-day moving average is $34.92. The company has a market capitalization of $2.27 billion and a
PIE ratio of 32.67. Snyder's-Lance (NASDAQ:LNCE) last posted its earnings results on Wednesday, October 28th.
The company reported $0.26 EPS for the quarter, missing the Zacks' consensus estimate of $0.34 by $0.08. The
business earned $416.80 million during the quarter, compared to the consensus estimate of $435.40 million. The
business's quarterly revenue was up 1.8% compared to the same quarter last year. During the same quarter last
year, the firm posted $0.24 EPS. Equities analysts anticipate that Snyder's-Lance Inc will post $1.07 EPS for the
current year. LNCE has been the topic of a number of research analyst reports. BMO Capital Markets boosted their
target price on Snyder's-Lance from $35.00 to $36.00 in a research report on Wednesday. Jefferies Group restated
a buy rating and issued a $40.00 price objective on shares of Snyder's-Lance in a research report on Saturday,
January 9th. Zacks Investment Research[3] upgraded Snyder's-Lance from a hold rating to a buy rating and set a
$41.00 price objective on the stock in a research report on Monday, November 2nd. BB ... orp. upgraded Snyder's-
Lance from a hold rating to a buy rating and set a $42.00 price objective on the stock in a research report on
Thursday, October 29th. Finally, SunTrust upgraded Snyder's-Lance from a neutral rating to a buy rating and upped
their price objective for the company from $30.00 to $45.00 in a research report on Thursday, October 29th. Two
analysts have rated the stock with a hold rating and four have issued a buy rating to the stock. The stock presently
has a consensus rating of Buy and a consensus price target of $39.33.Snyder's-Lance, Inc. is a national snack food
company. The Company is engaged in the manufacturing, distribution, marketing and sale of snack food products.
Its products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla
chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its
brands. The Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack
Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart,
Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel Crisps,
Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand products, which consist of
other third-party branded products that the Company sells to its independent business owners (NASDAQ:LNCE[4])
through its direct-store-delivery distribution network (DSD network).Stay on top of analysts' coverage with American
Banking ... rket News' daily email newsletter[5] that provides a concise list of analysts' upgrades, analysts'
downgrades and analysts' price target changes for each day.Click here to register[6]. [ 1]:
 http://www.marketbeat.com/ [ 2]:                    http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:
 http://www.zacks.com/ [ 4]:                      http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:
http://www.americanbankingnews.com/daily-email-updates-basicl            [     6]:
http://www.americanbankingnews.com/daily-email-updates-basicl




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 61 of 131
                        Snyder's-Lance Inc (LNCE) Issues FY15 Earnings Guidance


Load-Date: February 29,2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 62 of 131
    BMO Capital Markets Boosts Snyder's-Lance Inc (LNCE) Price Target to
                                 $36.00
                                             American Banking and Market News
                                         January 27,2016 Wednesday 6:11 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 802 words

Body


Jan 27, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
Snyder's-Lance Inc (NASDAQ:LNCE) had its price target increased by equities research analysts at BMO Capital
Markets from $35.00 to $36.00 in a note issued to investors on Wednesday, StockTargetPrices.com[1] reports.
BMO Capital Markets' price objective indicates a potential upside of 2.45% from the stock's current price.Several
institutional investors recently modified their holdings of the company. Simplex Trading bought a new position in
shares of Snyder's-Lance during the fourth quarter worth $0. Quantitative Systematic Strategies bought a new
position in shares of Snyder's-Lance during the fourth quarter worth $554,000. Finally, Eagle Asset Management
increased its position in shares of Snyder's-Lance by 94.2% in the third quarter. Eagle Asset Management now
owns 1,297,242 shares of the company's stock worth $43,754,000 after buying an additional 629,302 shares during
the period. Shares of Snyder's-Lance (NASDAQ:LNCE[2]) traded up 1.00% during trading on Wednesday, hitting
$35.48. 101,111 shares of the stock traded hands. The stock has a 50 day moving average price of $35.00 and a
200-day moving average price of $34.92. Snyder's-Lance has a 1-year low of $28.82 and a 1-year high of $39.10.
The stock has a market cap of $2.51 billion and a price-to-earnings ratio of 36.20. Snyder's-Lance
(NASDAQ:LNCE) last posted its quarterly earnings results on Wednesday, October 28th. The company reported
$0.26 earnings per share (EPS) for the quarter, missing the consensus estimate of $0.34 by $0.08. During the
same period in the prior year, the firm posted $0.24 earnings per share. The company had revenue of $416.80
million for the quarter, compared to analyst estimates of $435.40 million. The company's revenue for the quarter
was up 1.8% compared to the same quarter last year. Equities analysts forecast that Snyder's-Lance will post $1.07
EPS for the current year. Several other analysts also recently issued reports on LNCE. Deutsche Bank lifted their
price target on shares of Snyder's-Lance from $30.00 to $32.00 and gave the company a "hold" rating in a research
report on Tuesday, October 6th. SunTrust raised shares of Snyder's-Lance from a "neutral" rating to a "buy" rating
and lifted their price target for the company from $30.00 to $45.00 in a research report on Thursday, October 29th.
BB ... orp. raised shares of Snyder's-Lance from a "hold" rating to a "buy" rating and set a $42.00 price target for the
company in a research report on Thursday, October 29th. Zacks Investment Research[3] raised shares of Snyder's-
Lance from a "hold" rating to a "buy" rating and set a $41.00 price target for the company in a research report on
Monday, November 2nd. Finally, Jefferies Group started coverage on shares of Snyder's-Lance in a research report
on Tuesday, December 15th. They issued a "buy" rating and a $40.00 price target for the company. Two analysts
have rated the stock with a hold rating and four have issued a buy rating to the company. Snyder's-Lance presently
has an average rating of "Buy" and an average price target of $39.33.Snyder's-Lance, Inc. is a national snack food
company. The Company is engaged in the manufacturing, distribution, marketing and sale of snack food products.
 Its products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla
chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its
brands. The Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack
 Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart,
 Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel Crisps,
 Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand products, which consist of
 other third-party branded products that the Company sells to its independent business owners (NASDAQ:LNCE[4])
through        its   direct-store-delivery  distribution     network     (DSD      network).


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 63 of 131
                    BMO Capital Markets Boosts Snyder's-Lance Inc (LNCE) Price Target to $36.00

http://www.stocktargetprices.com?utm_source=marketbeatStay on top of analysts' coverage with American Banking
... rket News' daily email newsletter[5] that provides a concise list of analysts' upgrades, analysts' downgrades and
analysts' price target changes for each day.Click here to register[6]. [ 1]:
http://www.stocktargetprices.com?utm_source=marketbeat                     2]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:                            http://www.zacks.com/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:                 http://www.americanbankingnews.com/daily-email-
updates-basicl [ 6]:        http://www.americanbankingnews.com/daily-email-updates-basicl


Load-Date: February 29,2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 64 of 131
/\
V        BMO Capital Markets Boosts Snyder's-Lance Inc (LNCE) Price Target to
                                      $36.00
                                                           The Legacy
                                              January 27,2016 Wednesday 6:42 PM EST


     Copyright 2016 Newstex LLC All Rights Reserved

     Length: 872 words
     Byline: Rick

     Body


 Jan 27, 2016( The Legacy: http://www.localizedusa.com/Delivered by Newstex)                        Snyder's-Lance Inc
 (NASDAQ:LNCE) had its price target increased by equities research analysts at BMO Capital Markets from $35.00
 to $36.00 in a note issued to investors on Wednesday, StockTargetPrices.com[1] reports. BMO Capital Markets'
 price objective indicates a potential upside of 2.45% from the stock's current price. Several institutional investors
 recently modified their holdings of the company. Simplex Trading bought a new position in shares of Snyder's-
 Lance during the fourth quarter worth $0. Quantitative Systematic Strategies bought a new position in shares of
 Snyder's-Lance during the fourth quarter worth $554,000. Finally, Eagle Asset Management increased its position
 in shares of Snyder's-Lance by 94.2% in the third quarter. Eagle Asset Management now owns 1,297,242 shares of
 the company's stock worth $43,754,000 after buying an additional 629,302 shares during the period. Shares of
 Snyder's-Lance (NASDAQ:LNCE[2]) traded up 1.00% during trading on Wednesday, hitting $35.48. 101,111 shares
 of the stock traded hands. The stock has a 50 day moving average price of $35.00 and a 200-day moving average
 price of $34.92. Snyder's-Lance has a 1-year low of $28.82 and a 1-year high of $39.10. The stock has a market
 cap of $2.51 billion and a price-to-earnings ratio of 36.20. Snyder's-Lance (NASDAQ:LNCE) last posted its
 quarterly earnings results on Wednesday, October 28th. The company reported $0.26 earnings per share (EPS) for
 the quarter, missing the consensus estimate of $0.34 by $0.08. During the same period in the prior year, the firm
 posted $0.24 earnings per share. The company had revenue of $416.80 million for the quarter, compared to analyst
 estimates of $435.40 million. The company's revenue for the quarter was up 1.8% compared to the same quarter
 last year. Equities analysts forecast that Snyder's-Lance will post $1.07 EPS for the current year. Several other
 analysts also recently issued reports on LNCE. Deutsche Bank lifted their price target on shares of Snyder's-Lance
 from $30.00 to $32.00 and gave the company a 'hold' rating in a research report on Tuesday, October 6th. SunTrust
 raised shares of Snyder's-Lance from a 'neutral' rating to a 'buy' rating and lifted their price target for the company
 from $30.00 to $45.00 in a research report on Thursday, October 29th. BB ... orp. raised shares of Snyder's-Lance
 from a 'hold' rating to a 'buy' rating and set a $42.00 price target for the company in a research report on Thursday,
 October 29th. Zacks Investment Research[3] raised shares of Snyder's-Lance from a 'hold' rating to a 'buy' rating
 and set a $41.00 price target for the company in a research report on Monday, November 2nd. Finally, Jefferies
 Group started coverage on shares of Snyder's-Lance in a research report on Tuesday, December 15th. They
 issued a 'buy' rating and a $40.00 price target for the company. Two analysts have rated the stock with a hold rating
 and four have issued a buy rating to the company. Snyder's-Lance presently has an average rating of 'Buy' and an
 average price target of $39.33. Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in
 the manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
 crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
 and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
  include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
 and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The
  Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
  EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded



           Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 65 of 131
                    BMO Capital Markets Boosts Snyder's-Lance Inc (LNCE) Price Target to $36.00

products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its direct-store-
delivery distribution network (DSD network).          http://www.stocktargetprices.com?utm_source=marketbeat This
story was originally published by Corvus Business Newswire (           http://corvuswire.com) and is the sole property
of Corvus Business Newswire. If you are reading this article on another website, that means this article was illegally
copied and re-published to this website in violation of U.S. and International copyright law. You can view the original
version of this story at       http://corvuswire.com/2016/01 127Ibmo-capital-markets-boosts-snyders-Iance-inc-Ince-
price-target-to-36-00/777721 1 Receive News ... tings for Snyder's-Lance Inc Daily - Enter your email address below
to receive a concise daily summary of the latest news and analysts' ratings for Snyder's-Lance Inc and related
companies       with   MarketBeat.com's      FREE     daily email      newsletter[5].     [   1]:
http://www.stocktargetprices.com?utm_source=marketbeat                    2]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:                             http://www.zacks.com/[ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:                          http://corvuswire.com/daily-email-updates-
basic/?symbol=NASDAQ:LNCE


Load-Date: February 29,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 66 of 131
   Press Release: Snyder's-Lance Announces Meeting Date for Shareholder
                 Vote and Preliminary Full Year 2015 Results
                                                 Dow Jones Institutional News
                                           January 27,2016 Wednesday 9:06 PM GMT


Copyright 2016 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2016, Dow Jones & Company, Inc .



    .I   DOW JONES        E


Length: 2438 words

Body


Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015 Results

PR Newswire

CHARLOTTE, N.C., Jan. 27, 2016

CHARLOTTE, N.C., Jan. 27, 2016 /PRNewswire/ -- Snyder's-Lance, Inc. (NASDAQ: LNCE) announced today that
a meeting date has been set for shareholders to vote on approving the recently announced acquisition of Diamond
Foods, Inc. (NASDAQ: DMND) ("Diamond Foods" or "Diamond"). This announcement signals completion of
customary reviews of the transaction by the FTC and SEC. A meeting date of February 26, 2016 is set for the vote
of the stockholders of Diamond and Snyder's-Lance, with full details regarding time, location and how to vote
shares included in the prospectus/joint proxy statement included in the company's S-4 filing which is available
online and is being mailed to all stockholders of Snyder's-Lance and Diamond. Closing is expected to occur shortly
thereafter. The Company reaffirmed estimated annualized synergies from cost savings of $75 million, with
approximately $10 million to be re-invested in the company's growth plans. In addition, revenue synergies are
expected to be a good source of growth in the future.

The Company also announced today that preliminary unaudited net sales for the full year are estimated to be $1.66
billion, an increase of 4% compared to prior year when adjusted for the 53(rd) week in 2014, which accounted for
approximately $30 million in net revenue. Fourth quarter 2015 unaudited net revenue is anticipated to be lower than
expected given several factors which contributed to estimated net sales of $406 million vs. approximately $430
million, the lower end of the company's guidance. The lower net revenue is expected to result in earnings per share
for full year 2015 of $1.00 to $1.02, excluding special items, on a fully diluted basis. For full year 2015, GAAP
earnings per share, which include special items, is expected to be $0.70 to $0.72 on a fully diluted basis. Special
items for 2015 primarily include asset impairments related to restructuring, Diamond-related transaction expenses
and certain litigation-related fees and expected settlements.

Despite challenges of the most recent quarter and a tougher retailing environment across the industry, Snyder's-
Lance delivered a number of positive results for full year 2015, including;


         Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 67 of 131
  Press Release: Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015
                                                 Results

      Top line growth of around 4% for the full year 2015 when adjusted for the
      53rd week in 2014, driven by core brands growth of over 6.5%

      Expanded operating margins for the full year, accelerating in the fourth
      quarter to an estimated 200 bps improvement over prior year

      The launch of a company wide "Drive For 10" cost savings initiative,
      which along with other cost focused efforts helped to drive improved Q4
      margins, and will continue into 2016

   -- All five core brands (Snyder's of Hanover(R), Lance(R), Cape Cod(R),

      Snack Factory(R) Pretzel Crisps(R) and Late Ju1y(R)) gained market share
      for the year


"We remain positive on our prospects for 2016 and beyond," said Carl E. Lee, Jr., President and Chief Executive
Officer of Snyder's-Lance. "We have identified the events that pressured our top line in Q4, including contract
manufacturing and some branded sales losses resulting from a heavy storm and extended power outage at one of
our largest bakeries. We saw larger than expected revenue declines related to strategic changes in a large
customer which impacted space, displays and store inventory levels for some of our branded products. While we
are experiencing an overall tougher retailing environment, the issues related to the bakery shutdown are completely
resolved and we continue to push for ways of developing new revenue opportunities with our largest customers."

Mr. Lee went on to say, "In 2016, we are focused on both top line sales and driving efficiency through our 'Drive for
10' cost savings initiative. We continue to deliver on our strategy of being a premium snack company focused on
delivering consumer needs and are actively planning for integration of the Diamond Foods business. We are
confident in our ability to drive cost synergies through the combination of our two businesses and expect to achieve
our estimated annualized target of $75 million. We believe top-line synergies will be a good source of growth for the
combined company as we achieve greater operating scale and broaden our geographic reach."

For Snyder's-Lance, not including any benefits from the acquisition of Diamond Foods, 2016 net revenue growth is
expected to be between 2% - 4%. As we continue to expect headwinds with a major customer, we are adjusting our
estimates for EPS, excluding special items, to $1.24 to $1.32 for 2016. Capital expenditures are projected to be $50
- $55 million for the full year.

The preliminary, unaudited results excluding special items contained in this press release are based on
management's initial review of operations for the quarter and year ended January 2, 2016 and remain subject to
completion of the Company's customary annual closing and independent audit. Final adjustments and other
material developments may arise between the date of this press release and the date Snyder's-Lance announces
fourth quarter results and the filing of the Company's Annual Report on Form 10-K with the SEC. The Company
plans to have a follow up analyst call after the final results have been audited.

Conference Call to Discuss This Press Release

Management will host a conference call to discuss preliminary full year 2015 results as well as the recently
announced transaction with Diamond Foods, scheduled to begin at 6:00pm eastern time on January 27,2016. The
conference call and accompanying slide presentation will be webcast live through the Investor Relations section of
Snyder's-Lance website, www.snyderslance.com. To participate in the conference call, the dial-in number is (844)
830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference ID is 41010670. A continuous
telephone replay of the call will be available between 9:30pm on January 27 and 9:30pm on February 3. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 41010670. Investors may also access a web-based replay of the conference call at
www.snyderslance.com .

About Snyder's-Lance, Inc.



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 68 of 131
  Press Release: Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015
                                                 Results

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart(TM), 0-
Ke-Doke(R), and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site: www.snyderslance.com.

Cautionary Information about Forward Looking Statements

This news release contains statements which may be forward looking within the meaning of applicable securities
laws. The statements include the expected completion of the acquisition of Diamond Foods, Inc., the time frame in
which the acquisition will occur, and the expected benefits to Snyder's-Lance from completing the acquisition. The
statements are subject to a number of risks and uncertainties. Factors that could cause actual results to differ
include, among other things, the possibility that stockholder approval may not be obtained or that other conditions to
the closing of the merger may not be satisfied, the potential impact on the business of Snyder's-Lance or Diamond
Foods due to the announcement of the transaction, the occurrence of any event, change or other circumstances
that could give rise to the termination of the definitive agreement, difficulties with the successful integration and
realization of the anticipated benefits or synergies from the proposed acquisition, the ability of Snyder's-Lance to
achieve its strategic initiatives, and general economic conditions. Therefore, actual results may differ materially and
adversely from those expressed in any forward-looking statements. In addition, actual results are subject to other
risks and uncertainties that relate more broadly to Snyder's-Lance or Diamond Foods' overall business, including
those more fully described in Snyder's-Lance's filings with the SEC including its annual report on Form 10-K for the
fiscal year ended January 3, 2015, and its most recent quarterly report filed on Form 10-0 for the quarter year
ended October 3,2015, and those more fully described in Diamond Foods' filings with the SEC, including its annual
report on Form 10-K for the fiscal year ended July 31, 2015, as amended, and its most recent quarterly report filed
on Form 10-0 for the quarter ended September 30, 2015. Except as required by law, Snyder's-Lance undertakes
no obligation to update or revise publicly any forward-looking statement as a result of new information, future
developments or otherwise.

27 Jan 2016 16:06 ET Press Release: Snyder's-Lance Announces Meeting -2-

This news release also includes projections regarding future revenues, earnings and other results which are based
upon Snyder's-Lance's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions; volatility in the
price or availability of inputs, including raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; failure to successfully integrate acquisitions; loss of
key personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain or information technology systems; improper use of social media; changes in consumer preferences and
tastes or inability to innovate or market our products effectively; reliance on distribution through a significant number
of independent business owners; protection of our trademarks and other intellectual property rights; impairment in
the carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility and that the interests of a few individuals who control a significant portion of our outstanding
shares of common stock may conflict with those of other stockholders, which have been discussed in greater detail
in the most recent Form 10-K and other reports filed by Snyder's- Lance with the Securities and Exchange
Commission.

Additional Information and Where to Find it




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 69 of 131
  Press Release: Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015
                                                 Results

In connection with the proposed transaction between Diamond Foods, Inc. ("Diamond Foods") and Snyder's-Lance,
Inc. ("Snyder's-Lance"), Snyder's-Lance has filed with the Securities and Exchange Commission (the "SEC") a
registration statement on Form S-4 that includes a proxy statement of Diamond Foods that also constitutes a proxy
statemenUprospectus of Snyder's-Lance. We intend to mail the final proxy statemenUprospectus to all stockholders
of both Diamond Foods and Snyder's Lance upon completion. The registration statement and the proxy
statemenUprospectus contain important information about Snyder's-Lance and Diamond Foods, the transaction and
related matters. STOCKHOLDERS OF DIAMOND FOODS AND SNYDER'S-LANCE ARE URGED TO READ ALL
RELEVANT DOCUMENTS FILED WITH THE SEC, INCLUDING the DEFINITIVE JOINT PROXY
STATEMENT/PROSPECTUS, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE
PROPOSED TRANSACTION. Investors and security holders will be able to obtain the documents free of charge at
the SEC's web site, http://www.sec.gov. Documents will also be available for free from Diamond Foods at
www.diamondfoods.com and from Snyder's-Lance's at             www.snyderslance.com .

Diamond Foods, Snyder's-Lance and their respective directors and executive officers may be deemed to be
participants in the solicitation of proxies with respect of the proposed transaction. Information about the directors
and executive officers of Diamond Foods, including their respective holding of securities of Diamond Foods, is set
forth in the registration statement on Form S-4 or in the Diamond Foods Amendment No.1 to the Annual Report or
10-K that was filed with the SEC on November 24, 2015. Information about the directors and executive officers of
Snyder's-Lance is set forth in the proxy statement for Snyder's-Lance's 2015 Annual Meeting of Stockholders,
which was filed with the SEC on April 1, 2015 and its Current Report on Form 8-K filed with the SEC on October 1,
2015. Investors may obtain additional information regarding the interest of such participants by reading the
definitive joint proxy statemenUprospectus regarding the transaction when it becomes available. These documents
can be obtained free of charge from the sources indicated above.

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-
announces-meeting-date-for-shareholder-vote-and-prelim inary-full-year-20 15-results-30021 0867. htm I

SOURCE Snyder's-Lance, Inc.

!Web site: http://www.snyderslance.com

27 Jan 2016 16:06 ET *Snyder's-Lance Announces Meeting Date For Shareholder Vote And Preliminary Full Yr
2015 Results

27 Jan 201616:07 ET *Snyders-Lance Sees FY Rev $1.66B >LNCE

27 Jan 2016 16:07 ET *Snyders-Lance Sees 40 Sales $406M >LNCE

27 Jan 201616:07 ET *Snyders-Lance Sees FY Adj EPS $1-Adj EPS $1.02 >LNCE

Corrections & Amplifications

This headline was corrected at 4:09 p.m. ET to reflect that the figures are for the full year. The original headline
incorrectly said 40.

27 Jan 201616:08 ET *Correct: Snyders-Lance Sees FY Adj EPS $1-Adj EPS $1.02 >LNCE

27 Jan 201616:08 ET *Snyders-Lance Sees FY EPS 70c-EPS 72c >LNCE

27 Jan 201616:09 ET *Snyders-Lance Sees FY16 Net Rev Growth 2%-4%

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 70 of 131
  Press Release: Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015
                                                 Results

January 27,201616:09 ET (21:09 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load·Date: January 28,2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 71 of 131
        Snyder's-Lance Announces Meeting Date for Shareholder Vote and
                       Preliminary Full Year 2015 Results
                                                           PR Newswire
                                         January 27,2016 Wednesday 4:05 PM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 2266 words
Dateline: CHARLOTTE, N.C., Jan. 27, 2016

Body


 Snyder's-Lance, Inc. (NASDAQ: LNCE) announced today that a meeting date has been set for shareholders to
vote on approving the recently announced acquisition of Diamond Foods, Inc. (NASDAQ: DMND) ("Diamond
Foods" or "Diamond"). This announcement signals completion of customary reviews of the transaction by the FTC
and SEC. A meeting date of February 26, 2016 is set for the vote of the stockholders of Diamond and Snyder's-
Lance, with full details regarding time, location and how to vote shares included in the prospectus/joint proxy
statement included in the company's S-4 filing which is available online and is being mailed to all stockholders of
Snyder's-Lance and Diamond. Closing is expected to occur shortly thereafter. The Company reaffirmed estimated
annualized synergies from cost savings of $75 million, with approximately $10 million to be re-invested in the
company's growth plans. In addition, revenue synergies are expected to be a good source of growth in the future.

The Company also announced today that preliminary unaudited net sales for the full year are estimated to be $1.66
billion, an increase of 4% compared to prior year when adjusted for the 53rd week in 2014, which accounted for
approximately $30 million in net revenue. Fourth quarter 2015 unaudited net revenue is anticipated to be lower
than expected given several factors which contributed to estimated net sales of $406 million vs. approximately $430
million, the lower end of the company's guidance. The lower net revenue is expected to result in earnings per
share for full year 2015 of $1.00 to $1.02, excluding special items, on a fully diluted basis. For full year 2015, GAAP
earnings per share, which include special items, is expected to be $0.70 to $0.72 on a fully diluted basis. Special
items for 2015 primarily include asset impairments related to restructuring, Diamond-related transaction expenses
and certain litigation-related fees and expected settlements.

Despite challenges of the most recent quarter and a tougher retailing environment across the industry, Snyder's-
Lance delivered a number of positive results for full year 2015, including;

Top line growth of around 4% for the full year 2015 when adjusted for the 53rd week in 2014, driven by core brands
growth of over 6.5%Expanded operating margins for the full year, accelerating in the fourth quarter to an estimated
200 bps improvement over prior yearThe launch of a company wide "Drive For 10" cost savings initiative, which
along with other cost focused efforts helped to drive improved Q4 margins, and will continue into 2016AII five core
brands (Snyder's of Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel Crisps® and Late July®) gained
market share for the year

"We remain positive on our prospects for 2016 and beyond," said Carl E. Lee, Jr., President and Chief Executive
Officer of Snyder's-Lance. "We have identified the events that pressured our top line in Q4, including contract
manufacturing and some branded sales losses resulting from a heavy storm and extended power outage at one of
our largest bakeries. We saw larger than expected revenue declines related to strategic changes in a large
customer which impacted space, displays and store inventory levels for some of our branded products. While we
are experiencing an overall tougher retailing environment, the issues related to the bakery shutdown are completely
resolved and we continue to push for ways of developing new revenue opportunities with our largest customers."



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 72 of 131
      Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015 Results

Mr. Lee went on to say, "In 2016, we are focused on both top line sales and driving efficiency through our 'Drive for
10' cost savings initiative. We continue to deliver on our strategy of being a premium snack company focused on
delivering consumer needs and are actively planning for integration of the Diamond Foods business. We are
confident in our ability to drive cost synergies through the combination of our two businesses and expect to achieve
our estimated annualized target of $75 million. We believe top-line synergies will be a good source of growth for
the combined company as we achieve greater operating scale and broaden our geographic reach."

For Snyder's-Lance, not including any benefits from the acquisition of Diamond Foods, 2016 net revenue growth is
expected to be between 2% - 4%. As we continue to expect headwinds with a major customer, we are adjusting
our estimates for EPS, excluding special items, to $1.24 to $1.32 for 2016. Capital expenditures are projected to be
$50 - $55 million for the full year.

The preliminary, unaudited results excluding special items contained in this press release are based on
management's initial review of operations for the quarter and year ended January 2, 2016 and remain subject to
completion of the Company's customary annual closing and independent audit. Final adjustments and other
material developments may arise between the date of this press release and the date Snyder's-Lance announces
fourth quarter results and the filing of the Company's Annual Report on Form 10-K with the SEC. The Company
plans to have a follow up analyst call after the final results have been audited.

Conference Call to Discuss This Press Release

Management will host a conference call to discuss preliminary full year 2015 results as well as the recently
announced transaction with Diamond Foods, scheduled to begin at 6:00pm eastern time on January 27, 2016. The
conference call and accompanying slide presentation will be webcast live through the Investor Relations section of
Snyder's-Lance website.http://www.snyderslance.com. To participate in the conference call, the dial-in number is
(844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference ID is 41010670. A
continuous telephone replay of the call will be available between 9:30pm on January 27 and 9:30pm on February
3. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The
replay access code is 41010670. Investors may also access a web-based replay of the conference call at
http://www.snyderslance.com.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape
Cod®, Snack Factory® Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart(TM), O-Ke-Doke®, and other brand names along with a number of third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets     and   other    channels.   For   more      information,     visit  the    Company's     corporate   web
site:http://www.snyderslance.com.

Cautionary Information about Forward Looking StatementsThis news release contains statements which may be
forward looking within the meaning of applicable securities laws. The statements include the expected completion
of the acquisition of Diamond Foods, Inc., the time frame in which the acquisition will occur, and the expected
benefits to Snyder's-Lance from completing the acquisition. The statements are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include, among other things, the possibility that
stockholder approval may not be obtained or that other conditions to the closing of the merger may not be satisfied,
the potential impact on the business of Snyder's-Lance or Diamond Foods due to the announcement of the
transaction, the occurrence of any event, change or other circumstances that could give rise to the termination of
the definitive agreement, difficulties with the successful integration and realization of the antiCipated benefits or
synergies from the proposed acquisition, the ability of Snyder's-Lance to achieve its strategic initiatives, and general
economic conditions. Therefore, actual results may differ materially and adversely from those expressed in any
forward-looking statements. In addition, actual results are subject to other risks and uncertainties that relate more


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 73 of 131
      Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015 Results

broadly to Snyder's-Lance or Diamond Foods' overall business, including those more fully described in Snyder's-
Lance's filings with the SEC including its annual report on Form 10-K for the fiscal year ended January 3,2015, and
its most recent quarterly report filed on Form 10-0 for the quarter year ended October 3, 2015, and those more fully
described in Diamond Foods' filings with the SEC, including its annual report on Form 10-K for the fiscal year ended
July 31, 2015, as amended, and its most recent quarterly report filed on Form 10-0 for the quarter ended
September 30, 2015. Except as required by law, Snyder's-Lance undertakes no obligation to update or revise
publicly any forward-looking statement as a result of new information, future developments or otherwise.

This news release also includes projections regarding future revenues, earnings and other results which are based
upon Snyder's-Lance's current expectations and assumptions, which are subject to a number of risks and
uncertainties. Factors that could cause actual results to differ include general economic conditions; volatility in the
price or availability of inputs, including raw materials, packaging, energy and labor; price competition and industry
consolidation; changes in our top retail customer relationships; failure to successfully integrate acquisitions; loss of
key personnel; failure to execute and accomplish our strategy; concerns with the safety and quality of certain food
products or ingredients; adulterated, misbranded or mislabeled products or product recalls; disruption of our supply
chain or information technology systems; improper use of social media; changes in consumer preferences and
tastes or inability to innovate or market our products effectively; reliance on distribution through a significant number
of independent business owners; protection of our trademarks and other intellectual property rights; impairment in
the carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility and that the interests of a few individuals who control a significant portion of our outstanding
shares of common stock may conflict with those of other stockholders, which have been discussed in greater detail
in the most recent Form 10-K and other reports filed by Snyder's- Lance with the Securities and Exchange
Commission.

Additionallnformation and Where to Find it

In connection with the proposed transaction between Diamond Foods, Inc. ("Diamond Foods") and Snyder's-Lance,
Inc. ("Snyder's-Lance"), Snyder's-Lance has filed with the Securities and Exchange Commission (the "SEC") a
registration statement on Form S-4 that includes a proxy statement of Diamond Foods that also constitutes a proxy
statement/prospectus of Snyder's-Lance. We intend to mail the final proxy statement/prospectus to all stockholders
of both Diamond Foods and Snyder's Lance upon completion. The registration statement and the proxy
statement/prospectus contain important information about Snyder's-Lance and Diamond Foods, the transaction and
related matters. STOCKHOLDERS OF DIAMOND FOODS AND SNYDER'S-LANCE ARE URGED TO READ ALL
RELEVANT DOCUMENTS FILED WITH THE SEC, INCLUDING the DEFINITIVE JOINT PROXY
STATEMENT/PROSPECTUS, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE
PROPOSED TRANSACTION. Investors and security holders will be able to obtain the documents free of charge at
the SEC's web site,http://www.sec.gov. Documents will also be available for free from Diamond Foods at
http://www.diamondfoods.com and from Snyder's-Lance's at          http://www.snyderslance.com.

Diamond Foods, Snyder's-Lance and their respective directors and executive officers may be deemed to be
participants in the solicitation of proxies with respect of the proposed transaction. Information about the directors
and executive officers of Diamond Foods, including their respective holding of securities of Diamond Foods, is set
forth in the registration statement on Form S-4 or in the Diamond Foods Amendment No.1 to the Annual Report or
10-K that was filed with the SEC on November 24, 2015. Information about the directors and executive officers of
Snyder's-Lance is set forth in the proxy statement for Snyder's-Lance's 2015 Annual Meeting of Stockholders,
which was filed with the SEC on April 1, 2015 and its Current Report on Form 8-K filed with the SEC on October 1,
2015. Investors may obtain additional information regarding the interest of such participants by reading the
definitive joint proxy statement/prospectus regarding the transaction when it becomes available. These documents
can be obtained free of charge from the sources indicated above.

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-
announces-meeting-date-for-shareholder-vote-and-preliminary-full-year-20 15-results-30021 0867 .html


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 74 of 131
      Snyder's-Lance Announces Meeting Date for Shareholder Vote and Preliminary Full Year 2015 Results

SOURCE Snyder's-Lance, Inc.


CONTACT: Snyder's-Lance Mark Carter, VP Strategic Initiatives and Investor Relations Officer (704) 557-8386


Load-Date: January 28,2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 75 of 131
       Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and
                  Transaction with Diamond Foods Inc - Final
                                            FD (Fair Disclosure) Wire
                                         January 27,2016 Wednesday


Copyright 2016 CQ-Roll Call, Inc.
All Rights ReseNed



Copyright 2016 CCBN, Inc.

Length: 8207 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance Inc. - IR

* Carl Lee

Snyder's-Lance Inc. - President & CEO

* Rick Puckett

Snyder's-Lance Inc. - EVP, CFO, & Chief Administrative Officer

Conference Call Participants

* Brett Hundley

BB&T Capital Markets - Analyst

* Unidentified Speaker

SunTrust Robinson Humphrey - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

* Lubi Kutua

Jefferies & Co. - Analyst

Presentation

OPERATOR: Welcome to the discussion of shareholder vote date and preliminary full-year 2015 results conference
call.

(Operator Instructions)



       Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 76 of 131
   Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                      Final

As a reminder, this conference is being recorded. I would now like to turn it over to your host, Mr. Mark Carter,
Investor Relations Officer. Mr. Carter, you may begin.

MARK CARTER, IR, SNYDER'S-LANCE INC.: Thank you, Sherine, and good evening, everyone. With me today
are Carl Lee, President and Chief Executive Officer, as well as Rick Puckett, Executive Vice President, Chief
Financial Officer and Chief Administrative Officer of Snyder's-Lance Incorporated.

During this evening's call, we will discuss our recently announced transaction with Diamond Foods as well as our
preliminary full-year 2015 results. We will also discuss estimates for full year 2016. As a reminder, we are
webcasting this conference call, including the supporting slide presentation under the Investor Relations section of
our corporate website at snyderslance.com.

Before we begin, I would like to point out that during today's presentation, management may make forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language included in each of our
presentations. I'll now turn the call over to Carl Lee, President and Chief Executive Officer, to begin management's
comments.

CARL LEE, PRESIDENT & CEO, SNYDER'S-LANCE INC.: Thank you, Mark. We also want to thank everyone for
joining us on the call this evening. We appreciate your time. If I could suggest you turn to page 2, we will walk you
through our deck. As we open up, we want to just remind you that we have been able to receive -- we received
clearance from the SEC to proceed with our acquisition of Diamond Foods.

Back in December, we had shared with you we had received FTC clearance, so we are now ready to proceed and
we are announcing the shareholder meeting date of February 26, for the vote on the transaction. We will also use
this time to announce our preliminary unaudited 2015 results. We want to look back on 2015 and provide with you
some of the highlights of how we performed.

First of all, I want to point out the top line. Overall business grew 4% for the year. That excludes the 53rd week and
we did that by expanding overall and we also expanded our margins on our operating income pretty significantly.
And it was driven by good cost control, along with the top-line performance. We also marked 5% growth on our
branded business and we also achieved some very important market share gains, and we'll talk about our brands
individually and how they are performing.

However, with a strong top line and then also the overall good growth on the core brands, we did not deliver the
overall revenue that we were expecting due to certain headwinds in the second half of 2015. There are three clear
areas on the headwinds that I will talk about it in a few minutes, and we'll be able to explain exactly what happened
with our overall revenue.

If I could suggest now, please follow me to page 3. We'll begin to talk about overall performance and achievements
in 2015, so in spite of the headwinds, again, we delivered $1.66 billion in revenue. That's excluding the 53rd week
for 4% overall growth.

Our underlying business, or our core brands, grew by 5%, which is pretty strong performance for the overall
category compared to the overall category performance. Our EPS increase for the year is going to be around 10%
as we finish our audit, and our estimate is that it will grow by a full 10% for the year, and again that is despite the
53rd week overlap that we had from last year.

We also were able to expand our operating margins, by really watching over our cost control with our SG&A line
and each of our individual lines of expenses. We were able to expand our overall margins for the year and really
accelerated them in 04 where we approached 200 basis points of improvement year over year. We also gained
market share that I'll talk about in a second, but it's very important, in light of what we're seeing in the overall
industry, that we can talk about significant share gains across all five of our core brands.




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 77 of 131
    Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                       Final

We mentioned to you earlier about implementing what we call our Drive for 10 program, which is focused on
accelerating our margins and continuing to expand those that we hit our long-term targets. We made good progress
there in Q4, and we've been able to deliver on all of our planning that we've got in place for 2016. And of course,
we've already mentioned to you that we're ready and prepared for the transformational acquisition of Diamond
Foods as we work very closely with that team and our overall integration plans are in great shape as we proceed.

If I could ask you to turn to page 4, I would like to give an indication of how our overall brands are performing, and I
think this is a true barometer for the basis of our business and how we are indeed doing. First of all, we not only
achieved market share growth across all five core brands and important market share growth by each, we also
increased our household penetration across all five brands.

Snyder's of Hanover was up significantly; it was driven by our base business renovation. Also, some important new
product innovation and we also got very good reviews from our new marketing campaign called, Discover our
Pretzelbilities. Lance Sandwich Crackers, as you probably have noticed, have been performing quite well, and it
was driven by product enhancements where we improved some formulation and also some packaging. And we
entered into the very fast growing breakfast snack category with our Quick Start edition.

Lance continues to perform well and we're seeing some accelerated growth in that brand. Cape Cod, because of
distribution gains in both new markets and existing markets and then strong trial and repeat rates, we continue to
see very strong growth, and more importantly, market share gains on that important brand. Pretzel Crisps also
posted some very good results for the year and for the quarter.

Thanks to, in part, through our overall enhanced better-for-you positioning and our non-GMO conversion that was
completed on most all SKUs during the fourth quarter, and you add to that some very strong seasonal innovation
allowed us to post some good numbers on that important brand. Late July, our latest brand to our portfolio,
continues to perform quite well, driven both by the innovation and the quality of the product, but also now by
leveraging our DSD network to continue to expand the brand and the reach that it has for our consumers.

Turning now to page 5, I'd like to share with you some of our Drive for 10 results and how we continue to work very
diligently on our margin expansion. As I mentioned earlier, we saw some of this begin to deliver in Q4 and that is
one of the reasons why we posted the bottom line that we were able to deliver.

Some of the highlights. We made very good progress in Q3 and Q4 implementing and planning out the Drive for 10
programs, where we looked at each and every bucket of our cost for our overall Company and we've got both cost
savings and productivity improvements planned across the board. The good news is, this is really part of our DNA.
It's a company-wide, cross-functional effort led by our senior leaders and staff with some of our most talented
associates, all working diligently as they progress in this important area.

We've identified significant margin enhancement initiatives through the Drive for 10 program, and as I mentioned
earlier, most of those have already been implemented, have been activated and some are even beginning to roll in
now and rolled in, in Q4 as well. We will continue to track and monitor the progress against our Drive for 10
initiatives to ensure we deliver our results and we live up to our commitments.

Now let's take a look at page 6, and I'd like to pause for a second and walk you through our Q4 top line. If you take
a look at our Q4 performance, our challenge was strictly overall revenue growth. If you take a look at the three
boxes on the left of the page, there were three key areas that slowed us down from achieving the original revenue
targets that we targeted.

The first was an unexpected production outage at our largest, one of our largest manufacturing sites. It was -- we
lost some contract and some branded sales due to an unexpected outage created by a very heavy storm that
passed through the area and creating some plant issues that lasted a number of days.

And through the demand of our products, we just were not able to make up those lost orders and get those shipped
during the quarter. And the good news is, the production is being completely restored in Q4, the plant is running


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 78 of 131
    Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                       Final

smooth. We've been busy making up those orders. But due to that extended outage, we did suffer some one-time
unexpected revenue hits for the quarter.

Then we continue to face something that most all of our peers are facing. We've had some strategic changes at a
very large customer that continues to impact our overall revenue. Our customers impacted both their space and
displace support. They've also been watching store level inventories very carefully and that's impacted our branded
business.

We're working with that very diligently and very carefully with that customer in particular. We're also working with
other customers to begin to try to make up that revenue, but we do foresee that this will continue into 2016.

And then finally, just a little bit of general trends that we see in the industry that, again, most companies are facing
with some slowdown in areas across the overall consumption patterns we saw earlier in the year, where both our
branded business and to some degree, our partner brand businesses have been suffering during the past couple of
periods.

We do expect this to continue into 2016. We're working diligently to overlap it. If you take a look over on the right,
the headwinds drove total net sales decline of just under 1%, 0.7% in 04. We also were able to begin to deliver
good growth though in our core brands; our brands overall were up 2.5%.

So if you take into account the three things I mentioned earlier, that's what drove the overall sales results for the
quarter, but again, our brands continue to post very solid growth, about 2.5%. We did -- the loss in revenue was
driven by the -- that drove the EPS shortage that we've talked about.

Overall, though, however, we were able to continue to expand our margins and deliver most of our EPS for the
quarter and the impact that programs we were able to deliver 9.5% operating income for the fourth quarter. So I
think that we've tried to walk you through carefully the three key areas of the revenue issues.

Some of those will continue. One of those has been corrected, but these were, again, one-time exceptional items,
not just a general slowdown in our core brands. Our core brands continue to perform well, and we will continue to
work on driving those even faster. If I can suggest you turn to page 7, I'll now turn it over to Rick.

RICK PUCKETT, EVP, CFO, & CHIEF ADMINISTRATIVE OFFICER, SNYDER'S-LANCE INC.: Thanks, Carl, and
good evening, everyone. And thanks for joining us on short notice tonight. What I would like to do is take you
through and look at both the quarter and the year-to-date preliminary net sales numbers for the year 2015.

On the left, you'll see the fourth-quarter estimated net sales currently is around $406 million. And to Carl's point
earlier, there were quite a few headwinds in the fourth quarter that accounted for the difference between this and
the lower end of our guidance for the fourth quarter. I will tell you that branded, however, was growing quite well as
it relates to -- if you look at the branded growth, it was up 2.5%, actually core brands were up 3.2% in that same
time frame.

By the way, the value of the 53rd week, or in the case of the fourth quarter, the 14th week, was $30.4 million. You
will see the issues that Carl mentioned impacted not just branded but also our partner brands and also our other
contract manufacturing business. We do a fair amount of contract manufacturing business in that bakery that was,
in fact, impacted. So you can see $10 million of -- we actually decline year over year in those two categories.

Most of the other category is non-continuing because it's a one-time event. So if we look at the full-year numbers,
we are estimating currently to come in at $1.657 billion, an increase of 4.2% over the prior year, again, excluding
the 53rd week.

Total branded was up 5.2%; core brands were actually up 6.6% for the year. Really good growth across all of our
partner brands -- or all of our core brands and gaining market share along the way. Again, partner brands were
pretty flat and other contract manufacturing was up slightly, about $11 million.



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 79 of 131
    Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                       Final

If we look at the next page, page 8, as a result of the 2015 actual results, which will continue to be reviewed -- or
audited by our external accountants, at least right now, we believe from where we are coming in, that we will see in
2016, some of this continuing, particularly in the large customer that we talked about as well as some of the
headwinds in the general environment of snacking.

So we have revised our 2016 guidance, from the last time we talked to you, to a 2% to 4% growth rate on the top,
translating into $1.24 to $1.32 in EPS. Our CapEx is still unchanged; we believe that to be $50 million to $55 million.
Our expected CapEx for 2015 is about $51 million.

Turning to the next page, as Carl mentioned, we are moving forward on the Diamond acquisition at a really good
pace. It is -- just to remind you, there is a lot of strategic rationale and we are very confident in delivering what we
have been saying. It provides us scale in purchasing and logistics, which drives synergies, as well as administration
and manufacturing, as well as being able to unlock some additional growth across channels that we are not yet
unlocking.

The international expansion is there. We believe the UK is a very good foundation for us to grow. And then,
certainly, the expanded better-for-you on-trend capabilities that will come with the product categories and the
product lines that will -- that are currently in Diamond.

In looking at page 10, just to remind you that we've been extremely successful in integrating the acquisitions that
we have made over the last five to seven years. Starting with the merger introducing Pretzel Crisps, as well as
Baptista's and Late July, all of which were integrated very well and actually meeting all the targets we set for the
synergies in each one of those.

Our integration approach is actually really good going into Diamond. Carl mentioned that we are really further along
on this than we probably were in the merger, certainly as we were in the merger, so we believe we're going to hit
the ground running once we close this transaction.

So a lot of things have already been identified. The actions that are necessary to basically ensure the business
continuity are identified in our actions as well as understanding the team and the organization of both legacy
organizations, as well as what the new organization will look like, has been pretty much completed.

Then the identification and the quantifying of the synergy opportunities that will ensure we achieve our targets in a
timely manner are well on track and we, again, have reaffirmed our belief of $75 million in synergies with $10 million
invested back into the business. With that, let me turn it back to Carl.

CARL LEE: Thank you, Rick. Just to hit a few more highlights, I think that we're -- we thought it was very important
to announce that we have got the shareholder date locked down at the end of February. We also wanted to make
sure that we shared with you our preliminary unaudited results so that you could begin to see how we finished the
year for 2015.

But as we look back in the quarter, I think our overall revenue growth for our core brands continue to be strong, and
as we indicated, both Rick and myself, we had some one-time incidents that we had to deal with the plant operation
issue and then also with some changes with a strategic customer. So overall our business continues to perform
well. We just have to focus on more and more revenue growth and exceeding the growth that we see in the
categories we have today.

But if you take a look at the next page, from where Rick, overall for next year, delivering 2% to 4% growth on
existing Snyder's-Lance business that should allow us to post share -- may be able to post share gains, also
continue with our household penetration gains that we are trying to achieve. So we'll continue to have good brand
performance in our core.




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 80 of 131
   Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                      Final

In addition to that, we're going to continue to Drive for 10. It's all about our margin enhancement program and with
the dedicated team that we have in place and the progress they're making, we expect that to continue to deliver and
hit all the milestones that we've established.

And then I continue to be very enthusiastic and excited about combining our efforts with the Diamond team to really
build a total new Company. They've got some tremendous capabilities and skill sets and some very talented people
who are going to be joining our team to be able to allow us both to be able team up and really build the snack
businesses that we expect to build and really provide what consumers are looking for today when it comes to very
unique and very specialized brands.

We also anticipate that we'll deliver the synergies on time during 2016 and also 2017, as we've talked about earlier,
and as Rick indicated, we've had a very strong track record of delivering our integrations and delivering our synergy
savings. And as he said, we're actually ahead of schedule with our planning versus some of our other acquisitions
in the past.

And then, finally, on the next page, page 12, we anticipate to close the Diamond acquisition on schedule by the end
of February. We're excited about that. We've received clearance from all the regulatory reviews that we need to go
through for the transaction to close.

We are also in the process of gaining shareholder approval vote from our shareholders, for Snyder's-Lance, and
also the Diamond Food shareholders, and we anticipate closing on time and closing on schedule. So we're very
excited about our business. We're enthusiastic about our plans that are in place.

We're going to work much harder on our overall revenue and continue to focus on driving our core brands and
growing market share. So with that, that wraps up the planned management comments, and we would like to open
it up for questions. At this time, I'd like to turn the call back over to Sherine so that she can begin to open up for
questions. Thank you.

Questions and Answers

OPERATOR: (Operator Instructions)

Our first question comes from Brett Hundley with BB& T.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: Good evening, gentlemen.

CARL LEE: Brett, thanks for joining us.

BRETT HUNDLEY: Thank you. Rick, I had a couple questions for you to start. Could you quantify the bakery shut
down at all in the quarter, whether that's in absolute EPS terms or just percentage of negative impact relative to
your original expectations?

RICK PUCKETT: Yes. We were actually shut down for about eight days, I think, Brett, so it was pretty significant
impact. We have -- it impacted the branded and the contract manufacturing business, more the contract than the
branded business. And it's -- I don't have the percentage off the top of my head, but it's $8 million or so, $6 million
to $8 million of impact.

BRETT HUNDLEY: Okay, I appreciate that. And then somewhat related, just on this large customer that seems to
be affecting you and others in the industry, I just want to confirm that this is the same customer that maybe gave
you some troubles in Q3. And the reason I ask that is when you look at measured channeled data, your
performance as a Company actually looks pretty stable from the point where you gave guidance in early Q4
towards the end of the year.




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 81 of 131
    Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc -
                                                       Final

And so your performance looks fairly stable across measured channels and so I'm wondering if you are seeing any
issues in mass merchandise or something like that and maybe if you could talk to the product level where maybe
you see opportunity to improve sales going forward?

CARL LEE: Thank you, Brett. I think that -- I mean, we are clearly focused on all channels. We're focused on all
customers and so we have an aggressive -- we have a plan to continue to build out ACV and to build out our book
work -- our rates to authorize and the availability of our products and additional outlets that we are currently in and
the new ones as well. But we do have a drag on overall revenue growth and that's that large customer. And so
while we continue to work very aggressively to address that and as you mentioned, it was the same situation we
had in Q3.

It's just a challenge that we've got so that's a headwind we continue to run into. We try to make it up in other areas,
with other customers but it's usually, it's very hard to do, as we continue to overlap that. We've been able to make
some progress. To your point, our trend rates are pretty much steady. If you look at our share and our Nielsen
numbers, our IRI numbers, but we just continue to have that drag that we're working against.

BRETT HUNDLEY: Is that mostly a pricing issue for you, Carl, or is there a lot of volume headwind in there as well?

CARL LEE: It is primarily just the volume headwind. It's the -- as I mentioned earlier it's the space, displays and
inventory challenges so it's harder to get the right volume in and get it on display like you normally would and then
get it to sell through. So it's not so much pricing, it's more strictly volume-related and the merchandising that drives
the volume.

BRETT HUNDLEY: Okay then just two others from me. Rick, I think there is a fair amount that's been made of debt
market challenges as of late. I was just wondering if you could address that as it relates to your acquisition of
Diamond Foods and your confidence on being able to both raise debt for the cash portion of the deal as well as -- or
place debt for the cash portion of the deal as well as potentially refi some of the debt that you will be taking over?

RICK PUCKETT: Sure. We've actually already completed that, Brett, and we're ready as soon as the transaction is
ready to close. So meeting certain covenants and so on and so forth, we'll be able to close with all funds already in
hand.

To be honest, we had a pretty good success at raising the funds, being oversubscribed in the process so we feel
good about our bank group and we appreciate our bank group very much. I think that we're just looking to write the
checks at the end of February.

BRETT HUNDLEY: Great. Thank you for addressing that. Then just last one for me, Carl, is a bit of the comment
and a question to you. This announcement is disappointing this afternoon and it's something that I think pre-dates
you at Snyder's-Lance, where I don't mean to make light of this Driving for 10 but this Company has been Driving
for 10 for more than 10 years. And there has been times over the past 10 to 15 years where the Company has not
made good on execution relative to the targets it had put out there.

I think that -- I think there is some question is Snyder's-Lance doing this Diamond deal because of slower growth
internally that they might see? Do they have the capacity to make good on their margin targets?

Do they have the ability to integrate this acquisition and execute on the growth strategy that they have been
communicating to the Street? And in 2015 for the most part, I think that you, as a leader and your Company, were
really making good on some of the improvements that you wanted to see for your Company. You were building
multiple in the equity markets here.

And I think you were getting past that viewpoint of your Company and your stock that's been in place maybe for
years past. And Q3 and Q4 start to maybe bring some of that back for your shareholder base and the investment
community at large. So I'm wondering if you can address the talent that you have at the Company, the technology




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 82 of 131
   Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                      Final

you have at the Company, your confidence in not only integrating Diamond, but executing on what you've
committed to the Street going forward in coming years. Thank you.

CARL LEE: Thank you Brett. First of all, I appreciate the comment and I certainly appreciate the questions.
Continue to question us on the things that you've mentioned. Because I think the first response to your question is
I'm accountable for delivering the margin expectations that we have talked to you about and we have talked to our
shareholders about.

The accountability starts here. The accountability stops here. Would I tell you that I'm excited about our recent
performance? I could not. I would tell you, however, that in Q4, we delivered 9.5% operating income so we're
getting very, very close in a particular quarter of achieving the longer-term targets that we talked about. And we're
going to continue to work very aggressively as an organization to deliver those targets.

We do that in good conscience with a lot of commitment and a lot of determination to make sure we're delivering on
things we talk about. So I note that -- I think we've got a very talented team, in fact, an incredibly talented team. We
are blessed to be able to work with some incredible people day in and out who take our Drive for 10 and other
initiatives extremely serious.

And if you saw the passion and excitement and enthusiasm and the quality of thinking and quality of execution I see
every day, I think you would share my enthusiasm for what we can do as we share a little bit of disappointment with
what we've done recently but what we are running into and again, the accountability stops here is that we've got
some topline issues.

We do not have a cost issue or an execution issue. The topline issues are facing all of our peer groups and facing
all of the companies that we compete with and more broadly, across all of the industry and if we look at any IRI
review across the board, you will see it showing up in most every company. But regardless of what our peers are
facing, regardless of what the industry is facing, regardless of the consumption trends, I will take accountability for
our margins and continue to work very aggressively to deliver those numbers.

I think we are in good shape and we're all on course to deliver those. So I can go on but I think that there's a lot of
passion; there's a lot of commitment here. And we are going to deliver our targets but we're not going to sacrifice
marketing investments or R&D investments or new product development or rolling into new markets.

We're doing some of the other things that we need to do for the long-term to continue to drive long-term growth for
the Company so we have been raising our marketing investment. We've been raising our R&D investment and
we've delivered some incredible innovation the past couple of years.

I've got to continue to do that and balance those investments at the same time that we're focused on driving the
overall margins. So I appreciate the questions. They are appropriate. I value you very much. Continue to push as
hard because we've got a commitment to deliver on. I'm accountable for that commitment.

BRETT HUNDLEY: Thanks Carl.

OPERATOR: Our next question comes from Bill Chappell of SunTrust.

UNIDENTIFIED SPEAKER, ANALYST, SUNTRUST ROBINSON HUMPHREY: Hi, it is actually Stephanie on for
Bill. Going back to just the issue at your largest customer, I'm kind of trying to understand what was different in
terms of the issues if -- or if they were real any accelerating issues or anything from the third quarter that moved
into the fourth? So maybe just some more color on that and then -- or if this is just one of the same?

And really how long you think that this is going to last into 2016 and really start to see some of your efforts really
kind of kick in. And then lastly, if you could just provide any color on just how Diamond is performing or if their
quarter or anything on that would be helpful as well.




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 83 of 131
   Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                      Final

CARL LEE: I think that Q3, we mentioned some issues with a particular customer. Those issues continued. We
were hoping that some of the plans that we had in place would continue to be executed at retail. It's becoming more
and more difficult to do that. As I mentioned earlier, we're doing -- we're working there aggressively but also working
even more hard and other customers are trying to begin to make that revenue and we'll just have to try to continue
to do that.

I think that is going to continue into 2016 and I'd rather just be honest and say that we expected to continue and
then work aggressively to try to overcome it and make it up but what we're seeing right now with the trends there,
it's going to be expected for some time to go forward. In regards to your question about Diamond, I'm not a position
to make comments about their recent results or their performance. I can just share my enthusiasm for bringing
these two companies together to build a better company.

UNIDENTIFIED SPEAKER: All right. Thanks so much.

OPERATOR: Our next question comes from Amit Sharma with BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Hi, good evening, everyone. A couple of questions here.
So just to continue to on the revenue issue, it looks like you're doing what you can to improve but expectations are
that it wouldn't impact 4Q or certainly not 2016 but it looks like it's going to.

So what gives us the confidence that you won't have to come back again next quarter or the quarter after and like
talk about this issue again? Are we building enough cushion into the guidance at this point or are we confident that
we can go to other retailers and make up for this weakness there?

CARL LEE: I think it is the latter, Amit, we are going to other retailers. We are working with those to try to make up
that revenue. I think that we did adjust our guidance just a little bit on the revenue overall to try to take that into
account so I think we've planned and prepared for that.

We build account-level plans. We build market-level plans. We build channel-level plans and those plans roll up into
our forecasting and our preparation for the execution we must do kind of day by day. So we've tried to take into
account those headwinds. I would say we probably should have taken them into account more for our Q4, but I
think we've taken them into account going forward for the balance of the year.

AMIT SHARMA: So unless materially worsen at this retailer, do you feel like the guidance accounts for that at this
point?

RICK PUCKETT: Yes. Because we've kind of looked at the previous trends at the account and carried those trends
forward so that rolls into our forecast.

AMIT SHARMA: Okay. And then Rick, what was the contribution from the cost savings, this Drive for 10 program in
the quarter, if there was any? I know you said it's going to build into gradually, but was there any contribution
promised?

RICK PUCKETT: There was some, Amit. We're still going through the process of auditing the financials. We're not
discussing too much the bottom line numbers without having gone through that. We're planning to have a follow-up
call once the audit is completed at the end of February and we'll reconcile anything at that point.

AMIT SHARMA: Great. The reason I ask is so you're ending the quarter at 9.5% operating margin, right, and then if
you look at the next year guidance, that implies margins below 9%. So I'm a little bit -- I mean, is there something
special in the fourth quarter that makes those margins maybe higher than they would be or is there something else
that's going on that I'm missing?

CARL LEE: Certainly the seasonality of our P&L has always up -- before now, fourth quarter tends to be kind of the
best quarter from an operating income perspective. First-quarter tends to be less because of the launching and the
advertising that we put into our new products and the additional trade that we put against our launches of our new


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 84 of 131
    Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                       Final

products so Q1 will be certainly lower than 9.5%. It's not a consistent seasonality across the year so Q4 is typically
the largest and it will be again next year so it's just seasonality more than anything else.

AMIT SHARMA: So that seasonality is more on the SG&A line, not on the topline, right? Topline doesn't--

CARL LEE: No, it's actually more on the gross margin line because we're investing in trade as well. In addition,
we're investing in advertising and marketing on the SG&A line.

AMIT SHARMA: Got it, okay. So my last question is so we talked about the visibility to cost synergies, and I'm glad
to see that things are further along and you feel a lot confident about realizing those synergies. And you mentioned
in the press release about revenue synergies. Could we talk about in terms of what is the size of those revenue
synergies and where do you see those revenue synergies coming up?

CARL LEE: We're not going to be able to do that until after we close. We have some ideas, Amit, but we cannot get
to the details to understand because we're two separate companies still, right? So some information we cannot
share and that's part of it.

AMIT SHARMA: Okay, but suffice to say that once you close, as you said, you have a well laid out plan for cost
synergies there. Is there a well laid out plan for revenue synergies as well, or that's going to start after you close the
acquisition?

RICK PUCKETT: Well, we're certainly focusing on the cost synergies now because we have the ability to do that
with some of our planning on org charts and some other things but we cannot do any planning at this point with the
revenue side.

AMIT SHARMA: Got it. Thank you very much.

OPERATOR: (Operator Instructions)

Our next question comes from Lubi Kutua of Jefferies.

LUBI KUTUA , ANALYST, JEFFERIES & CO.: Good evening and thank you for taking the question. So Rick,
relative to your initial 2015 guidance, I think you guys were expecting sales for the year to be somewhere in the
range of $1.7 billion and not at the midpoint of your guidance.

Obviously, the last two quarters, sales have been a little bit -- probably weaker than you guys were expecting so
could you help us maybe bridge the gap or the shortfall on sales on just by branded versus partner brands versus
contract I'm just trying to better understand to what extent each of those businesses impacting the overall growth on
sales, and then I have a follow-up.

RICK PUCKETT: Well, I would take you back to page 7 in the deck where we showed partner brands and other
which is primarily contract manufacturing for the quarter. That's indicative of the impact it's had on our -- from our
original guidance.

Where we have lost some business is in the contract manufacturing side and quite honestly, that's again an
indication of the industry that we're working in because we're producing product for people who are competing in
the snack space, not necessarily as our direct competitors but certainly in the snack space.

Same thing is true with partner brands. We're distributing partner brands that do actually compete with us in the
snack space and that is down as well. I think it's more indicative of the overall industry trends that we're seeing and
what we're up against.

The fact that we are actually growing at 4% in total and even in the quarter, 2.5% to 3% in our branded products,
well, 4% for the year, but less than 1% kind of decline in the fourth quarter was really driven by those two areas.




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 85 of 131
   Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc -
                                                      Final

And we were actually up 2.5% to 3% on our branded products so that is kind of where we would have expected but
that's in spite of a very tough environment.

LUBI KUTUA : Okay. And then so as a follow-up to that, could you help us understand just a little bit better what's
really going on in each of these businesses just sort of on the ground? Like in the branded business, for instance,
with this issue at the large customer, it seems like from the SCAN data, it's maybe not as much a share issue but
can you explain -- like what exactly is driving the shortfall there?

Are you just losing displays and also what specific product and brand is that impacting? And then I think on the core
brands, I think you described the issues as non-continuing so if you could elaborate on that a little bit and give us
some sense of why you think these issues are non-continuing, that would be helpful.

CARL LEE: Lubi, this is Carl, and again, like Rick said earlier, thanks for joining us on short notice; it's good to talk
to you. I think as we take a look at our individual segments and referring to page 7, as Rick pointed out, I think our
branded business still grew 2.5% for the quarter and it was up 5.2% for the full year. The branded business is really
what is important long-term for the future of our Company and we've got our five core brands which are the ones we
invest most of our time and budgets against growing.

So we're continuing to see some good performance there and the fact that we've got household penetration
expansion and we've got market share expansion I think are very good indicators of how well the brands are
performing. Having said that, though, I think we are seeing a general consumption squeeze across the board, in
food in general.

We're doing better than most but I think overall, food trends as been reported by most of our peers who are under
pressure and we are seeing that as well. We will continue to be aggressive with our investment in innovation and
marketing and distribution to continue to support those brands and grow those.

Quite frankly, I'm expecting better growth than this regardless of what's going on with consumption trends. The
partner brand businesses are very strategic, very important part of our business. We're very proud to distribute a lot
of important brands for partners that have been with us for a long time and our retailers.

It's really a good way for us to continue to expand their reach and their services to our level, but they're facing some
of the pressure that the general trends we're seeing in the industry. So I would say what they're facing there is more
of the temporary things that I mentioned to you earlier on our brands. We'll continue to work very diligently there
because it's an important part of our business.

The contract manufacturing, I think Rick covered that, that was one-time unexpected event with a very important
client and a very sizable business there with the contract manufacturing. The plant is back in good shape and
everything is working very well. Our associates have worked diligently to make up some of those orders but we
have just not been able to do it.

It happens to be the same bakery that produces our sandwich crackers and if you looked at our recent sandwich
cracker trends, they have been significant. Really strong, strong growth the last 12 weeks on our sandwich cracker
business. We talked about investment in the renovation process, it took us about 18 months.

That is really worked and that's coming home to generate some strong growth but that growth was coming in the
same time we had the plant issue and I think it created contract manufacturing challenges. So hopefully, that gives
you a walk-through of our portfolio and our brands and our partners and how each of those are performing.

LUBI KUTUA : That's helpful, and then just two more really quickly, if I may. Just to clarify on your outlook for 2016,
I think you said with this large customer issue, you guys are sort of carrying forward current trends throughout the
year so is it -- just to clarify your outlook for, your guidance for 2016 is not assuming any improvement in trends at
the large customer, is that fair to say?




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 86 of 131
    Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                       Final

And then my second question is just, obviously, it seems like that you have the issues on the topline and we can
see sort of the impact of that in terms of your topline growth but -- EBIT has obviously not come down to the same
extent so could you just help us bridge that a little bit, the disconnect with obviously profitability not being impacted
quite as much as we are seeing on the topline on an absolute basis? Thank you.

RICK PUCKETT: If you look at the guidance that we gave you at the end of the third quarter, both in terms of
topline and EPS and you look at where we are today, the difference in that guidance is almost entirely sales related.
We had expected in the guidance that we gave you in the third quarter and we still expect in the guidance we just
gave you to offset some of the impacts that we are seeing on the topline with the cost reduction programs we have
in place.

That is the reconciling items, if you will, as it relates to EPS not coming down quite as much as you might expect it
to due to the sales decrease. So that's really the answer. It's the Drive for 10 initiatives that we have in place and
it's -- we're seeing that materialize in Q4.

We have planned activation of items, particularly on things like packaging and some other things that start January
1, so we will start to continue to see some improvements in our cost of goods along the way as well. I think to
answer your question, Lubi, I believe that's the reconciliation that you should think about.

LUBI KUTUA : Okay, and on the guidance piece? The -- what you're -- you are not assuming any significant
improvement there or any improvement at all?

RICK PUCKETI: (multiple speakers) None that we have not already assumed, right? So we had gone into 2016
with an assumption of improvements in cost and we are still assuming those same improvements in cost.

LUBI KUTUA : Okay, thank you.

OPERATOR: Thank you. We have a follow-up question from Amit Sharma of BMO Capital Markets.

AMIT SHARMA: Hi guys, thanks for taking my follow-up. Carl, I just wanted to get a little bit of clarification on -- so
you don't have a snack/nuts business at this time or do you deal with that commodity at all in the current existing
business?

CARL LEE: No, we welcome the follow-up question, Amit. I think that -- we do have peanuts. Tom's is known for
peanuts. We sell it under the Lance brand. So dating back to the legacy of our Tom's and Lance business. We've
been in the peanut business and we do a sizable business there with retail packaging, primarily in C stores with
single-serve sizes of peanuts.

And then we also do some premium nuts, cashews, almonds primarily for C stores as well so it's a business we're
quite comfortable with and we've been learning as much as we can, as quickly as we can about the expanded nut
business that Diamond has worked so hard to build.

AMIT SHARMA: So that's what I'm trying to get to. So, like, do you -- like is the pricing on almond -- should we look
at spot pricing, and is that a good proxy for how -- what your almond costs would be or is there a special
mechanism for pricing to flow through for almonds?

CARL LEE: I think it would be premature for me to really comment much about that --

AMIT SHARMA: No, no, just category pricing -- not related to Diamond. When you buy your almonds, do you go
into a formal contract or are spot prices a good proxy for your Diamond costs? Or sorry, almond costs.

CARL LEE: Yes, our business on almonds is very small currently. We buy more just based on the eats and based
on current pricing. So (multiple speakers) --

AMIT SHARMA: so if almond pricing comes down, that would be beneficial.



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 87 of 131
   Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                      Final

CARL LEE: The peanuts we buy definitely, we buy those out. (multiple speakers)

AMIT SHARMA: Okay. Almond prices has come down a lot in the spot market. I'm just trying to get a sense of
whether that will be helpful for you or not as you look forward.

CARL LEE: It would be very minor, Amit.

AMIT SHARMA: Okay, got it. And then (multiple speakers) the last one if I have one more time for this. Carl, you
said the category is a little bit soft but if we look at your measured channel trends, right? Those did not show a
similar level of decline. Is that a timing issue? Your cracker business was up pretty significantly in that data. Should
we expect those trends to slow down as this bakery disruption shows through that data or is non-measured going to
continue to carry that day?

CARL LEE: I think non-measure will continue to help us significantly. I think there is a little bit of a timing difference
between what we kind of sell to retail and then what you see pull through the cash register. There is always a bit of
timing difference but the cracker business, our sandwich cracker business continues to be very, very strong.

As I mentioned earlier, all the effort we put into the new packaging and the new formulation and all the equipment
changes we put into our South Boulevard plant are really coming home to deliver the results we expected. So we're
just going to continue to focus on that brand but all of our brands to maximize the sales potential.

AMIT SHARMA: Got it. Thank you very much for taking my follow-ups.

OPERATOR: Thank you. Ladies and gentlemen, I'm showing no further questions at this time. I would now like to
turn the call back over to your host, Mr. Carl Lee, CEO.

CARL LEE: Again, we are very grateful for you taking time to join us. We are sorry for the short notice but we are
very encouraged by the good turnout that we've had with our call today. As we look back, we are excited about the
Diamond opportunity to combine two great teams to build a new Company and we are very ready and prepared,
from an integration standpoint, to deliver our targets and deliver those very quickly and very aggressively.

As Rick indicated, our track record kind of speaks for itself on previous integration so we're excited about that. I
think if you look back on the Snyder's-Lance business, the fact that we posted 4% topline growth and 10% bottom
line growth is very good results especially when you compare it to industry trends today.

I will say that my expectation is we will continue to do better than that. I think that's part of what we've had to deal
with for our 04 report out. The results we've shared with you are unaudited but we thought it was very important as
we go into the shareholder vote and there are other information that we're going to be sharing that we share with
your our preliminary 04 review and full-year results.

We had some nice margin expansion during the quarter. We had some nice margin expansion for the year and
we've got our Drive for 10 program and some very dedicated team members that we're very blessed to have,
working diligently to continue to expand our margins. And we're going to deliver what we said that we were going to
be committed to.

Again, thanks for your time and your interest in our Company. We're enthusiastic about where we are and are very
committed to our future. And we do appreciate your participation and we appreciate you continuing to follow our
results. We will be available for additional questions and calls and feel free to reach out. Thank you again and have
a wonderful evening. We appreciate your time.

OPERATOR: Ladies and gentlemen, this concludes today's conference. Thank you for your participation. You may
all disconnect and have a wonderful day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 88 of 131
   Snyder'sLance Inc to Discuss Preliminary Full Year 2015 Results and Transaction with Diamond Foods Inc-
                                                      Final

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


Load-Date: January 30, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 89 of 131
                  /"
                 I

                 G                  Hamin Hardware opens in Nekoosa
                                                    Central Wisconsin Sunday
                                              January 17, 2016 Sunday, 1 Edition


Copyright 2016 Central Wisconsin Sunday All Rights Reserved

Section: NEWS; Pg. B7
Length: 379 words
Byline: By, USA TODAY NETWORK-Wisconsin

Body


NEKOOSA - Chad and Tammy Hamin have opened Hamin Hardware & Supplies at 232 Market St. in Nekoosa.

The business offers a variety of items like sporting goods, CAT and Carhart clothing, primitive decor, high visibility
apparel, plumbing and electrical supplies, spray paint, shovels, brooms, nuts, bolts, screws, eye and ear protection
and bird seed and feeders. Tammy Hamin said more merchandise is being added, and that items not found in the
store can be special ordered.

Hamin Hardware & Supplies is open from 8 a.m. to 5:30 p.m. Monday through Friday, and from 9 a.m. to 2 p.m.
Saturday.

For more information, call 715-886-4340 or find them on Facebook.

PJ's-SentryWorld unveils new menu

STEVENS POINT - PJ's-SentryWorld restaurant recently unveiled an revised menu.

The popular wood-oven pizza selection has added the PJ's White with Swiss chard, caramelized onions, bacon, red
pepper, and goat cheese alfredo, along with the Wild Mushroom with fontina and Parmesan cheese, rosemary and
olive oil.

There's options like the PJ's Signature Burger, an in-house ground third-pound burger topped with blue cheese,
bacon and onion strings on a toasted brioche bun and served with fries. There's also the restaurant's take on the
classic grilled cheese and soup, with the sandwich made using aged white cheddar on grilled sourdough, also
served with fries. Customers can choose to pair it with the soup of the day or the beer cheese soup which is made
with four-year cheddar, sharp cheddar and New Glarus Spotted Cow beer and is topped with pretzel crisps.
French onion soup can be substituted for an additional charge.

For those looking for a lighter option, there's items like the Fig Salad featuring arugula, spinach, figs, blue cheese,
walnuts, red onion and maple dressing.

PJ's-SentryWorld, formerly known as the Sport Plate at 601 Michigan Ave. N in Stevens Point, opened in
September 2014 as part of a complete 18-month renovation of the 60,000-square-foot, 30-year-old SentryWorld
Sports Complex intended to remake the facility into a premier site for events such as weddings and conferences.

Dining hours at PJ's are from 11 a.m. to 10 p.m. Sunday through Thursday, and from 11 a.m. to 11 p.m. Friday and
Saturday. For more information, call 715-345-1600 or find them on Facebook.




       Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 90 of 131
                             Hamin Hardware opens in Nekoosa


Load-Date: January 21,2016


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 91 of 131
      United States: Hot Topics In Trademark Law 2015 Series: There Is No
     Shortcut For Genericness -It's The Forest, Not The Trees, That Matters
                                                 Mondaq Business Briefing
                                                 January 14, 2016 Thursday


Copyright 2016 Mondaq Ltd. All Rights Reserved




n'londaq
Length: 891 words
Byline: Kevin O'Shea




Note: This blog post is part of a series that reviews and discusses a number of significant trademark-related
decisions handed down in 2015, including two from the U.S. Supreme Court and several from the U.S. Court of
Appeals for the Federal Circuit and other Circuit Courts. Going forward, these rulings will impact how parties protect
their trademark assets, including in particular the strategies that parties will need to employ to maximize their
likelihood of success in litigation. To follow the entire blog series, click here. For more information, contact Kevin
O'Shea.

It is well-known that a mark is generic when relevant consumers primarily use or understand the term to refer to the
genus of goods or services in question. Thus, for example, "polo shirt" has become the generic term for "a shirt with
a collar and a few buttons at the neck that you put on by pulling over your head." (See merriam-
webster.com/dictionary/polo%20shirt.) The Federal Circuit recently clarified that in considering whether a phrase
such as "polo shirt" is generic, the whole phrase as perceived by consumers - not the individual words in isolation -
must be considered. See Princeton Vanguard, LLC v. Frit-Lay North Am., Inc., 786 F.3d 960 (Fed. Cir. 2015).

 In Princeton, the manufacturer of "Pretzel Crisps" filed an application to register the mark PRETZEL CRISPS for
"pretzels." Id. at 962. The Examining Attorney refused to register the mark on the Principal Register because it was
merely descriptive, so Princeton Vanguard (1) amended its identification of goods to recite "pretzel crackers"; (2)
disclaimed "pretzel" apart from the mark as a whole; and (3) requested registration on the Supplemental Register.
Id. Registration on the Supplemental Register was subsequently granted. Id. Several years later, Princeton
Vanguard applied to register the mark PRETZEL CRISPS on the Principal Register, claiming that the mark as a
whole had acquired distinctiveness through use in the marketplace. Id. Frito-Lay filed an Opposition to the
application, as well as seeking to cancel the registration on the Supplemental Register, arguing that the term
PRETZEL CRISPS is generic or, alternatively highly descriptive. Id. at 962-63. The Trademark Trial and Appeal
Board ("TTAB") sustained Frito-Lay's Opposition and granted its petition for cancellation. Id. at 963. The Board
found that "pretzel crisps" is a compound term, rather than a phrase, and on that basis considered each of the
terms individually and found them to be generic. Id. The Federal Circuit reversed.
The Federal Circuit initially noted that "[t]he critical issue in genericness cases is whether members of the relevant
public primarily use or understand the term sought to be protected to refer to the genus of goods and services in
question." Id. at 965 (quoting H. Marvin Ginn Corp. v. Int'I Ass'n of Fire Chiefs, Inv., 782 F.2d 987, 989-90 (Fed. Cir.
1986)). The court further noted that "determining a mark's genericness requires a two-step inquiry: First, what is the
genus of goods or services at issue? Second, is the term sought to be registered or retained on the register


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 92 of 131
     United States: Hot Topics In Trademark Law 2015 Series: There Is No Shortcut For Genericness -It's The
                                       Forest, Not The Trees, That Matters

understood by the relevant public primarily to refer to the genus of goods or services?" Id. (quoting Marvin Ginn,
782 F.2d at 990.) Rather than simply applying this test, the TTAB believed that it had to first determine whether the
mark was a compound term or a phrase because, according to the TTAB, the Marvin Ginn test applies only to
phrases, whereas the constituents of a compound term should be analyzed individually. Id. at 966.
 The Federal Circuit rejected any notion that a "short-cut" is available when the mark at issue is a "compound term."
"The problem with the [TTAB's] analysis is that there is only one legal standard for genericness: the two-part test
set forth in Marvin Ginn." Id. Thus, to determine whether a mark is generic, the mark must be considered as a
whole regardless of whether its constituents standing alone would be generic in connection with the relevant genus
of goods or services. Id. at 966-67. Thus, practitioners must be careful when assessing the genericness of a mark
to consider the entire mark, as it is perceived by the relevant public - the "forest" - and to not focus on the
constituent terms - the "trees."
 The Federal Circuit also discussed relevant types of evidence that can be considered in connection with a
genericness analysis. Specifically, the court explained that "evidence of the public's perception may be obtained
from 'any competent source, such as consumer surveys, dictionaries, newspapers and other publications.'" Id. at
969 (quoting In re Northland Aluminum Prods., Inc., 777 F.2d 1556, 1559 (Fed. Cir. 1985)). The court further noted
that it has "recognized that 'consumer surveys may be a preferred method of proving genericness.'" Id. (quoting
BeliSouth Corp. v. DataNational Corp., 60 F.3d 1565, 1570 (Fed. Cir. 1995)). Thus, while consumer surveys are not
necessary, when they are available they are a particularly strong form of evidence to show genericness (or lack
thereof).

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Mr Kevin O'Shea
Ice Miller LLP
One American Square
Box 82001
Indianapolis
Indiana
46282
UNITED STATES


Load-Date: January 14, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 93 of 131
{\
Iv           Hot Topics In Trademark Law 2015 Series: There Is No Shortcut For
              Genericness ndash; It's The Forest, Not The Trees, That Matters
                                                              Mondaq
                                               January 14, 2016 Thursday 11:10 AM EST


     Copyright 2016 Newstex LLC All Rights Reserved

     Length: 1029 words
     Byline: Mr Kevin OShea

     Body
     >J:     ""~:~~~~==-~~'''Silt.~'1t.'!tt;z:m;~=~'~''~==~'-='''''"","'=.~"&~'~,,,,--=-~'''''t,<'~~~~'~':'ilS'fJ;I,,~.~~~'~~




     Jan 14, 2016( Mondaq: http://mondaq.com/Delivered by Newstex) <nil> Note: This blog post is part of a series that
     reviews and discusses a number of significant trademark-related decisions handed down in 2015, including two
     from the U.S. Supreme Court and several from the U.S. Court of Appeals for the Federal Circuit and other Circuit
     Courts. Going forward, these rulings will impact how parties protect their trademark assets, including in particular
     the strategies that parties will need to employ to maximize their likelihood of success in litigation. To follow the
     entire blog series, click here[1]. For more information, contact Kevin O'Shea[2].<nl/>

     <nl/>lt is well-known that a mark is generic when relevant consumers primarily use or understand the term to refer
     to the genus of goods or services in question. Thus, for example, Idquo;polo shirtrdquo; has become the generic
     term for Idquo;a shirt with a collar and a few buttons at the neck that you put on by pulling over your head.rdquo;
     (See merriam-webster.com/dictionary/polo%20shirt.) The Federal Circuit recently clarified that in considering
     whether a phrase such as Idquo;polo shirtrdquo; is generic, the whole phrase as perceived by consumers - not the
     individual words in isolation - must be considered. See Princeton Vanguard, LLC v. Frit-Lay North Am., Inc., 786
     F.3d 960 (Fed. Cir. 2015).<nl/><nl/>ln Princeton, the manufacturer of Idquo;Pretzel Crispsrdquo; filed an application
     to register the mark PRETZEL CRISPS for Idquo;pretzels.rdquo; Id. at 962. The Examining Attorney refused to
     register the mark on the Principal Register because it was merely descriptive, so Princeton Vanguard (1) amended
     its identification of goods to recite Idquo;pretzel crackersrdquo;; (2) disclaimed Idquo;pretzelrdquo; apart from the
     mark as a whole; and (3) requested registration on the Supplemental Register. Id. Registration on the Supplemental
     Register was subsequently granted. Id. Several years later, Princeton Vanguard applied to register the mark
     PRETZEL CRISPS on the Principal Register, claiming that the mark as a whole had acquired distinctiveness
     through use in the marketplace. Id. Frito-Lay filed an Opposition to the application, as well as seeking to cancel the
     registration on the Supplemental Register, arguing that the term PRETZEL CRISPS is generic or, alternatively
     highly descriptive. Id. at 962-63. The Trademark Trial and Appeal Board (ldquo;TTABrdquo;) sustained Frito-Lay's
     Opposition and granted its petition for cancellation. Id. at 963. The Board found that Idquo;pretzel crispsrdquo; is a
     compound term, rather than a phrase, and on that basis considered each of the terms individually and found them
     to be generic. Id. The Federal Circuit reversed.<nl/><nl/>The Federal Circuit initially noted that Idquo;[t]he critical
     issue in genericness cases is whether members of the relevant public primarily use or understand the term sought
     to be protected to refer to the genus of goods and services in question.rdquo; Id. at 965 (quoting H. Marvin Ginn
     Corp. v. Int'I Ass'n of Fire Chiefs, Inv., 782 F.2d 987, 989-90 (Fed. Cir. 1986)). The court further noted that
     Idquo;determining a mark's genericness requires a two-step inquiry: First, what is the genus of goods or services at
     issue? Second, is the term sought to be registered or retained on the register understood by the relevant public
     primarily to refer to the genus of goods or services?rdquo; Id. (quoting Marvin Ginn, 782 F.2d at 990.) Rather than
     simply applying this test, the TTAB believed that it had to first determine whether the mark was a compound term or
     a phrase because, according to the TTAB, the Marvin Ginn test applies only to phrases, whereas the constituents of
     a compound term should be analyzed individually. Id. at 966. <nl/><nl/> The Federal Circuit rejected any notion that
     a Idquo;short-cutrdquo; is available when the mark at issue is a Idquo;compound term.rdquo; Idquo;The problem



           Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 94 of 131
   Hot Topics In Trademark Law 2015 Series: There Is No Shortcut For Genericness ndash; It's The Forest, Not
                                          The Trees, That Matters

with the [TTAB's] analysis is that there is only one legal standard for genericness: the two-part test set forth in
Marvin Ginn.rdquo; Id. Thus, to determine whether a mark is generic, the mark must be considered as a whole
regardless of whether its constituents standing alone would be generic in connection with the relevant genus of
goods or services. Id. at 966-67. Thus, practitioners must be careful when assessing the genericness of a mark to
consider the entire mark, as it is perceived by the relevant public - the Idquo;forestrdquo; - and to not focus on the
constituent terms - the Idquo;trees.rdquo;<nl/><nl/>The Federal Circuit also discussed relevant types of evidence
that can be considered in connection with a genericness analysis. Specifically, the court explained that
Idquo;evidence of the public's perception may be obtained from 'any competent source, such as consumer surveys,
dictionaries, newspapers and other publications.'rdquo; Id. at 969 (quoting In re Northland Aluminum Prods., Inc.,
777 F.2d 1556, 1559 (Fed. Cir. 1985)). The court further noted that it has Idquo;recognized that 'consumer surveys
may be a preferred method of proving genericness.'rdquo; Id. (quoting BeliSouth Corp. v. DataNational Corp., 60
F.3d 1565, 1570 (Fed. Cir. 1995)). Thus, while consumer surveys are not necessary, when they are available they
are a particularly strong form of evidence to show genericness (or lack thereof).<nl/><nl/> The content of this article
is intended to provide a general guide to the subject matter. Specialist advice should be sought about your specific
circumstances.<nl/><nl/>      Mr Kevin      O'Shea<nl/>lce     Miller LLP<nl/>One American            Square<nl/>Box
82001 <nl/>lndianapolis<nl/>lndiana<nl/>46282<nl/>UNITE D STATES<nl/><nl/>Click Here [3] for related articles (c)
Mondaq Ltd, 2016 - Tel. +44 (0)20 8544 8300 - http://www.mondaq.com[4]<nl/> [ 1]:
http://www.mondaq.com/redirection.asp?article_id=458260 ... panyjd=2836 ... irectaddress=http%3AJ/www.icemilier.
com/blogs/ice-milier-blog/%3Ftagid%3D36 [ 2]:              http://www.icemiller.com/people/kevin-o-shea/ [ 3]:
http://www.mondaq.com/search/relate.asp?article_id=458260 ... ine_hostjd=O          [   4]:
http://www.mondaq.com/default.asp?online_hostjd=22 ... 458260


Load-Date: January 14, 2016


  End ofDocumcn(




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 95 of 131
Local Entrepreneurs Impact the Community with Healthy Vending Machines:
  Janae and Eddie Collier-Green Launch Vend Natural Program in Greater
                                Cincinnati
                                             Pharma & Healthcare Monitor Worldwide
                                                     January 14, 2016 Thursday


Copyright 2016 Global Data Point. Provided by Syndigate Media Inc. All Rights Reserved




    GLOBAL DATA POINT

Length: 775 words

Body


(PRWeb) - Two young, health-focused entrepreneurs, Janae and Eddie Collier-Green, have launched a healthy
vending business in the greater Cincinnati market as distributors of Vend Natural's Healthy Vending Program.
Inspired by the opportunity to bring healthy snacks and beverages to schools, community centers and hospitals in
the area, Janae and Eddie, 24 and 26 respectively, now operate healthy vending machines in middle and high
schools and health centers around Cincinnati with plans to expand in the area in the next year. Vend Naturals
Healthy Vending Program offers local distributor partners with machines, products, such as smoothies, soymilk,
fruit, vegetables, granola bars, baked chips and natural sodas, and service, all customized to meet the needs of the
local market.

Eddie and I were looking for ways to make a difference in our community, especially with young people, said Janae.
Both of us are passionate about health and well ness and wanted to find a business where we could positively
impact children and adults while growing a business we care about. Vend Naturals program allowed us to do just
that and we are excited about bringing healthy snacks and drinks to our hometown area.

The Collier-Green Vend Natural team, both of whom are pursuing advanced degrees in health-oriented fields,
currently operate machines at Glen Estate High School and Middle School and Amelia Middle School. There, kids
are snacking on veggie straws, pretzel crisps, pistachios, popcorn and orange juice instead of chips, candy bars
and soda. Knowing the importance of good nutrition on learning outcomes, the Collier-Greens focused first on
schools but plan to expand into medical centers, health clubs and other businesses and community venues where
kids and adults spend time and can make more deliberate choices about eating and drinking healthier alternatives.
Anderson HealthPlex, another Vend Natural healthy machine location, will be adding machines next month and
Western Hills HealthPlex has just signed to bring healthy vending to their patients, employees and staff.

Speaking about the youngest distributor partners in the Vend Natural Healthy Vending family, CEO William H.
Carpenter, Jr. said, Janae and Eddie are a remarkable team. Together they bring both a fervor for transforming how
their community snacks and drinks along with a strong business acumen and entrepreneurial, out-of-the-box
thinking. They are a model partner for our company and we support their efforts in Cincinnati in any way we can,
said Carpenter.




       Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 96 of 131
   Local Entrepreneurs Impact the Community with Healthy Vending Machines: Janae and Eddie Collier-Green
                              Launch Vend Natural Program in Greater Cincinnati

Vend Natural, the oldest healthy vending company in the industry, specializes in providing colleges, universities,
municipalities, schools, hospitals and businesses with healthier snacks and drinks to combat skyrocketing rates of
obesity for both adults and teenagers. Vend Naturals array of healthy snacks and drinks are available in their state-
of-the-art dual-zone machines that carry both snacks and chilled drinks. The high-tech and brightly colored Vend
Natural machines carry a wide selection of both refrigerated drinks and ambient temperature snacks such as all
natural chips and popcorn, low fat health bars, natural coconut water and more. The product assortment also
includes a full range of gluten-free, sugar free, high protein and lower fat products as well an assortment of fresh
fruits, yogurt, organic fruit smoothies, cottage cheese and hummus.

About Vend Natural

Vend Natural, which today operated machines coast to coast, is Americas oldest and fastest-growing healthy
snacking company and is based in Annapolis, Maryland. The company was inspired by the vision of helping to
transform eating patterns by providing healthy snacking alternatives in convenient vending locations across
America. Specializing in placements in schools, hospitals and businesses, the companys commitment to growth is
based on selecting sound locations, highly motivated distributors who share the vision for a healthier America and
attracting, retaining and delighting customers who discover healthier products at exceptional values.

The company is known for its innovative and environmentally-sensitive vending machine design offering state-of-the
art, dual temperature-zoned, energy efficient machines that hold a large variety of both natural organic snacks and
beverages. Vend Natural is also known for its fresh, bright, signature machine graphics featuring large, appealing
illustrations of grapes, raspberries and its tag line, Snack Better. Live Better. Vend Natural was awarded
Entrepreneur of the Year award in Maryland for 2010. For more information, visit http://www.vendnatural.com . 2016
Global Data Point.


Load-Date: January 14, 2016


  End of DUl'umcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 97 of 131
Local Entrepreneurs Impact the Community with Healthy Vending Machines:
  Janae and Eddie Collier-Green Launch Vend Natural Program in Greater
                               Cincinnati.
                                            PRWeb Newswire

                                             January 13, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2016 Vocus PRW Holdings LLC

Length: 804 words


Body

  Cincinnati, Ohio (PRWEB) January 13, 2016
   Two young, health-focused entrepreneurs, Janae and Eddie Collier-Green, have launched a healthy vending
business in the greater Cincinnati market as distributors of Vend Natural's Healthy Vending Program.
Inspired by the opportunity to bring heal thy snacks and beverages to schools, community centers and
hospitals in the area, Janae and Eddie, 24 and 26 respectively, now operate healthy vending machines in
middle and high schools and health centers around Cincinnati with plans to expand in the area in the next
year. Vend Natural's Healthy Vending Program offers local distributor partners with machines, products,
such as smoothies, soymilk, fruit, vegetables, granola bars, baked chips and natural sodas, and service,
all customized to meet the needs of the local market.
   "Eddie and I were looking for ways to make a difference in our community, especially with young
people," said Janae. "Both of us are passionate about health and wellness and wanted to find a business
where we could positively impact children and adults while growing a business we care about. Vend
Natural's program allowed us to do just that and we are excited about bringing healthy snacks and drinks
to our hometown area.'1
   The Collier-Green Vend Natural team, both of whom are pursuing advanced degrees in health-oriented
fields, currently operate machines at Glen Estate High School and Middle School and Amelia Middle School.

There, kids are snacking on veggie straws, pretzel crisps, pistachios, popcorn and orange juice instead of
chips, candy bars and soda. Knowing the importance of good nutrition on learning outcomes, the Collier-
Greens focused first on schools but plan to expand into medical centers, health clubs and other businesses
and community venues where kids and adults spend time and can make more deliberate choices about eating
and drinking healthier alternatives. Anderson HealthPlex, another Vend Natural healthy machine location,
will be adding machines next month and Western Hills HealthPlex has just signed to bring healthy vending
to their patients, employees and staff.
   Speaking about the youngest distributor partners in the Vend Natural Heal thy Vending family, CEO
William H. Carpenter, Jr. said, "Janae and Eddie are a remarkable team. Together they bring both a fervor
for transforming how their community snacks and drinks along with a strong business acumen and
entrepreneurial, out-of-the-box thinking. They are a model partner for our company and we support their
efforts in Cincinnati in any way we can," said Carpenter.
   Vend Natural, the oldest healthy vending company in the industry, specializes in providing colleges,
universities, municipalities, schools, hospitals and businesses with healthier snacks and drinks to combat
skyrocketing rates of obesity for both adults and teenagers. Vend Natural's array of healthy snacks and
drinks are available in their state-of-the-art dual-zone machines      that carry both snacks and chilled
drinks. The high-tech and brightly colored Vend Natural machines carry a wide selection of both
refrigerated drinks and ambient temperature snacks such as all natural chips and popcorn, low fat health
bars, natural coconut water and more. The product assortment also includes a full range of gluten-free,
sugar free, high protein and lower fat products as well an assortment of fresh fruits, yogurt, organic
fruit smoothies, cottage cheese and hummus.
   About Vend Natural




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 98 of 131
   Local Entrepreneurs Impact the Community with Healthy Vending Machines: Janae and Eddie Collier-Green
                             Launch Vend Natural Program in Greater Cincinnati.

   Vend Natural, which today operated machines coast to coast, is America's oldest and fastest-growing
healthy snacking company and is based in Annapolis, Maryland. The company was inspired by the vision of
helping to transform eating patterns by providing healthy snacking alternatives in convenient vending
locations across America. Specializing in placements in schools, hospitals and businesses, the company's
commitment to growth is based on selecting sound locations, highly motivated distributors who share the
vision for a healthier America and attracting, retaining and delighting customers who discover healthier
products at exceptional values.
   The company is known for its innovative and environmentally-sensitive vending machine design offering
state-of-the art, dual temperature-zoned, energy efficient machines that hold a large variety of both
natural organic snacks and beverages. Vend Natural is also known for its fresh, bright, signature machine
graphics featuring large, appealing illustrations of grapes, raspberries and its tag line, "Snack Better.
Live Better." Vend Natural was awarded Entrepreneur of the Year award in Maryland for 2010. For more
information, visit http://www.vendnatura1.com.
   Read the full story at            http://www.prweb.com/releases/2016/01/prweb13162293.htm




Load-Date: January 14, 2016


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 99 of 131
   Snyder's-Lance Inc (LNCE) Forecasted to Post Q1 2016 Earnings of $0.36
                                 Per Share
                                             American Banking and Market News
                                           January 11,2016 Monday 11 :24 AM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 855 words

Body


Jan 11, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Snyder's-Lance Inc (NASDAO:LNCE) - Stock analysts at Jefferies Group lifted their 01 2016 earnings per
share estimates for Snyder's-Lance in a research note issued to investors on Friday, according to Zacks Investment
Research[1]. Jefferies Group analyst A. Jagdale now expects that the brokerage will earn $0.36 per share for the
quarter, up from their prior forecast of $0.32. Jefferies Group currently has a "Buy" rating and a $40.00 target price
on the stock. The consensus estimate for Snyder's-Lance's 01 2016 earnings is $0.26 per share.

Jefferies Group also issued estimates for Snyder's-Lance's 02 2016 earnings at $0.39 EPS, 032016 earnings at
$0.35 EPS, 042016 earnings at $0.44 EPS, FY2016 earnings at $1.53 EPS, 01 2017 earnings at $0.42 EPS, 02
2017 earnings at $0.47 EPS, 03 2017 earnings at $0.43 EPS, 04 2017 earnings at $0.54 EPS and FY2017
earnings at $1.86 EPS. Snyder's-Lance (NASDAO:LNCE) last announced its quarterly earnings data on
Wednesday, October 28th. The company reported $0.26 earnings per share (EPS) for the quarter, missing the
consensus estimate of $0.34 by $0.08. The firm earned $416.80 million during the quarter, compared to analyst
estimates of $435.40 million. During the same quarter in the prior year, the firm posted $0.24 EPS. The company's
quarterly revenue was up 1.8% on a year-over-year basis. Several other brokerages also recently weighed in on
LNCE. Zacks Investment Research[2] upgraded Snyder's-Lance from a "hold" rating to a "buy" rating and set a
$41.00 price target for the company in a report on Monday, November 2nd. BB ... orp. downgraded Snyder's-Lance
from a "buy" rating to a "hold" rating in a report on Monday, September 28th. They noted that the move was a
valuation call. Deutsche Bank boosted their price target on Snyder's-Lance from $30.00 to $32.00 and gave the
company a "hold" rating in a report on Tuesday, October 6th. Finally, SunTrust upgraded Snyders-Lance from a
"neutral" rating to a "buy" rating and boosted their price target for the company from $30.00 to $45.00 in a report on
Thursday, October 29th. Two research analysts have rated the stock with a hold rating and four have given a buy
rating to the company's stock. The stock presently has an average rating of "Buy" and an average target price of
$39.17.<nl/>Shares of Snyder's-Lance (NASDAO:LNCE[3]) opened at 34.85 on Monday. Snyder's-Lance has a 52
week low of $28.82 and a 52 week high of $39.10. The stock has a 50 day moving average price of $35.76 and a
200 day moving average price of $34.68. The firm has a market capitalization of $2.47 billion and a PE ratio of
35.56. <nl/>A hedge fund recently raised its stake in Snyder's-Lance stock. Eagle Asset Management raised its
stake in Snyder's-Lance Inc (NASDAO:LNCE) by 94.2% during the third quarter, according to its most recent filing
with the Securities and Exchange Commission (SEC). The firm owned 1,297,242 shares of the company's stock
after buying an additional 629,302 shares during the period. Eagle Asset Management owned approximately 1.83%
of Snyder's-Lance worth $43,754,000 as of its most recent SEC filing. <nl/>Snyder's-Lance, Inc. is a national snack
food company. The Company is engaged in the manufacturing, distribution, marketing and sale of snack food
products. Its products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato
chips, tortilla chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake products and
sells under its brands. The Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape
Cod, Snack Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays, Stella D'oro,
EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel
Crisps, Late July. Organic Snacks and EatSmart brands. The Company also sells Partner brand products, which


     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 100 of 131
                Snyder's-Lance Inc (LNCE) Forecasted to Post Q1 2016 Earnings of $0.36 Per Share

consist of other third-party branded products that the Company sells to its independent business owners
(NASDAQ:LNCE[4]) through its direct-store-delivery distribution network (DSD network).<nl/><nl/>Get a free copy
of the Zacks research report on Snyder's-Lance (LNCE)[5]<nl/>For more information about research offerings from
Zacks Investment Research, visit Zacks.com[6]<nl/>Stay on top of analysts' coverage with American Banking ... rket
News' daily email newsletter[7] that provides a concise list of analysts' upgrades, analysts' downgrades and
analysts' price target changes for each day. Click here to register[8].<nl/> [ 1]: http://www.zacks.com/[ 2]:
http://www.zacks.com/ [ 3]:                   http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/             [       5]:
http://www.zacks.com/registration/pfpl?ALERT=zrmodule ... D=AMERB MN _CONTENTJER. .. p_rpt_name_check=s
kip_rpt_name_check ... NCE [ 6]:                                  http://www.zacks.com/[ 7]:
http://www.americanbankingnews.com/daily-email-updates-basic/          [     8]:
http://www.americanbankingnews.com/daily-email-updates-basic/


Load-Date: January 11, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 101 of 131
     Snyder's-Lance Inc (LNCE) Stock Rating Reaffirmed by Jefferies Group
                                                       The Legacy
                                           January 9,2016 Saturday 5:38 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 815 words
Byline: paymon

Body


Jan 09, 2016( The Legacy: http://www.localizedusa.com/Delivered by Newstex) <nil> Snyder's-Lance Inc
(NASDAQ:LNCE),s stock had its 'buy' rating reissued by investment analysts at Jefferies Group in a note issued to
investors on Saturday, AnalystRatings.NET[1] reports. They currently have a $40.00 target price on the stock.

Jefferies Group's price target would suggest a potential upside of 14.78% from the stock's current price.<nl/>
Snyder's-Lance (NASDAQ:LNCE[2]) traded down 0.68% during trading on Friday, reaching $34.85. The company's
stock had a trading volume of 722,541 shares. The company's 50-day moving average is $35.76 and its 200-day
moving average is $34.68. The stock has a market cap of $2.47 billion and a PE ratio of 35.56. Snyder's-Lance has
a 12 month low of $28.82 and a 12 month high of $39.10. <nl/> Snyder's-Lance (NASDAQ:LNCE) last issued its
earnings results on Wednesday, October 28th. The company reported $0.26 earnings per share for the quarter,
missing the Zacks' consensus estimate of $0.34 by $0.08. The business earned $416.80 million during the quarter,
compared to analyst estimates of $435.40 million. During the same period in the prior year, the firm posted $0.24
EPS. The business's quarterly revenue was up 1.8% compared to the same quarter last year. Equities analysts
expect that Snyder's-Lance will post $1.07 EPS for the current fiscal year. <nil> LNCE has been the subject of a
number of other reports. SunTrust upgraded Snyder's-Lance from a 'neutral' rating to a 'buy' rating and lifted their
target price for the stock from $30.00 to $45.00 in a report on Thursday, October 29th. BB. .. orp. upgraded Snyder's-
Lance from a 'hold' rating to a 'buy' rating and set a $42.00 target price for the company in a report on Thursday,
October 29th. Deutsche Bank lifted their target price on Snyder's-Lance from $30.00 to $32.00 and gave the stock a
'hold' rating in a report on Tuesday, October 6th. Finally, Zacks Investment Research[3] upgraded Snyder's-Lance
from a 'hold' rating to a 'buy' rating and set a $41.00 target price for the company in a report on Monday, November
2nd. Two analysts have rated the stock with a hold rating and four have assigned a buy rating to the company's
stock. The stock presently has an average rating of 'Buy' and an average target price of $39.17. <nil> An
institutional investor recently raised its position in Snyder's-Lance stock. Eagle Asset Management boosted its
position in Snyder's-Lance Inc (NASDAQ:LNCE) by 94.2% during the third quarter, according to its most recent
filing with the Securities and Exchange Commission. The institutional investor owned 1,297,242 shares of the
company's stock after buying an additional 629,302 shares during the period. Eagle Asset Management owned
1.83% of Snyder's-Lance worth $43,754,000 at the end of the most recent quarter. <nil> Snyder's-Lance, Inc. is a
national snack food company. The Company is engaged in the manufacturing, distribution, marketing and sale of
snack food products. Its products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers,
cookies, potato chips, tortilla chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake
products and sells under its brands. The Company's brands include core brands, such as Snyder's of Hanover,
Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays,
Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack
Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand
products, which consist of other third-party branded products that the Company sells to its independent business
owners (NASDAQ:LNCE[4]) through its direct-store-delivery distribution network (DSD network). <nl/><nl/><nl/>This
story was originally published by Corvus Business Newswire (http://corvuswire.com) and is the sole property of
Corvus Business Newswire. If you are reading this article on another website, that means this article was illegally


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 102 of 131
                      Snyder's-Lance Inc (LNCE) Stock Rating Reaffirmed by Jefferies Group

copied and re-published to this website in violation of U.S. and International copyright law. You can view the original
version of this story at        http://corvuswire.com/2016/01 109/snyders-lance-inc-lnce-stock-rating-reaffirmed-by-
jefferies-group/7239791 <nil> <nil> <nl/><nl/>Receive News .. .tings for Snyder's-Lance Inc Daily - Enter your email
address below to receive a concise daily summary of the latest news and analysts' ratings for Snyder's-Lance Inc
and related companies with MarketBeat.com's FREE daily email newsletter[5].<nl/> [ 1]:
http://www.marketbeat.com/ [ 2]:                   http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:
http://www.zacks.com/ [ 4]:                     http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:
http://corvuswire.com/daily-email-updates-basic/?symbol=NASDAQ:LNCE


Load-Date: January 10, 2016


  End of Docllment




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 103 of 131
     Snyder's-Lance Inc (LNCE) Stock Rating Reaffirmed by Jefferies Group
                                             American Banking and Market News
                                           January 9,2016 Saturday 4:00 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 745 words

Body


Jan 09, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Snyder's-Lance Inc (NASDAQ:LNCE),s stock had its "buy" rating reissued by stock analysts at Jefferies
Group in a report issued on Saturday, ARN[1] reports. They presently have a $40.00 price target on the stock.

Jefferies Group's price target points to a potential upside of 14.78% from the stock's current price.<nll>Snyder's-
Lance (NASDAQ:LNCE[2]) traded down 0.68% during trading on Friday, reaching $34.85. The company's stock
had a trading volume of 722,541 shares. The stock has a market cap of $2.47 billion and a price-to-earnings ratio of
35.56. Snyder's-Lance has a 52-week low of $28.82 and a 52-week high of $39.10. The firm has a 50 day moving
average price of $35.76 and a 200-day moving average price of $34.68. <nll>Snyder's-Lance (NASDAQ:LNCE) last
posted its earnings results on Wednesday, October 28th. The company reported $0.26 earnings per share (EPS)
for the quarter, missing the consensus estimate of $0.34 by $0.08. The business earned $416.80 million during the
quarter, compared to analysts' expectations of $435.40 million. Snyder's-Lance's quarterly revenue was up 1.8% on
a year-over-year basis. During the same quarter in the prior year, the company posted $0.24 EPS. On average,
analysts expect that Snyder's-Lance will post $1.07 earnings per share for the current year. <nll>A number of other
brokerages also recently issued reports on LNCE. BB ... orp. downgraded Snyder's-Lance from a "buy" rating to a
"hold" rating in a research report on Monday, September 28th. They noted that the move was a valuation call.
Deutsche Bank increased their price objective on Snyder's-Lance from $30.00 to $32.00 and gave the stock a
"hold" rating in a research report on Tuesday, October 6th. SunTrust upgraded Snyder's-Lance from a "neutral"
rating to a "buy" rating and increased their price objective for the stock from $30.00 to $45.00 in a research report
on Thursday, October 29th. Finally, Zacks Investment Research[3] upgraded Snyder's-Lance from a "hold" rating to
a "buy" rating and set a $41.00 price objective on the stock in a research report on Monday, November 2nd. Two
research analysts have rated the stock with a hold rating and four have assigned a buy rating to the company. The
stock currently has a consensus rating of "Buy" and an average price target of $39.17.<nll>An institutional investor
recently raised its position in Snyder's-Lance stock. Eagle Asset Management raised its stake in Snyder's-Lance Inc
(NASDAQ:LNCE) by 94.2% during the third quarter, according to its most recent filing with the SEC. The hedge
fund owned 1,297,242 shares of the company's stock after buying an additional 629,302 shares during the period.
 Eagle Asset Management owned 1.83% of Snyder's-Lance worth $43,754,000 at the end of the most recent
reporting period. <nll>Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the
manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
 include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The
 Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
 EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded
 products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its direct-store-
 delivery distribution network (DSD network).<nll><nll>Stay on top of analysts' coverage with American Banking
 ... rket News' daily email newsletter[5] that provides a concise list of analysts' upgrades, analysts' downgrades and
 analysts' price target changes for each day.Click here to register[6].<nll> [ 1]: http://www.marketbeat.com/[ 2]:



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 104 of 131
                    Snyder's-Lance Inc (LNCE) Stock Rating Reaffirmed by Jefferies Group

http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:                  http://www.zacks.com/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:        http://www.americanbankingnews.com/daily-email-
updates-basicl [ 6]:     http://www.americanbankingnews.com/daily-email-updates-basi cl


Load-Date: January 9, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 105 of 131
       Snyder's-Lance's (LNCE) 'Buy' Rating Reaffirmed at Jefferies Group
                                             American Banking and Market News
                                           January 9, 2016 Saturday 4:00 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 755 words

Body


Jan 09, 2016( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Snyder's-Lance Inc (NASDAQ:LNCE),s stock had its "buy" rating reiterated by stock analysts at Jefferies
Group in a research report issued to clients and investors on Saturday, Market Beat[1] reports. They currently have
a $40.00 price objective on the stock.

Jefferies Group's price target indicates a potential upside of 14.78% from the company's current price.<nl/>Shares
of Snyder's-Lance (NASDAQ:LNCE[2]) traded down 0.68% during midday trading on Friday, reaching $34.85. The
company's stock had a trading volume of 722,541 shares. Snyder's-Lance has a 52-week low of $28.82 and a 52-
week high of $39.10. The company has a market capitalization of $2.47 billion and a price-to-earnings ratio of
35.56. The stock has a 50 day moving average price of $35.76 and a 200-day moving average price of $34.68.
<nl/>Snyder's-Lance (NASDAQ:LNCE) last issued its quarterly earnings data on Wednesday, October 28th. The
company reported $0.26 earnings per share for the quarter, missing the Zacks' consensus estimate of $0.34 by
$0.08. During the same quarter last year, the firm earned $0.24 earnings per share. The company earned $416.80
million during the quarter, compared to analyst estimates of $435.40 million. The business's quarterly revenue was
up 1.8% compared to the same quarter last year. Equities research analysts expect that Snyder's-Lance will post
$1.07 EPS for the current year. <nl/>A number of other analysts have also issued reports on the company.
SunTrust raised Snyder's-Lance from a "neutral" rating to a "buy" rating and raised their target price for the
company from $30.00 to $45.00 in a report on Thursday, October 29th. BB ... orp. raised Snyder's-Lance from a
"hold" rating to a "buy" rating and set a $42.00 target price on the stock in a report on Thursday, October 29th.
Deutsche Bank raised their target price on Snyder's-Lance from $30.00 to $32.00 and gave the company a "hold"
rating in a report on Tuesday, October 6th. Finally, Zacks Investment Research[3] raised Snyder's-Lance from a
"hold" rating to a "buy" rating and set a $41.00 target price on the stock in a report on Monday, November 2nd. Two
research analysts have rated the stock with a hold rating and four have given a buy rating to the company's stock.
The company has a consensus rating of "Buy" and an average price target of $39.17. <nl/>An institutional investor
recently raised its position in Snyder's-Lance stock. Eagle Asset Management increased its stake in Snyder's-Lance
Inc (NASDAQ:LNCE) by 94.2% during the third quarter, according to its most recent disclosure with the Securities
and Exchange Commission. The hedge fund owned 1,297,242 shares of the company's stock after buying an
additional 629,302 shares during the period. Eagle Asset Management owned 1.83% of Snyder's-Lance worth
$43,754,000 as of its most recent filing with the SEC. <nl/>Snyder's-Lance, Inc. is a national snack food company.
The Company is engaged in the manufacturing, distribution, marketing and sale of snack food products. Its
products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla
chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its
brands. The Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack
Factory, Pretzel Crisps and Late July and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart,
Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel Crisps,
Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand products, which consist of
other third-party branded products that the Company sells to its independent business owners (NASDAQ:LNCE[4])
through its direct-store-delivery distribution network (DSD network).<nl/><nl/>Stay on top of analysts' coverage with
American Banking ... rket News' daily email newsletter[5] that provides a concise list of analysts' upgrades, analysts'



     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 106 of 131
                        Snyder's-Lance's (LNCE) 'Buy' Rating Reaffirmed at Jefferies Group

downgrades     and   analysts'   price   target
                                           changes for each day.Click here to register[6].<nl/>    [   1]:
http://www.marketbeat.com/ [ 2]:             http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:
http://www.zacks.com/ [ 4]:               http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:
http://www.americanbankingnews.com/daily-email-updates-bas icl   [     6]:
http://www.americanbankingnews.com/daily-email-updates-basicl


Load-Date: January 9, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 107 of 131
         Snyder's-Lance's (LNCE) Buy Rating Reiterated at Jefferies Group
                                                     Watchlist News
                                           January 9,2016 Saturday 5:37 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 813 words
Byline: Kyle Jackson

Body


Jan 09, 2016( Watchlist News: http://www.watchlistnews.com/Delivered by Newstex) <nil>
http://www.watchlistnews.com/logos/lance-inc-logo.pngJefferies Group restated their buy rating on shares of
Snyder's-Lance Inc (NASDAQ:LNCE) in a research report report published on Saturday morning,
Marketbeat.com[1] reports.

They currently have a $40.00 price target on the stock.<nl/> An institutional investor recently raised its position in
Snyder's-Lance stock. Eagle Asset Management raised its stake in Snyder's-Lance Inc (NASDAQ:LNCE) by 94.2%
during the third quarter, according to its most recent Form 13F filing with the Securities and Exchange Commission.
The firm owned 1,297,242 shares of the company's stock after buying an additional 629,302 shares during the
period. Eagle Asset Management owned about 1.83% of Snyder's-Lance worth $43,754,000 as of its most recent
SEC filing. <nil> Snyder's-Lance (NASDAQ:LNCE[2]) traded down 0.68% on Friday, reaching $34.85. 722,541
shares of the company's stock were exchanged. The firm has a 50-day moving average of $35.76 and a 200-day
moving average of $34.68. The firm has a market capitalization of $2.47 billion and a price-to-earnings ratio of
35.56. Snyder's-Lance has a 12 month low of $28.82 and a 12 month high of $39.10. <nil> Snyder's-Lance
(NASDAQ:LNCE) last released its quarterly earnings data on Wednesday, October 28th. The company reported
$0.26 earnings per share for the quarter, missing the consensus estimate of $0.34 by $0.08. The company had
revenue of $416.80 million for the quarter, compared to analyst estimates of $435.40 million. Snyder's-Lance's
revenue was up 1.8% compared to the same quarter last year. During the same quarter last year, the firm earned
$0.24 earnings per share. On average, equities analysts expect that Snyder's-Lance will post $1.07 earnings per
share for the current year. <nil> LNCE has been the topic of a number of other research reports. SunTrust
upgraded shares of Snyder's-Lance from a neutral rating to a buy rating and lifted their price objective for the
company from $30.00 to $45.00 in a report on Thursday, October 29th. BB ... orp. upgraded shares of Snyder's-
Lance from a hold rating to a buy rating and set a $42.00 price objective on the stock in a report on Thursday,
October 29th. Deutsche Bank lifted their price objective on shares of Snyder's-Lance from $30.00 to $32.00 and
gave the company a hold rating in a report on Tuesday, October 6th. Finally, Zacks Investment Research[3]
upgraded shares of Snyder's-Lance from a hold rating to a buy rating and set a $41.00 price objective on the stock
in a report on Monday, November 2nd. Two research analysts have rated the stock with a hold rating and four have
assigned a buy rating to the company's stock. The stock currently has an average rating of Buy and an average
price target of $39.17.<nl/> Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the
manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The
Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded
products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its direct-store-
delivery distribution network (DSD network). <nl/><nl/><nl/>This story was originally published by Watch List News


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 108 of 131
                         Snyder's-Lance's (LNCE) Buy Rating Reiterated at Jefferies Group

(http://www.watchlistnews.com) and is the sole property of Watch List News. If you are reading this article on
another website, that means this article was illegally copied and re-published to this website in violation of U.S. and
International copyright law. You can view the original version of this story at
http://www.watchlistnews.com/snyders-Iances-Ince-buy-rating-reiterated-at-jefferies-group/382117I            <n 1/><nl/>
Receive News ... tings for Snyders-Lance Inc Daily - Enter your email address below to receive a concise daily
summary of the latest news and analysts' ratings for Snyder's-Lance Inc and related companies with Analyst
Ratings Network's FREE daily email newsletter[5].<nl/> [ 1]:                http://www.marketbeat.com/[ 2]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:                          http://www.zacks.com/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:               http://www.watchlistnews.com/daily-email-updates-
basic!?symbol=NAS DAQ: LN C E


Load·Date: January 10, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 109 of 131
Agro-Mafia? Caf e LaHaye and Community Cafe updates; Trader Joe's sued;
                           Feast of the Olive
                                              The Sonoma Index-Tribune (California)
                                                        January 8, 2016


Copyright 2016 Sonoma Index-Tribune
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. B1
Length: 1072 words
Byline: Kathleen Thompson HilllNDEXfiTRIBUNE FOOD & WINE EDITOR kathleensonoma@gmail.com

Body


Late Breaking:

Good news: Andrew Wilson has returned to Carneros Bistro at the Lodge as executive chef.

 Trader Joe's has just been sued in a class action for its five-ounce cans of tuna only containing three ounces of
tuna.

***

 Community Cafe owner Margie Brooke has just started to serve dinner both in her Community Cafe and Annex
Wine Bar on Thursdays and Fridays. Great news for those looking for good food at super reasonable prices.
Children will be able to dine in the Community Cafe, but not in Annex Wine Bar, and children's plates will be
offered.

 Brooke will serve a fried chicken dinner on Thursdays with two pieces of chicken, a choice of roasted garlic
mashed potatoes or mac & cheese with garlic buttered bread crumbs, country gravy, honey buttermilk cornbread
and coleslaw, all for $15. The Thursday child's plate includes one piece of fried chicken, mac & cheese, and
cornbread with honey butter ($10 for 12 and under.)

 Friday dinner for grownups will be Burger Night with a choice of turkey, fried avocado, beef burger, chorizo burger
or a Portobello mushroom burger with the works and a choice of fries, sweet potato fries, onion rings or a side
salad, for a total of $10. Yes, ten dollars. Kids 12 and under can get a grilled cheese sandwich with a choice of side
dishes ($6.95). Those kids' plates sound gOOd, but then it all does. Lots of music too. 865 and 875 W. Napa St.,
Sonoma. 938-7779. Ccsonoma.com * * *

Saul Gropman of Cafe LaHaye just announced a rare offer, a complete three-course dinner Tuesday through
Thursday for $39 through what he charmingly calls "EI Nino January," during which we all hope to get plenty of rain.
Gropman, one of the nicest restaurateurs in the business, will change the prix-fixe dinner menu weekly, so don't
miss trying this out. This week's menu included spinach salad with poached egg, marinated skirt steak with mashed
potatoes, kale, crispy buttermilk onion rings, and a choice of Almond Financier or a cheese plate. And yes, you can
get reservations. 5:30 to 9 p.m. 140 E. Napa St., Sonoma. 935-5994. Reservations at opentable.com.
cafelahaye.com.

 ***




       Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 110 of 131
          Agro-Mafia? Caf e LaHaye and Community Cafe updates; Trader Joe's sued; Feast of the Olive

 Last Sunday CBS's "60 Minutes" featured a segment on Italy's "Agro-Mafia," reportedly a segment of society to
whom even farmers market vendors pay a piece of their take for "protection." Protection from the Agro-Mafia
apparently.

 "60 Minutes" asserted that the Agro-Mafia is altering all sorts of food products from olive oil, cheese, wine, and
tomatoes, to milk, butter and bread.

And how are they doing this? According to the report, "they"

 are using "cleaned" oil from North Africa and adding it to Italian extra virgin olive oil. They also cut in sunflower or
canola oil, or both, and add chlorophyll to simulate the greenish tone consumers expect in EVOO. Italy has official
tasters who, according to CBS, slurp a sip of olive oil from a blue glass (so that they can't be influenced by the
color), and suck it to the back of their throats to taste and distinguish real from phony EVOO. They even have police
officers trained to patrol olive oil.

 When it comes to wine, they are mixing poor quality wines with a trace of good wine, or just substituting bad wines
and affixing famous labels.

According to the Sunday CBS news program, cheeses are being

faked, as are even milk and bread, with lesser substitutes from other countries being mixed in with the real
products to stretch the good ingredients and make more profit.

Moral of the story: Buy from people you know, which we have the lUxury of doing right here in Sonoma

Valley. Locally we have the Olive Press, which mills and bottles for many local labels, Frank Figone's shop on First
Street West, and McEvoy Ranch west of Petaluma, which mills its own organic olives and those of other growers.

***

 As many of you know, this year Jon Sebastiani sold his 4-year-old Krave Jerky to the Hershey Company for many
millions. Never one to gather moss, Sebastiani will launch a new endeavor, Sonoma Brands, as "an incubator for
emerging consumer packaged goods brands... The new venture promises to lead the region into further
prominence as a hub for food entrepreneurship.

 All of this is backed by a capital investment by Velocity Made Good (VMG) Partners" according to his public
relations firm. Food products VMG has invested in Kind Healthy Snacks, Natural Balance, Perfect Bar, Pirate Booty,
Pretzel Crisps and Mighty Leaf.

***

 The Sonoma Community Center holds its 9th Annual Chili Bowl Express at lunch and dinner on Saturday, Jan. 16
to raise funds to support its popular ceramics department. Artists and craftspeople have made all of the bowls, and
by paying $25 you get one of the handcrafted bowls and a chance to fill it twice with chili.

 So far the Community Center has lined up chefs such as Lisa Lavagetto and Kyle Kuklewski of Ramekins, Gayle
and Tom Jenkins of Sonoma's Best, Cristina Topham, and Sonoma Valley Grange to make the chili, so you are in
for some good tastes in artful bowls. $25. Noon to 2 p.m. or 5 to 7 p.m. 276 E. Napa St., Sonoma.

 Tickets at 938-4626. Sonomacommunitycenter.com.

 ***

Next up is the Feast of the Olive dinner at Ramekins Culinary School, part of the Sonoma Valley Visitors Bureau's
winter promotional olive festival to celebrate Sonoma Valley's second largest crop.




       Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 111 of 131
          Agro-Mafia? Caf e LaHaye and Community Cafe updates; Trader Joe's sued; Feast of the Olive

 The seven-course tasting menu and chefs, organized by Sondra Bernstein of the girl & the fig, will include food
lovingly created by 25 chefs.

Those who are dreaming up delicacies include Ramekins chefs Kyle Kuklewski and Lisa Lavagetto, Sondra
Bernstein and Jeremy Zimmerman of girl & the fig, Ari Weisswasser of Glen Ellen Star, Armando Navarro of EDK,
Bruno Tison of Sante, Manuel Azevedo of La Salette and Tasca Tasca, Andrew Wilson of Carneros Bistro, Carlo
Cavallo of B&V Whiskey Bar & Grill, Catherine Venturini of Olive & Vine, Andrea Koweek and Moaya Scheiman of
Crisp Bakeshop, Ed Metcalfe of Shiso Modern Asian Kitchen, Rob Larman of Cochon Volant Smokehouse, Bryan
Jones of St. Francis Winery, Adolfo Veronese of Aventine, David Bush of Oso, John McReynolds of Stone Edge
Farm, Jeffrey Lloyd and Saul Gropman of Cafe La Haye, Antonio Ghilarducci of Depot Hotel Restaurant, Gary
Edwards of Carneros Caves, and Sheana Davis of Epicurean Connection. $175. 6 p.m. reception at the General's
Daughter with martinis by winner of Martini Madness, 7 p.m. dinner at Ramekins. 450 W. Spain St., Sonoma.
Reservations at olivefestival.com.



Notes
The Agro-Mafia is altering all sorts of food products from olive oil, cheese, wine, and tomatoes, to milk, butter and
bread.



Graphic


THE 'AGRO-MAFIA' has an oily reputation.


Load-Date: January 11, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 112 of 131
  A prize-winning flaugnarde; Kutztown baker impresses Food Network star
                          with her flan-like dessert.
                                              Morning Call (Allentown, Pennsylvania)
                                           January 6,2016 Wednesday, FIFTH Edition


Copyright 2016 The Morning Call, Inc. All Rights Reserved

Section: Life; Pg. T1
Length: 998 words
Byline: Margie Peterson Special to The Morning Call - Freelance

Body


Flaugnarde sounds like the kind of thing a Frenchman might do to you if you insult his mother.

Rather, a f1augnarde is a flan-like dessert that won Susan Bickta of Kutztown a weekend trip for two to New York
City to meet Food Network star Alex Guarnaschelli and eat dinner at her restaurant.

Bickta's first-place recipe in the national Fisher Nuts "My Fresh Twist" contest was a Banana Orange Flaugnarde
with Toasted Walnut Caramel Citrus Sauce. Her dish was chosen out of more than a thousand in three rounds of
judging.

First, a panel of judges picked the top 20 finalists, and then the public was invited to vote for their favorites online.
From the top three vote-getters, Guarnaschelli, a chef who appears as a judge on the Food Network in the show
"Chopped," chose Bickta's recipe.

When Bickta was trying to decide what to make for the contest, she remembered that she had experimented with
recipes for clafoutis a couple years ago and had learned about f1augnardes, which are similar. A flaugnarde is a
baked French dessert with batter similar to f1an and is often made with berries, pears, peaches and other fruit.

"I remember the banana and orange had a really nice, refreshing taste to it," Bickta says. "There's not a lot of sugar
in the flaugnarde so you need a little sweetness there. The caramel can be a little too sweet so the orange just cuts
it back so that it's just enough sweetness."

Part of the appeal of entering a flaugnarde was that it's unusual.

"I thought, whoever heard of a flaugnarde?" Bickta says. "When I saw that word, I said that's going to get their
attention. People ask you what you made and you say a flaugnarde and they look at you like you have broccoli
growing out of your ears."

It got the attention of the celebrity chef. "Susan really impressed me with her tropical twist on a traditional clafouti,"
Guarnaschelli says in a news release. "The use of the bananas and orange zest, instead of the traditional
flaugnarde fruits, took this dessert to the next level and really showcased Susan's creativity. I also loved that she
topped the dish with a unique caramel, citrus sauce to complement the toasted walnuts."

Bickta got her love of experimental cooking from her mother, Elizabeth Wall of Bethlehem. Now Bickta tries out her
recipes on Wall, her husband Ron and Bickta's sister, Phyllis Fetzer of Hellertown.

"I used to love to watch my mother cook," she says. "She was my own personal cooking show. She loved to cook
and she used to experiment on us all the time."


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 113 of 131
        A prize-winning f1augnarde; K\Jtztown baker impresses Food Network star with her f1an-like dessert.

In 1958, Wall won a Morning Call baking contest with her Sugar Twists cookie recipe made with yeast dough.
Bickta still has a copy of the story about it, which helped spur her interest in cooking.

Bickta graduated from Liberty High School in 1968 and pursued jobs in stores and offices, most recently working as
an office manager at Procold Refrigerated Services in South Whitehall Township. A medical condition sidelined her
in 2010 and she decided to start entering cooking contests.

She won third place in the first cooking contest she entered, which was for the National Lentil Festival in
Washington state, with her recipe for Hearty Ham and Lentil Soup.

She estimates she has since entered hundreds of contests and won some sort of prize in about 25 of them.

"Some of these contests are a little difficult because the winners are chosen by Facebook voting," she says. "1 have
quite a few Facebook friends but there are people out there who have thousands."

She was a finalist in the Perkins Menu Madness contest in 2015 with a recipe for an innovative version of
shepherd's pie. She lost to the winner, whose recipe for a turkey club sandwich with a fried egg on top got more
votes online.

In a contest sponsored by Pretzel Crisps, Bickta won 14 cases of the snacks. She remembers that well because of
the delivery.

"Ron looked out the window and he came in the living room and he said, 'Did you order anything big?'" On their
doorstep were huge boxes, each containing four cases of Pretzel Crisps.

For a Spam recipe contest, she won two cases of Spam with her recipe for Pennsylvania Dutch Spam and Green
Beans.

"This hobby feeds us," she says.

Winning the trip to New York City was her biggest victory. Bickta and her husband were picked up at their home by
a limousine service at 10 a.m. Dec. 11 and driven to the Hotel Cassa in Manhattan, where they stayed for two
nights. They walked around the city, to places such as Rockefeller Center and Times Square, and spent several
hours at the 9/11 Memorial Museum at the site of the former World Trade Center complex.

On Saturday night, they ate dinner at the restaurant underneath the hotel, called Butter, run by the contest judge,
Chef Guarnaschelli. Guarnaschelli met with them and was very complimentary about Bickta's flaugnarde recipe,
calling it "smart." Bickta says Guarnaschelli was very nice and down to earth.

Bickta started her meal with an oven-roasted wedge of maitake mushroom with toasted pine nuts and barrel aged
sherry vinegar. For her main meal she had the day's special, braised short ribs with blue cheese mashed potatoes.

Her husband started with a wild arugula salad with garlic breadcrumbs and Caesar dressing. His main course was
Prime New York strip steak with whipped bone marrow butter and house french fries.

Bickta calls it "one of the best meals I've ever had."

To thank Guarnaschelli, Bickta gave her a gift basket of some of the sugar twist cookies her mom taught her to
make and other items. Bickta thanked the hotel front desk and doorman with some Josh Early candy.

Bickta has a Facebook page called Cooking Contest Info Exchange, where she and other cooks give each other
advice and encouragement on contests. When she was starting out, she got lots of information from
cookingcontestcentral.com. Bickta urges those entering competitions to be persistent.

"Keep trying and don't get discouraged because you never know when you're going to get that email or that phone
call -- and that's a great feeling," she says.



     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 114 of 131
        A prize-winning flaugnarde; Kutztown baker impresses Food Network star with her flan-like dessert.



Graphic


**1. Kutztown resident Susan Bickta recently won Fisher Nuts 'My Fresh Twist' contest with her Banana Orange
Flaugnarde with Toasted Walnut Citrus Sauce. Her recipe was chosen by celebrity chef Alex Guarnaschelli. Bickta
and her husband had the opportunity to meet the Food Network star and dine in her restaurant in New York City.
**2. Susan Bickta of Kutztown decided to create a 'flaugnarde' for the Fisher Nuts 'My Fresh Twist' contest. A
flaugnarde is a baked French dessert with batter similar to flan and is often made with berries, pears, peaches and
other fruit. **3. Susan Bickta of Kutztown won a trip to New York City and met celebrity chef Alex Guarnaschelli,
author of the cookbook 'Old School Comfort Food.';3 Photso by SHARON K. MERKEL, SPECIAL TO THE
MORNING CALL - Freelance


Load-Date: January 7,2016


  End ofJ){)cument




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 115 of 131
                 VMG Partners Promotes Wayne Wu to Managing Director
                                                           PR Newswire
                                          January 6, 2016 Wednesday 7:55 AM EST


Copyright 2016 PR Newswire Association LLC All Rights Reserved

Length: 508 words
Dateline: SAN FRANCISCO, Jan. 6, 2016

Body


 VMG Partners, a private equity firm that specializes in investing in and building branded consumer product
companies in the lower middle market, today announced the promotion of Wayne K. Wu to Managing Director.

"Since joining VMG in 2008, Wayne has assumed increasing responsibilities and made consistent and significant
contributions as we have built the firm and grown our consumer focused brands," said Michael L. Mauze, Managing
Director of VMG. "His strong investment and management expertise has led to significant value creation for our
investors, and we are particularly pleased to strengthen our senior management team from the strong talent pool
within the firm."

Kara Cissell-Roell, Managing Director of VMG, added, "Wayne has demonstrated his leadership abilities across a
number of VMG investments, most recently leading VMG's current investments in Justin's, Perfect Bar, and
babyganics. Wayne works extremely well within VMG's culture and we are very pleased to recognize his hard work
and dedication with this promotion and look forward to his ongoing contributions in this expanded role."

Mr. Wu joined VMG in 2008 as an Associate with diverse experience in transactions, operations, and accounting.
He was promoted to Vice President in 2010, and named Principal in 2013. Prior to joining VMG, he was CFO and
Vice President of Corporate Development for Thomason Autogroup, and previously served with RBC Capital
Markets and Deloitte & Touche LLP. Mr. Wu currently serves on the Board of Directors of babyganics, the
pioneering lifestyle brand of safe and effective household and personal care products for families with babies and
children; Justin's, maker of healthy, artisanal nut butter, and; Perfect Bar refrigerated whole food nutrition bars. He
previously served on the Board of Mighty Leaf Tea which was sold in 2014. He received his B.S.C. from the
Leavey School of Business at Santa Clara University and is a licensed CPA in the State of California.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target categories includes food, beverage, wellness, pet products, personal care,
and household products brands. Representative past and present partner companies include KIND Healthy
Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, babyganics, Solid Gold and Justin's.
VMG Partners is headquartered in San Francisco and Los Angeles. For more information about the fund please
visithttp://www.vmgpartners.com .

Contact: Chris Tofalli
Chris Tofalli Public Relations, LLC
914-834-4334




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 116 of 131
                            VMG Partners Promotes Wayne Wu to Managing Director

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/vmg-partners-
promotes-wayne-wu-to-managing-director-300199870.html

SOURCE VMG Partners


Load-Date: January 7,2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 117 of 131
                                  Wu promoted to MD at VMG Partners
                                                          peHUB
                                         January 6,2016 Wednesday 12:55 AM EST


Copyright 2016 HedgeWorld USA Inc., All Rights Reserved

Length: 484 words
Byline: Luisa Beltran

Body


VMG Partners said Wednesday that it promoted Wayne Wu to Managing Director.

PRESS RELEASE

SAN FRANCISCO, January 6, 2016 - VMG Partners, a private equity firm that specializes in investing in and
building branded consumer product companies in the lower middle market, today announced the promotion of
Wayne K. Wu to Managing Director.

"Since joining VMG in 2008, Wayne has assumed increasing responsibilities and made consistent and significant
contributions as we have built the firm and grown our consumer focused brands," said Michael L. Mauze, Managing
Director of VMG. "His strong investment and management expertise has led to significant value creation for our
investors, and we are particularly pleased to strengthen our senior management team from the strong talent pool
within the firm."

Kara Cissell-Roell, Managing Director of VMG, added, "Wayne has demonstrated his leadership abilities across a
number of VMG investments, most recently leading VMG's current investments in Justin's, Perfect Bar, and
babyganics. Wayne works extremely well within VMG's culture and we are very pleased to recognize his hard work
and dedication with this promotion and look forward to his ongoing contributions in this expanded role."

Mr. Wu joined VMG in 2008 as an Associate with diverse experience in transactions, operations, and accounting.
He was promoted to Vice President in 2010, and named Principal in 2013. Prior to joining VMG, he was CFO and
Vice President of Corporate Development for Thomason Autogroup, and previously served with RBC Capital
Markets and Deloitte & Touche LLP. Mr. Wu currently serves on the Board of Directors of babyganics, the
pioneering lifestyle brand of safe and effective household and personal care products for families with babies and
children; Justin's, maker of healthy, artisanal nut butter, and; Perfect Bar refrigerated whole food nutrition bars. He
previously served on the Board of Mighty Leaf Tea which was sold in 2014. He received his B.S.C. from the Leavey
School of Business at Santa Clara University and is a licensed CPA in the State of California.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target categories includes food, beverage, wellness, pet products, personal care,
and household products brands. Representative past and present partner companies include KIND Healthy Snacks,
Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, babyganics, Solid Gold and Justin's. VMG
Partners is headquartered in San Francisco and Los Angeles. For more information about the fund please visit
www.vmgpartners.com.




      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 118 of 131
                            Wu promoted to MD at VMG Partners


Load-Date: January 6,2016


 End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 119 of 131
   Sally W Yelland Declares Ownership of 4.8% Stake in Snyder's-Lance Inc
                                  (LNCE)
                                             American Banking and Market News
                                         December 31,2015 Thursday 9:19 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 1508 words

Bod


Dec 31, 20 15( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Sally W Yelland recently revealed that they own 4.8% of Snyder's-Lance Inc (NASDAQ:LNCE) in a Schedule
13D/A disclosure that was filed with the SEC on Thursday, December 31st. The investor owns 3,424,451 shares of
the stock worth $119,170,895. The filing is available through Edgar at this hyperlink[1]. <nl/>Sally W Yelland
provided the following explanation of their ownership: The last two paragraphs of Item 4 are amended as follows:
The reporting person acquired her shares for investment and estate planning purposes and may seek to acquire
additional shares of Common Stock and may seek to dispose of some or all of her holdings of Common Stock,
although as of December 29,2015 she had no plans or proposals to do so.

There can be no assurance that any such acquisition or disposition of shares of the Common Stock would occur or
as to the timing or method of any such acquisition or disposition. Based upon publicly available filings made by the
Issuer with the Securities ... change Commission, the reporting person is aware of the following proposed
transactions involving the Issuer: On October 27, 2015, the Issuer and two of its whollyowned subsidiaries entered
into an Agreement and Plan of Merger and Reorganization with Diamond Foods, Inc., a Delaware corporation
(,Diamond'), pursuant to which Diamond will become a wholly owned subsidiary of the Issuer and will no longer be a
publicly held corporation. If the proposed merger is completed, each outstanding share of Diamond common stock
(other than treasury shares held by Diamond, shares owned by the Issuer or any of its subsidiaries and shares
owned by stockholders who have perfected and not withdrawn a demand for appraisal rights pursuant to Delaware
law) will be cancelled and converted into the right to receive $12.50 in cash and 0.775 shares of Common Stock. In
order to complete the proposed merger, Diamond stockholders must vote to adopt the merger agreement and the
Issuer's stockholders must vote to approve the issuance of shares of Common Stock to Diamond stockholders in
the proposed merger. The Board of Directors of the Issuer has approved the Merger and Reorganization
Agreement and adopted resolutions directing that the issuance of shares of Common Stock in connection with the
proposed merger be submitted to the stockholders of the Issuer for their approval; however, no date for a special
meeting of the stockholders of the Issuer to vote on such matter has been fixed as of December 29, 2015. It is
anticipated that the proposed merger will close in early 2016. Following consummation of the proposed merger, it is
expected that Diamond's stockholders will own approximately 26% of the issued and outstanding shares of
Common Stock. It is also expected that as of the effective time of the proposed merger, the Issuer will cause a
member of the board of directors of Diamond to be appointed to the board of directors of the Issuer. The transfers
of shares of Common Stock on November 20, 2015 and December 23, 2015 described above in the Explanatory
Note are unrelated to the Issuer's potential transaction with Diamond. As of December 29, 2015, other than the
transactions described above, the reporting person had no current plans or proposals relating to or that would result
in (a) the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the
Issuer; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the
Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Issuer or any of its
subsidiaries; (d) a change in the present board of directors or management of the Issuer, including any plans or
proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) a material
change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer's


     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 120 of 131
                    Sally W Yelland Declares Ownership of 4.8% Stake in Snyder's-Lance Inc (LNCE)

business or corporate structure; (g) changes in the Issuer's charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of the Issuer by any person; (h) causing a class of
securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted
in an interdealer quotation system of a registered national securities association; (i) a class of equity securities of
the issuer becoming eligible for termination of registration pursuant to section 12(g)(4) of the Securities Exchange
Act of 1934, as amended; or U) any action similar to any of those enumerated above. The reporting person
periodically reviews and evaluates her positions with respect to the shares of Common Stock and may at any time
reconsider and change her positions and formulate plans or proposals with respect to any such matters.
4<nl/>Separately, Eagle Asset Management boosted its position in Snyder's-Lance by 94.2% in the third quarter.
Eagle Asset Management now owns 1,297,242 shares of the company's stock worth $43,754,000 after buying an
additional 629,302 shares during the last quarter. <nl/>Shares of Snyder's-Lance Inc (NASDAQ:LNCE[2]) traded
down 0.23% during mid-day trading on Thursday, hitting $34.72. 88,934 shares of the company were exchanged.
Snyder's-Lance Inc has a 12-month low of $28.82 and a 12-month high of $39.10. The stock's 50-day moving
average price is $36.55 and its 200 day moving average price is $34.56. The stock has a market cap of $2.46 billion
and a PE ratio of 35.43. <nl/>Snyder's-Lance (NASDAQ:LNCE) last released its quarterly earnings data on
Wednesday, October 28th. The company reported $0.26 EPS for the quarter, missing analysts' consensus
estimates of $0.34 by $0.08. During the same quarter in the prior year, the company earned $0.24 EPS. The
company earned $416.80 million during the quarter, compared to analysts' expectations of $435.40 million. The
business's revenue was up 1.8% compared to the same quarter last year. On average, equities analysts anticipate
that Snyder's-Lance Inc will post $1.07 EPS for the current fiscal year. <nl/>A number of research firms have
recently commented on LNCE. Zacks Investment Research[3] raised shares of Snyder's-Lance from a "hold" rating
to a "buy" rating and set a $41.00 target price on the stock in a research report on Monday, November 2nd.
BB ... orp. raised shares of Snyder's-Lance from a "hold" rating to a "buy" rating and set a $42.00 target price on the
stock in a research report on Thursday, October 29th. Jefferies Group began coverage on shares of Snyder's-
 Lance in a research report on Tuesday, December 15th. They set a "buy" rating and a $40.00 target price on the
stock. SunTrust raised shares of Snyder's-Lance from a "neutral" rating to a "buy" rating and boosted their target
price for the stock from $30.00 to $45.00 in a research report on Thursday, October 29th. Finally, Deutsche Bank
 boosted their target price on shares of Snyder's-Lance from $30.00 to $32.00 and gave the stock a "hold" rating in a
 research report on Tuesday, October 6th. Two analysts have rated the stock with a hold rating and four have
assigned a buy rating to the company. The stock currently has a consensus rating of "Buy" and a consensus target
 price of $39.17.<nl/><nl/> Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the
 manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
 crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
 and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
 include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
 and allied brands, such as Tom's, Archway, Jays, Stella D'oro, EatSmart, Krunchers! and O-Ke-Doke. The
 Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
 EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded
 products that the Company sells to its independent business owners (NASDAQ:LNCE[4]) through its direct-store-
 delivery distribution network (DSD network). Stay on top of analysts' coverage with American Banking ... rket News'
 daily email newsletter[5]thatprovidesaconciselistofanalysts.upgrades.analysts.downgradesandanalysts.price
 target         changes       for      each        day.Click        here       to        register[6].<nl/>     [      1):
 http://www.sec.gov/Archives/edgar/data/1507353/000160706215000571/0001607062-15-000571-index.htm [ 2]:
        http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 3]:                       http://www.zacks.com/ [ 4]:
 http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5):                 http://www.americanbankingnews.com/daily-email-
 updates-basicl [ 6]:        http://www.americanbankingnews.com/daily-email-updates-bas icl



Load-Date: December 31 , 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 121 of 131
                                       Food & Drink Notes: Holiday treats
                                               The State (Columbia, South Carolina)
                                                   December 22, 2015 Tuesday


Copyright 2015 The State All Rights Reserved




       Found   011   TheSlate '" com

Section: local_events
Length: 493 words
Byline: The State

Body


Rise Gourmet Goods & Bakeshop in Five Points has caught the holiday spirit.

Stop in and try the new holiday-themed treats (available through the end of the year): Egg Nog Cream Puffs,
Panatonne Bars and Peppermint Meringues. They're perfect to bring to a holiday drop-in.

In the cold-case, you'll find some new dips and spreads to make holiday entertaining just a little bit easier. The
caramalized Onion and Spinach Artichoke dips pair with freshly baked baguettes, fines herbes crostini, housemade
crackers or everything bagel pretzel crisps.

While you're there, check out their collection of Gourmet Gift Baskets (from $45-$75, limited supply). Each basket
features a selection of Rise's packaged goods, combined with some of Chef Sarah Simmons' favorite products from
her chef friends from around the country.

Rise Gourmet Goods & Bakeshop, 926 Harden St. ,

You deserve some chocolate. Joseph Vernon's Evolution Through Chocolate handmade truffles can be purchased
from noon-4 p.m. Thursday, Dec. 24 at Crescent Cacao.

Vernon takes the idea of truffles to the sublime with unique and tasty flavor combinations. Sneak a box (or two)
under the tree for someone you love - or, better yet, as a reward for yourself. Follow Vernon on .

Crescent Cacao, 3015 Millwood Ave., next to Revente

Restaurant news

Longhorn Steakhouse has a new Winter Peak Season menu of three new items created to highlight the best
ingredients of the season. On the menu: White Cheddar & Bacon Dip (Vermont white cheddar with bacon and
green onion, topped with applewood-smoked bacon, cheddar jack cheese and served with crispy flatbread); Pecan
Praline Sweet Potato Casserole (brown sugar-mashed sweet potato with a pecan praline topping); and Black Forest
Lava Cake (warm dark chocolate cake with cherry filling, topped with cream cheese icing and finished with
chocolate and raspberry drizzle). New to the list of entrees is the Lobster Hollandaise Filet (tender center-cut filet of
beef topped with lobster meat and lobster hollandaise sauce over steamed asparagus, served with a choice of side
and hand-chopped salad).



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 122 of 131
                                         Food & Drink Notes: Holiday treats

Owners of Knoxville, Tenn.-based The Casual Pint craft beer market franchise have announced plans to open three
stores in Columbia starting in spring 2016 - the first of which will locate at 807 Gervais St. in the Vista.

"The six breweries and the overall craft beer enthusiasm in Columbia make moving to the area a no-brainer," said
Nathan Robinette, chief executive of The Casual Pint.

Owner, operator and local entrepreneur Doug Harmon began the process of opening the newest Casual Pint
franchise in Columbia in late September. Harmon is quick to point out that The Casual Pint is not a bar, but "a beer
cafe." Casual Pint features features hundreds of bottled local, domestic and international brews as well as a rotating
tap wall for take-home growlers and on-site tastings in a dedicated bar area.

Janet Jones Kendall contributed.

Susan Ardis, sardis@thestate.com



Load-Date: December 22, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 123 of 131
Jefferies Group Weighs in on Snyder's-Lance Inc's Q2 2016 Earnings (LNCE)
                                             American Banking and Market News
                                           December 18, 2015 Friday 7:20 AM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 854 words

Body


Dec 17, 2015( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex}
<nil> Snyder's-Lance Inc (NASDAO:LNCE) - Research analysts at Jefferies Group issued their 02 2016 earnings
estimates for shares of Snyder's-Lance in a research note[1] issued to investors on Tuesday, Zacks Investment
Research[2] reports. Jefferies Group analyst A. Jagdale forecasts that the brokerage will earn $0.36 per share for
the quarter.

Jefferies Group has a "Buy" rating and a $40.00 price target[3] on the stock. Jefferies Group also issued estimates
for Snyder's-Lance's 03 2016 earnings at $0.31 EPS, 042016 earnings at $0.41 EPS, FY2016 earnings at $1.39
EPS, FY2017 earnings at $1.68 EPS and FY2020 earnings at $2.08 EPS. Snyder's-Lance (NASDAO:LNCE) last
announced its quarterly earnings results on Wednesday, October 28th. The company reported $0.26 EPS for the
quarter, missing the Zacks' consensus estimate of $0.34 by $0.08. During the same quarter in the prior year, the
firm earned $0.24 EPS. The company had revenue of $416.80 million for the quarter, compared to the consensus
estimate of $435.40 million. The company's quarterly revenue was up 1.8% compared to the same quarter last
year. A number of other brokerages have also commented on LNCE. BB ... orp. lowered shares of Snyder's-Lance
from a "buy" rating to a "hold" rating in a research note on Monday, September 28th. They noted that the move was
a valuation call. Deutsche Bank lifted their price target on shares of Snyder's-Lance from $30.00 to $32.00 and
gave the stock[4] a "hold" rating in a research note on Tuesday, October 6th. SunTrust upgraded shares of
Snyder's-Lance from a "neutral" rating to a "buy" rating and lifted their price target for the stock from $30.00 to
$45.00 in a research note on Thursday, October 29th. Finally, Zacks Investment Research[5] upgraded shares of
Snyder's-Lance from a "hold" rating to a "buy" rating and set a $41.00 price target for the company in a research
note on Monday, November 2nd. Two equities research analysts have rated the stock with a hold rating and four
have assigned a buy rating to the stock. The company currently has a consensus rating of "Buy" and an average
target price of $39.17.<nl/>Shares of Snyder's-Lance (NASDAO:LNCE[6]) traded down 1.02% during mid-day
trading on Wednesday, hitting $35.94. 382,708 shares of the company were exchanged. The company has a
market capitalization of $2.54 billion and a PIE ratio of 36.67. The company has a 50 day moving average of $36.86
and a 200 day moving average of $34.23. Snyder's-Lance has a 52 week low of $28.82 and a 52 week high of
$39.10. <nil> The company also recently declared a quarterly dividend, which was paid on Friday, November 27th.
Shareholders of record on Friday, November 20th were issued a dividend of $0.16 per share. This represents a
$0.64 annualized dividend and a yield of 1.78%. The ex-dividend date of this dividend was Wednesday, November
18th. <nl/><nll> Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the
manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers
and other salty snacks. It purchases certain cake products and sells under its brands. The Company's brands
include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July
and allied brands, such as Tomaeuro;trade;s, Archway, Jays, Stella Daeuro;trade;oro, EatSmart, Krunchers! and 0-
 Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic
 Snacks and EatSmart brands. The Company also sells Partner brand products, which consist of other third-party
branded products that the Company sells to its independent business owners (NASDAO:LNCE[7]) through its
 direct-store-delivery distribution network (DSD network). Get a free copy of the Zacks research report on Snyder's-



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 124 of 131
                    Jefferies Group Weighs in on Snyder's-Lance Inc's 02 2016 Earnings (LNCE)

Lance (LNCE)[8]<nl/>For more information about research offerings from Zacks Investment Research, visit
Zacks.com[9]<nl/>Stay on top of analysts' coverage with American Banking ... rket News' daily email newsletter[10]
that provides a concise list of analysts' upgrades, analysts' downgrades and analysts' price target changes for each
day.Click                 here                  to               register[11].<nl/>                [              1]:
http://www.marketbeat.com/ratings/USNlatestl?utm_source=articieclickthrough [ 2]:             http://www.zacks.com/ [
3]:                http://www.marketbeat.com/ratings/USNlatestl?utm_source=articieclickthrough [ 4]:
http://www.marketbeat.coml?utm_source=articleclickthrough [ 5]:                   http://www.zacks.com/ [ 6]:
http://www.marketbeat.com/stocks/NASDAO/LNCE/ [ 7]:              http://www.marketbeat.com/stocks/NASDAO/LNCE/
[              8]:
http://www.zacks.com/registration/pfp/?ALERT=zrmodule ... D=AMERBMN_CONTENT_ZER. .. p_rpt_name_check=s
kip_rpt_name_check ... NCE [ 9]:                                   http://www.zacks.com/[ 10]:
http://www.americanbankingnews.com/daily-email-updates-basicl            [     11]:
http://www.americanbankingnews.com/daily-email-updates-basicl


Load-Date: December 18, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 125 of 131
          Snyder's-Lance Inc (LNCE) Coverage Initiated at Jefferies Group
                                             American Banking and Market News
                                        December 16, 2015 Wednesday 3:53 AM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 762 words

Body


Dec 15, 2015( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Equities researchers at Jefferies Group assumed coverage on shares of Snyder's-Lance Inc
(NASDAQ:LNCE) in a report issued on Tuesday, The Fly[1] reports. The brokerage set a "buy" rating[2] and a
$40.00 price target[3] on the stock.

Jefferies Group's price objective would indicate a potential upside of 12.01% from the company's previous
close.<nl/>Shares of Snyder's-Lance (NASDAQ:LNCE[4]) traded up 1.30% during midday trading on Tuesday,
hitting $35.71. The stock[5] had a trading volume of 411 ,310 shares. The firm has a market cap of $2.53 billion and
a PE ratio of 36.44. Snyder's-Lance has a 12-month low of $28.77 and a 12-month high of $39.10. The firm has a
50-day moving average of $36.78 and a 200 day moving average of $34.20. <nl/>Snyder's-Lance (NASDAQ:LNCE)
last announced its earnings results on Wednesday, October 28th. The company reported $0.26 earnings per share
for the quarter, missing the consensus estimate of $0.34 by $0.08. The company earned $416.80 million during the
quarter, compared to analysts' expectations of $435.40 million. During the same period last year, the firm posted
$0.24 EPS. The firm's revenue for the quarter was up 1.8% compared to the same quarter last year. On average,
analysts expect that Snyder's-Lance will post $1.07 earnings per share for the current year. <nl/>The business also
recently announced a quarterly dividend, which was paid on Friday, November 27th. Investors of record on Friday,
November 20th were given a dividend of $0.16 per share. The ex-dividend date of this dividend was Wednesday,
November 18th. This represents a $0.64 annualized dividend and a dividend yield of 1.79%. <nl/>A number of other
analysts also recently commented on LNCE. BB ... orp. downgraded Snyder's-Lance from a "buy" rating to a "hold"
rating in a research report on Monday, September 28th. They noted that the move was a valuation call. Deutsche
Bank raised their price objective on Snyder's-Lance from $30.00 to $32.00 and gave the stock a "hold" rating in a
research report on Tuesday, October 6th. Sun Trust upgraded Snyder's-Lance from a "neutral" rating to a "buy"
rating and raised their price objective for the stock from $30.00 to $45.00 in a research report on Thursday, October
29th. Finally, Zacks Investment Research[6] upgraded Snyder's-Lance from a "hold" rating to a "buy" rating and set
a $41.00 price objective for the company in a research report on Monday, November 2nd. Two analysts have rated
the stock with a hold rating and four have given a buy rating to the company. Snyder's-Lance has an average rating
of "Buy" and a consensus target price of $39. 17.<nl/>Snyder's-Lance, Inc. is a national snack food company. The
Company is engaged in the manufacturing, distribution, marketing and sale of snack food products. Its products
include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts,
restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its brands. The
Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel
Crisps and Late July and allied brands, such as Tomaeuro;trade;s, Archway, Jays, Stella Daeuro;trade;oro,
EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel
Crisps, Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand products, which
consist of other third-party branded products that the Company sells to its independent business owners
(NASDAQ:LNCE[7])             through         its      direct-store-delivery      distribution     network         (DSD
network).<nl/>http://www.thefly.com<nl/>Stay on top of analysts' coverage with American Banking ... rket News'
daily email newsletter[8]thatprovidesaconciselistofanalysts.upgrades.analysts.downgradesandanalysts.price
target changes for each day.Click here to register[9].<nl/> [ 1]:                  http://www.thefly.com/[ 2]:



      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 126 of 131
                       Snyder's-Lance Inc (LNCE) Coverage Initiated at Jefferies Group

http://www.marketbeat.com/ratings/USAllatesU?utm_source=articleclickthrough         3]:
http://www.marketbeat.com/ratings/USAllatesU?utm_source=articieclickthrough         4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/           [       5]:
http://www.marketbeat.coml?utm_source=articleclickthrough [ 6]:             http://www.zacks.com/ [ 7]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 8]:           http://www.americanbankingnews.com/daily-email-
updates-basicl [ 9]:     http://www.americanbankingnews.com/daily-email-updates-bas icl


Load-Date: December 16, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 127 of 131
  Snyder's-Lance Inc (NASDAQ:LNCE) Receives Consensus Rating of 'Buy'
                           from Brokerages
                                             American Banking and Market News
                                       December 16, 2015 Wednesday 10:11 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 733 words

Body


Dec 16, 2015( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Snyder's-Lance Inc (NASDAQ:LNCE) has been given a consensus rating of "Buy" by the six ratings firms that
are currently covering the firm, Analyst Ratings Net reports[1]. Two analysts have rated the stock with a hold
recommendation and four have assigned a buy recommendation to the company. The average 12-month target
price among analysts that have updated their coverage on the stock in the last year is $39.17. <nil>

Several research analysts recently commented on LNCE shares. Jefferies Group started coverage on shares of
Snyder's-Lance in a report on Tuesday. They issued a "buy" rating and a $40.00 price target on the stock. Zacks
Investment Research[2] upgraded shares of Snyder's-Lance from a "hold" rating to a "buy" rating and set a $41.00
price objective on the stock in a research note on Monday, November 2nd. SunTrust upgraded shares of Snyder's-
Lance from a "neutral" rating to a "buy" rating and lifted their price objective for the company from $30.00 to $45.00
in a research note on Thursday, October 29th. BB ... orp. upgraded shares of Snyder's-Lance from a "hold" rating to
a "buy" rating and set a $42.00 price objective on the stock in a research note on Thursday, October 29th. Finally,
Deutsche Bank lifted their price objective on shares of Snyder's-Lance from $30.00 to $32.00 and gave the
company a "hold" rating in a research note on Tuesday, October 6th.<nl/>Shares of Snyder's-Lance
(NASDAQ:LNCE[3]) traded up 1.62% on Wednesday, hitting $36.29. 367,668 shares of the stock traded hands.
Snyder's-Lance has a 12-month low of $28.77 and a 12-month high of $39.10. The firm's 50-day moving average is
$36.78 and its 200 day moving average is $34.20. The firm has a market cap of $2.57 billion and a PIE ratio of
37.03. <nl/>Snyder's-Lance (NASDAQ:LNCE) last posted its quarterly earnings results on Wednesday, October
28th. The company reported $0.26 EPS for the quarter, missing the Thomson Reuters' consensus estimate of
$0.34 by $0.08. The company had revenue of $416.80 million for the quarter, compared to analysts' expectations of
$435.40 million. During the same quarter last year, the firm earned $0.24 EPS. The business's revenue for the
quarter was up 1.8% compared to the same quarter last year. Equities research analysts forecast that Snyder's-
Lance will post $1.07 EPS for the current fiscal year. <nl/>The business also recently declared a quarterly dividend,
which was paid on Friday, November 27th. Stockholders of record on Friday, November 20th were given a dividend
of $0.16 per share. This represents a $0.64 dividend on an annualized basis and a dividend yield of 1.79%. The ex-
dividend date was Wednesday, November 18th. <nl/>Snyder's-Lance, Inc. is a national snack food company. The
Company is engaged in the manufacturing, distribution, marketing and sale of snack food products. Its products
include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts,
restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its brands. The
Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel
Crisps and Late July and allied brands, such as Tomaeuro;trade;s, Archway, Jays, Stella Daeuro;trade;oro,
EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines Snack Factory, Pretzel
Crisps, Late July, Organic Snacks and EatSmart brands. The Company also sells Partner brand products, which
consist of other third-party branded products that the Company sells to its independent business owners
(NASDAQ:LNCE[4]) through its direct-store-delivery distribution network (DSD network). <nl/>Stay on top of
analysts' coverage with American Banking ... rket News' daily email newsletter[5] that provides a concise list of
analysts' upgrades, analysts' downgrades and analysts' price target changes for each day. Click here to


      Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 128 of 131
            Snyder's-Lance Inc (NASDAQ:LNCE) Receives Consensus Rating of 'Buy' from Brokerages

register[6]. <nil> [ 1]: http://www.marketbeat.com/stocks/NASDAQ/LNCEI?MostRecent=1 [ 2]:
http://www.zacks.com/ [ 3]:                  http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 5]:           http://www.americanbankingnews.com/daily-email-
updates-basicl [ 6]:      http://www.americanbankingnews.com/daily-email-updates-bas icl


Load-Date: December 17,2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 129 of 131
       Snyder's-Lance Inc (LNCE) Receives New Coverage from Analysts at
                                Jefferies Group
                                             American Banking and Market News
                                         December 15, 2015 Tuesday 11 :38 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 759 words

Body


Dec 15, 2015( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Equities researchers at Jefferies Group began coverage on shares of Snyder's-Lance Inc (NASDAO:LNCE) in
a research report issued to clients and investors[1] on Tuesday, AnalystRatings.NET[2] reports. The brokerage set
a "buy" rating and a $40.00 price target on the stock.

Jefferies Group's price target would suggest a potential upside of 12.01 % from the company's current
price. <nll>Snyder's-Lance (NASDAO:LNCE[3]) traded up 1.30% on Tuesday, reaching $35.71. The company had a
trading volume of 410,728 shares. The stock's 50 day moving average is $36.80 and its 200-day moving average is
$34.16. Snyder's-Lance has a 1-year low of $28.77 and a 1-year high of $39.10. The stock has a market
capitalization of $2.53 billion and a PIE ratio of 36.44. <nll>Snyder's-Lance (NASDAO:LNCE) last issued its
quarterly earnings data[4] on Wednesday, October 28th. The company reported $0.26 EPS for the quarter, missing
the consensus estimate of $0.34 by $0.08. The business earned $416.80 million during the quarter, compared to
the consensus estimate of $435.40 million. The company's revenue for the quarter was up 1.8% compared to the
same quarter last year. During the same quarter in the prior year, the firm posted $0.24 earnings per share. On
average, equities analysts predict that Snyders-Lance will post $1.07 EPS for the current fiscal year. <nll>The
company also recently disclosed a quarterly dividend, which was paid on Friday, November 27th. Stockholders of
record on Friday, November 20th were paid a $0.16 dividend. The ex-dividend date was Wednesday, November
18th. This represents a $0.64 dividend on an annualized basis and a dividend yield of 1.79%. <nll>Other analysts
have also issued reports about the company. Zacks Investment Research[5] raised Snyder's-Lance from a "hold"
rating to a "buy" rating and set a $41.00 price objective on the stock in a report on Monday, November 2nd.
SunTrust upgraded[6] Snyder's-Lance from a "neutral" rating to a "buy" rating and raised their target price for the
company from $30.00 to $45.00 in a research report on Thursday, October 29th. BB ... orp. upgraded Snyder's-
Lance from a "hold" rating to a "buy" rating and set a $42.00 target price on the stock in a research report on
Thursday, October 29th. Finally, Deutsche Bank raised their target price on Snyder's-Lance from $30.00 to $32.00
and gave the company a "hold" rating in a research report on Tuesday, October 6th. Two analysts have rated the
stock with a hold rating and four have issued a buy rating to the stock. The company presently has an average
rating of "Buy" and an average target price of $39.17.<nll>Snyder's-Lance, Inc. is a national snack food company.
The Company is engaged in the manufacturing, distribution, marketing and sale of snack food products. Its
products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla
chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its
brands. The Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack
Factory, Pretzel Crisps and Late July and allied brands, such as Tomaeuro;trade;s, Archway, Jays, Stella
 Daeuro;trade;oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines
 Snack Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The Company also sells Partner
brand products, which consist of other third-party branded products that the Company sells to its independent
 business owners (NASDAO:LNCE[7]) through its direct-store-delivery distribution network (DSD network).<nll>Stay
 on top of analysts' coverage with American Banking ... rket News' daily email newsletter[8] that provides a concise
 list of analysts' upgrades, analysts' downgrades and analysts' price target changes for each day. Click here to


     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 130 of 131
                Snyder's-Lance Inc (LNCE) Receives New Coverage from Analysts at Jefferies Group

register[9]. <nil>    1]: http://www.marketbeat.coml?utm_source=articleclickthrough [ 2]:
http://www.marketbeat.com/ [ 3]:               http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:
http://www.marketbeat.com/earnings/latestl?utm_source=articleclickthrough [ 5]:        http://www.zacks.com/ [ 6]:
          http://www.marketbeat.com/ratings/Upgrades/latestl?utm_source=articleclickthrough [ 7]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 8]:            http://www.americanbankingnews.com/daily-email-
updates-basicl [ 9]:      http://www.americanbankingnews.com/daily-email-updates-bas icl


Load-Date: December 16, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-11 Filed 10/29/18 Page 131 of 131
